Exhibit 10.1

Execution

MASTER LEASE AGREEMENT

By and Between

The entities set forth on Exhibit B-2

(Landlord)

and

CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation, CBOCS WEST,
INC., a Nevada corporation, CBOCS TEXAS, LLC, a Tennessee limited liability
company, and CBOCS PROPERTIES, INC., a Michigan corporation

(Tenant)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

1.

  BASIC TERMS      1  

2.

  DEFINITIONS AND BASE PROVISIONS      2  

3.

  GRANTING CLAUSE      9  

4.

  USE      11  

5.

  RENT      13  

6.

  NET LEASE; MASTER LEASE      16  

7.

  REAL ESTATE TAXES      19  

8.

  PERSONAL PROPERTY TAXES      22  

9.

  OPERATING EXPENSES      22  

10.

  TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES      22  

11.

  COMPLIANCE WITH LAWS      25  

12.

  SURRENDER OF PREMISES      25  

13.

  ALTERATIONS      26  

14.

  ENTRY BY LANDLORD      28  

15.

  TENANT’S INSURANCE OBLIGATIONS      28  

16.

  OFAC      33  

17.

  WAIVER OF SUBROGATION      34  

18.

  FIRE OR OTHER CASUALTY      34  

19.

  CONDEMNATION      37  

20.

  INDEMNIFICATION      39  

21.

  ASSIGNMENT AND SUBLETTING      40  

22.

  LIENS      45  

23.

  TENANT’S DEFAULT      45  

24.

  REMEDIES OF LANDLORD      46  

25.

  SUBORDINATION/ATTORNMENT      48  

26.

  ESTOPPEL CERTIFICATE      49  

27.

  HAZARDOUS MATERIALS      50  

28.

  PRESS RELEASES      52  

29.

  HOLDING OVER      53  

30.

  FINANCIAL STATEMENTS      53  

31.

  QUIET ENJOYMENT      53  

32.

  NOTICES      54  

33.

  PERSONAL LIABILITY      54  

34.

  ENTIRE AGREEMENT      55  

35.

  AMENDMENTS      55  

36.

  LEGAL INTERPRETATION      55  

37.

  OPTION TO RENEW      56  

38.

  AUTHORITY TO ENTER INTO LEASE      58  

39.

  PARTIES BOUND      59  

40.

  COUNTERPARTS; ELECTRONIC SIGNATURES      59  

41.

  SEVERABILITY      59  

42.

  WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES      59  

43.

  MEMORANDUM OF LEASE      60  

 

 

i



--------------------------------------------------------------------------------

44.

  BROKERS      60  

45.

  TENANT RIGHT TO SEVER LEASE      60  

46.

  LOCAL LAW PROVISIONS      60  

 

ii



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (this “Lease”) is entered into as of the 29th day of
July, 2020 (the “Effective Date”), by and between the entities set forth on
Exhibit B-2, each a Delaware limited liability company (collectively,
“Landlord”), and CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee
corporation, CBOCS WEST, INC., a Nevada corporation, CBOCS TEXAS, LLC, a
Tennessee limited liability company, and CBOCS PROPERTIES, INC., a Michigan
corporation (collectively, “Tenant”).

RECITALS

 

A.

Prior to the Effective Date, COUNTRY STORES PROPERTY I, LLC, a Delaware limited
liability company, CS REMAINDER I, LLC, a Delaware limited liability company,
COUNTRY STORES PROPERTY II, LLC, a Delaware limited liability company, and CS
REMAINDER II, LLC, a Delaware limited liability company (collectively, “US
Realty”) , was the fee simple owner of the portion of the Premises (the “US
Realty Premises”) described in the Agreement for Purchase and Sale of Real
Property (US Realty), dated as of May 28, 2020, by and between Tenant, as
seller, and the Landlord entities a party thereto, as buyer.

 

B.

Prior to the Effective Date, Country Stores Property III, LLC, a Delaware
limited liability company and CS REMEQ III, LLC, a Delaware limited liability
company (collectively, “Jobel”), was the fee simple owner of the portion of the
Premises (the “Jobel Premises”) described in the Agreement for Purchase and Sale
of Real Property (Jobel), dated as of May 28, 2020, by and between Tenant, as
seller, and the Landlord entities a party thereto, as buyer.

 

C.

Landlord purchased the US Realty Premises from US Realty pursuant to that
certain Purchase Agreement, dated as of July 31, 2019, by and among, US Realty,
as seller, and the Landlord entities a party thereto (as successor-in-interest
to Tenant), as purchaser.

 

D.

Landlord purchased the Jobel Premises from Jobel pursuant to that certain
Purchase Agreement, dated as of August 30, 2019, among Jobel, as seller, and the
Landlord entities a party thereto (as successor-in-interest to Tenant), as
purchaser.

 

E.

Landlord and Tenant are executing this Lease, pursuant to which Landlord shall
lease the Premises to Tenant, on the terms and conditions set forth below.

NOW THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:

1. BASIC TERMS.

 

  A.

“Base Rent”: Base Rent shall be paid in accordance with and in the amounts set
forth on Exhibit A attached hereto and made a part hereof, subject to increases
as set forth herein.

 

1



--------------------------------------------------------------------------------

  B.

“Building”: The building or buildings located on the Property in the approximate
square footages set forth on Exhibit B-1 attached hereto and made a part hereof.

 

  C.

“Commencement Date”: The Effective Date.

 

  D.

“Expiration Date”: July 31, 2040, subject to extension pursuant to the terms
hereof.

 

  E.

“Option to Renew”: Ten (10) additional periods of five (5) years each under the
terms and conditions set forth in Section 37 of this Lease; provided that the
terms and Base Rents for such terms shall be either “Fixed Renewal Terms” or
“FMV Renewal Terms” as set forth on Schedule 1(E) and in accordance with
Section 37.

 

  F.

“Premises”: Collectively, the Building and the Property.

 

  G.

“Property”: Those certain tracts or parcels of land, more particularly described
on Exhibit B-1 attached hereto and made a part hereof.

 

  H.

“Term”: A period of twenty (20) years (plus the number of days, if any, to have
this Lease expire on the last day of a calendar month), commencing on the
Commencement Date and expiring on the Expiration Date, unless extended or sooner
terminated as hereinafter provided.

2. DEFINITIONS AND BASE PROVISIONS.

For purposes of this Lease, the following terms shall have the meanings
indicated below:

 

  A.

“ADA”: The Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq.,
as the same may be amended from time to time and any and all rules and
regulations which have become effective prior to the date of this Lease under
such statutes.

 

  B.

“Affiliate”: With respect to Landlord or Tenant, shall mean a person or entity
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such person or entity. The term
“control” as used in the immediately preceding sentence, means, with respect to
an entity that is a corporation, limited liability company, partnership or other
entity, the right to exercise, directly or indirectly, more than fifty percent
(50%) of the voting rights attributable to the ownership interests of the
entity.

 

  C.

“Allocated Base Rent” means, with respect to any Site, the dollar amount
allocated to such Site on Exhibit B-2 attached hereto.

 

  D.

“Alterations”: Defined in Section 13.A hereof.

 

2



--------------------------------------------------------------------------------

  E.

“Anti-Money Laundering Laws”: The BSA and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (commonly referred to as the USA Patriot Act), P.L. 107-56, as the same
may be amended from time to time and any and all rules and regulations which
have become effective prior to the date of this Lease under such statutes.

 

  F.

“Applicable Rent Reduction Percentage” means, with respect to any Site, a
fraction, the numerator of which shall be the dollar amount allocated to such
Site on Exhibit B-2 attached hereto, and the denominator of which shall be the
total dollar amount allocated to all Sites on Exhibit B-2 attached hereto that
are then subject to this Lease.

 

  G.

“Architect” shall mean an architect selected by Tenant to complete any
applicable Tenant’s Work, who, with respect to any Tenant Work that requires
Landlord’s consent hereunder, is reasonably acceptable to Landlord.

 

  H.

“Base Rent”: Defined in Section 1.A hereof.

 

  I.

“BSA”: The Bank Secrecy Act (otherwise known as the Currency and Foreign
Transactions Reporting Act), 31. U.S.C. §§ 310 et seq., as the same may be
amended from time to time and any and all rules and regulations which have
become effective prior to the date of this Lease under such statutes.

 

  J.

“Building”: Defined in Section 1.B hereof.

 

  K.

“Commencement Date”: Defined in Section 1.C hereof.

 

  L.

“Comparable Buildings”: Buildings in the market in which the applicable Building
is located that are comparable in size, design, use, age, location, class and
quality to such Building.

 

  M.

“Control” shall mean with respect to an entity that is a corporation, limited
liability company, partnership or other entity, the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting rights attributable
to the ownership interests of the entity.

 

  N.

“Default Rate”: The lesser of (i) the Prime Rate plus seven percent (7%) per
annum, compounding monthly, or (ii) the highest rate allowed by applicable Law.

 

  O.

“Encumbrance”: Any claim, lien, pledge, option, charge, easement, security
interest, deed of trust, mortgage, lease, sublease, attachment, conditional
sales agreement, encumbrance, preemptive right, right of first refusal, right of
first offer, covenant, condition, restriction, reciprocal easement agreement,
declaration or other right of third parties, whether voluntarily incurred or
arising by operation of Law, and includes any agreement to give or enter into
any of the foregoing.

 

3



--------------------------------------------------------------------------------

  P.

“Environmental Laws”: Each and every Law pertaining to environmental, health or
safety matters or Hazardous Materials applicable to or which otherwise pertains
to or affects the Premises or the use, ownership, occupancy or operation of the
Premises or any portion thereof, and as the same have been or may be amended,
modified or supplemented from time to time, including but not limited to the
(1) Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. §9601 et seq.), (2) Hazardous Substances Transportation Act (49
U.S.C. §1802 et seq.), (3) Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984,
(4) Water Pollution Control Act (33 U.S.C. §1251 et seq.), (5) Safe Drinking
Water Act (42 U.S.C. §300f et seq.), (6) Clean Water Act (33 U.S.C. §1321 et
seq.), (7) Clean Air Act (42 U.S.C. §7401 et seq.), (8) Solid Waste Disposal Act
(42 U.S.C. §6901 et seq.), (9) Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), (10) Emergency Planning and Community Right-to-Know Act of 1986 (42
U.S.C. §11001 et seq.), (11) Radon Gas and Indoor Air Quality Research Act of
1986 (42 U.S.C. §7401 et seq.), (12) National Environmental Policy Act (42
U.S.C. §4321 et seq.), (13) Superfund Amendment Reauthorization Act of 1986 (42
U.S.C. §9601 et seq.), (14) Occupational Safety and Health Act (29 U.S.C. §651
et seq.), (15) Refuse Act of 1999 (33 U.S.C. § 407 et seq.), (16) Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), (17) Marine
Protection, Research and Sanctuaries Act (33 U.S.C. § 1401 et seq.), (18) Noise
Control Act (42 U.S.C. § 4902 et seq.), (19) Atomic Energy Act (42 U.S.C. § 2011
et seq.) and (20) Nuclear Waste Policy Act of 1982 (42 U.S.C. § 10101 et seq.),
and any similar state or local Laws and any and all rules and regulations in
effect under such Laws.

 

  Q.

“Event of Default”: Defined in Section 23 hereof.

 

  R.

“Expiration Date”: Defined in Section 1.D hereof.

 

  S.

“Final Completion” shall mean with respect to any Tenant’s Work (a) the
completion of construction of such Tenant’s Work, including all “punch list”
items, in accordance with the applicable Plans as certified by the applicable
General Contractor, and (b) all permits and licenses required for the legal
occupancy of such Tenant’s Work, if any, have been obtained.

 

  T.

“Final Completion Date” shall mean the date that Final Completion of the
applicable Tenant’s Work occurs.

 

4



--------------------------------------------------------------------------------

  U.

“Force Majeure Delays” means any delay in the performance of Tenant’s
obligations hereunder resulting from the following so long as Tenant delivers
written notice to Landlord within two (2) Business Days of discovery of such
Force Majeure Delay: (a) strikes, lockouts, labor disputes, (b)    acts of God,
(c) epidemics or pandemics, (d) enemy or hostile governmental action, civil
commotion, insurrection or revolution, (e) acts of terrorists, and
(f) unavoidable casualty; provided, however, in no event shall Force Majeure
Delays extend the deadline for performance by Tenant for more than sixty
(60) days in the aggregate.

 

  V.

“General Construction Contract” shall mean with respect to any Tenant’s Work,
the applicable construction contract by and between the applicable General
Contractor and Tenant, and, with respect to any such construction contract
entered into in connection with Tenant Work that requires Landlord’s consent
hereunder, is approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

  W.

“General Contractor” shall mean, with respect to any Tenant’s Work, a licensed
contractor selected by Tenant to complete such Tenant’s Work, who, with respect
to any Tenant Work that requires Landlord’s consent hereunder, is reasonably
acceptable to Landlord.

 

  X.

“Hazardous Materials”: shall mean (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant as
defined in Environmental Laws; (b) radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radiation, mold or other microbial
matter, odors, noise, per- and poly-fluoroalkyl substances, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance, the exposure to or release of which
is or may be prohibited, limited or regulated by Environmental Laws, or any
chemical, material, gas or substance that does or is reasonably likely to pose a
hazard to human health or safety or to the environment.

 

  Y.

“Jobel” has the meaning ascribed to it in the Recitals.

 

  Z.

“Jobel Premises” has the meaning ascribed to it in the Recitals.

 

  AA.

“Indemnified Party” shall mean, with respect to any indemnification obligation
contained in this Lease, the individual or entity so indemnified by the
indemnifying party.

 

  BB.

“Landlord Indemnified Parties”: Landlord and Landlord Mortgagee, and each of
their respective successors and assigns, and their respective members, managers,
partners, shareholders, officers, directors, agents, and representatives.

 

  CC.

“Landlord”: Defined in the Preamble hereto.

 

5



--------------------------------------------------------------------------------

  DD.

“Landlord Claim”: Defined in Section 20.A hereof.

 

  EE.

“Landlord Mortgage”: Defined in Section 25.B hereof.

 

  FF.

“Landlord Mortgagee”: Defined in Section 25.B hereof.

 

  GG.

“Landlord Notice Address”:

c/o Oak Street Real Estate Capital, LLC

125 S. Wacker Drive, Suite 1220

Chicago, Illinois 60606

Attention: James Hennessey

E-mail: hennessey@oakstreetrec.com

With a copy to

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: David A. Rosenberg

E-mail: david.rosenberg@kirkland.com

 

  HH.

“Landlord’s Representatives”: Landlord’s agents, attorneys, representatives,
members, directors, officers and employees.

 

  II.

“Late Charge”: Defined in Section 5.C hereof.

 

  JJ.

“Law”: All applicable statutes, ordinances, rules, regulations, codes, orders,
requirements, directives, binding written interpretations and binding written
policies, common law, rulings, and decrees of all local, municipal, state and
federal governments, departments, agencies, commissions, boards or political
subdivisions.

 

  KK.

“OFAC Laws and Regulations”: All Laws administered by the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury, codified at 31 C.F.R.
Part 500 (including those named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action regarding persons or entities with whom U.S. persons or
entities are restricted from doing business (including persons or entities who
have violated the U.S. Foreign Corrupt Practices Act 15 U.S.C. §§78dd-1, 78dd-2
and 78dd-3), as same may be amended from time to time.

 

  LL.

“Option to Renew”: Defined in Section 1.E hereof.

 

6



--------------------------------------------------------------------------------

  MM.

“Permitted Encumbrances”: Any and all Encumbrances (i) affecting any portion of
the Premises as of the Commencement Date, including, but not limited to, those
Encumbrances shown on Landlord’s title policy obtained on the Effective Date,
(ii) consisting of any and all leases, subleases, licenses and other occupancy
agreements in place with respect to the Premises as of the Effective Date
(collectively, the “Existing Leases”), (iii) consisting of current taxes and
assessments with respect to the Premises, not yet due or payable, (iv) arising
or created by municipal and zoning ordinances and (v) arising after the
Commencement Date that are approved in writing by Landlord in its sole and
absolute discretion.

 

  NN.

“Personal Property”: All personal property on the Premises, which shall include,
without limitation, all business machinery and equipment, including, but not
limited to, specialized equipment unique to the nature of Tenant’s business,
business records, furniture, furnishings, communications equipment, office
equipment, computer equipment, computer software, computer tapes, computer
program tapes, computer program disks, computer program documentation and
manuals, computer program codes, customer accounts, customer lists, customer
information, inventory and proprietary information which may belong to Tenant or
be in the possession of Tenant, which is located or used upon, in or about the
Premises during the Term, or any renewal or extension thereof.

 

  OO.

“Plans” shall mean, with respect to any Tenant’s Work, the plans and
specifications prepared by the Architect and if such Tenant’s Work requires
Landlord approval as approved by Landlord, which shall not be unreasonably
withheld, conditioned or delayed.

 

  PP.

“Premises”: Defined in Section 1.F hereof.

 

  QQ.

“Prime Rate”: The interest rate per annum as published, from time to time, in
The Wall Street Journal as the “Prime Rate” in its column entitled “Money Rate”.
The Prime Rate may not be the lowest rate of interest charged by any “large U.S.
money center commercial banks” and Landlord makes no representations or
warranties to that effect. In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred
(300) basis points. If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.

 

  RR.

“Prohibited Persons”: Defined in Section 16.B hereof.

 

  SS.

“Property”: Defined in Section 1.G hereof.

 

7



--------------------------------------------------------------------------------

  TT.

“Purchase Agreement”: Defined in Recital B hereto.

 

  UU.

“Real Estate Taxes”: Defined in Section 7.A hereof.

 

  VV.

“Release”: Any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, migrating, presence of,
exposure to or disposing into the environment of any Hazardous Materials,
including the abandonment or discarding of barrels, containers, and other closed
receptacles containing any Hazardous Materials.

 

  WW.

“Renewal Amendment”: Defined in Section 37.E hereof.

 

  XX.

“Renewal Notice”: Defined in Section 37.A.1 hereof.

 

  YY.

“Renewal Option”: Defined in Section 37.A hereof.

 

  ZZ.

“Renewal Term”: Defined in Section 37.A hereof.

 

  AAA.

“Rent”: Defined in Section 5.B hereof.

 

  BBB.

“Repossessed Premises”: Defined in Section 24.C hereof.

 

  CCC.

“Security Deposit” Defined in Section 5.E hereof.

 

  DDD.

“Seller”: Defined in the Recitals hereto.

 

  EEE.

“Site” or “Sites” means the Building and the Property with respect to any one or
more, as the context requires, of the locations described in Exhibit B-1.

 

  FFF.

“SNDA”: Defined in Section 25.A hereof.

 

  GGG.

“Substitute Tenant”: Defined in Section 24.C hereof.

 

  HHH.

“Taxes”: Defined in Section 7.D hereof.

 

  III.

“Tenant”: Defined in the Preamble hereto.

 

  JJJ.

“Tenant Notice Address”:

Cracker Barrel Old Country Store, Inc.

307 Hartmann Drive

Lebanon, TN 37087

Attn: Vice President of Development

With a copy to:

Cracker Barrel Old Country Store, Inc.

307 Hartmann Drive

 

8



--------------------------------------------------------------------------------

Lebanon, TN 37087

Attn: General Counsel

With a copy to:

Rebekah Fisher and Associates, PLLC

414 Bridge Street

Franklin, TN 37064

Attn: Rebekah Fisher, Esq.

 

  KKK.

“Tenant’s Personal Property”: Defined in Section 12 hereof.

 

  LLL.

“Tenant’s Representatives”: Tenant’s agents, attorneys, representatives,
directors, officers and employees and any mortgagee of Tenant’s interest in this
Lease or in the Premises.

 

  MMM.

“Tenant’s Work”: Defined in Exhibit C hereof.

 

  NNN.

“Term”: Defined in Section 1.H hereof.

 

  OOO.

“Transfer”: Defined in Section 21.B hereof.

 

  PPP.

“U.S. Publicly-Traded Entity”: Defined in Section 16.A hereof.

 

  QQQ.

“US Realty” has the meaning ascribed to it in the Recitals.

 

  RRR.

“US Realty Premises” has the meaning ascribed to it in the Recitals.

 

  SSS.

“Utility Charges”: Defined in Section 9.A hereof.

3. GRANTING CLAUSE.

 

  A.

Landlord, in consideration of the covenants and agreements to be performed by
Tenant, and upon the terms and conditions contained in this Lease, does hereby
lease, demise, let and deliver to Tenant, and Tenant, in consideration of the
covenants and agreements to be performed by Landlord and upon the terms and
conditions contained in this Lease, does hereby lease from Landlord, the
Premises, to have and to hold for the Term. Tenant acknowledges receipt and
delivery of complete and exclusive possession of the Premises, subject to the
Permitted Encumbrances. Tenant acknowledges and confirms that for a substantial
period prior to and up to and including the execution of this Lease, Seller has
been in continuous ownership (except with respect to the Jobel Premises and the
US Realty Premises where Seller has most recently held leasehold title) and
possession of the Premises, and, accordingly, Tenant is fully familiar
therewith, and Tenant has examined and otherwise has knowledge of the condition
of the Premises prior to the execution and delivery of this Lease and has found
the same to be satisfactory for its purposes hereunder. Regardless, however, of
any knowledge, examination or inspection made by Tenant and whether or not any
patent or latent defect or condition was revealed or discovered thereby, Tenant
is leasing the Premises “as is,” “where is” and “with all faults” in its present
condition. Tenant hereby irrevocably, unconditionally and absolutely waives and
relinquishes any claim or action against Landlord whatsoever in respect of the
condition of the Premises as of the Commencement Date, including any patent or
latent defects or adverse conditions not discovered or discoverable or otherwise
known or unknown by Tenant as of the Commencement Date.

 

9



--------------------------------------------------------------------------------

LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, KNOWN
AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT, INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL CONDITION OF THE PREMISES,
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS RELATED TO
THE PREMISES. EXCLUDING, HOWEVER, ANY SUCH CONDITION. REMEDIATION OR NEED FOR
COMPLIANCE THAT ARISES FROM OR IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD AND/OR ANY LANDLORD INDEMNIFIED PARTIES OR ANY LANDLORD
REPRESENTATIVE OR ARISES FROM OR AS A RESULT OF ANY CONDITION FIRST EXISTING OR
ANY ACT OR OMISSION FIRST OCCURRING ON OR AFTER THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.

Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters existing as of the Commencement Date now unknown to it may have given or
may hereafter give rise to losses, damages, liabilities, costs and expenses that
are presently unknown, unanticipated and unsuspected, and Tenant further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Tenant nevertheless hereby intends to
release, discharge and acquit Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, and their respective members, managers,
partners, shareholders, officers, directors, agents, and representatives, from
any and all such unknown losses, damages, liabilities, costs and expenses.

 

  B.

Landlord and Tenant covenant and agree that, except to the extent otherwise
required by applicable Law: (i) each will treat this Lease in accordance with
U.S. generally accepted accounting principles, consistently applied, and as a
true lease for state law reporting purposes and for federal, state and/or local
income tax purposes; and (ii) each party will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to any
governmental authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 3.B. Should either party receive notice from a taxing
authority regarding a dispute over the tax treatment contemplated herein, such
receiving party should provide prompt written notice to the other party.

 

10



--------------------------------------------------------------------------------

  C.

Tenant acknowledges that fee simple title (both legal and equitable) to the
Premises is vested in Landlord and that Tenant has only the leasehold right of
possession and use of the Premises as provided herein.

4. USE.

 

  A.

Tenant may use the Premises as a restaurant, gift shop and ancillary uses
associated therewith, or any other lawful retail use that does not adversely
impair the value of the Premises and in all cases subject to and in compliance
with all Laws and Permitted Encumbrances. Tenant shall use the Premises only as
provided by and in accordance with all Permitted Encumbrances, subject to
Landlord’s reservation of rights herein. Tenant shall not use or occupy the
Premises, or any part thereof, nor permit or allow the Premises or any part
thereof to be used or occupied, for (i) any purpose or in any manner which is in
violation of any Law or a violation of the provisions set forth in Section 27 or
any other provision of this Lease or (ii) in any manner which violates any
certificates of occupancy for the Premises or makes void or voidable any
insurance then in force with respect thereto as is required pursuant to
Section 15 hereof. Tenant’s occupancy of the Premises will be in material
compliance with all Laws and insurance requirements, and as otherwise provided
in this Lease. Tenant shall neither suffer nor permit the Premises or any
portion thereof to be used, or otherwise act or fail to act, in such a manner as
(I) likely to impair Landlord’s title thereto or to any portion thereof,
(II) may make possible a claim of adverse use or possession or an implied
dedication of the Premises or any material portion of the Premises, or
(III) subject the Premises or this Lease to any Encumbrances, other than
Permitted Encumbrances. Notwithstanding anything herein to the contrary, Tenant
shall not (a) permit any unlawful practice to be carried on or committed in the
Premises; (b) make any use of or allow the Premises to be used for any purpose
that might invalidate or materially increase the rate of insurance thereof;
(c) deface or injure the Premises; (d) overload the floors, walls or ceilings of
the Premises; (e) intentionally omitted; (f) commit or suffer any material waste
in or about the Premises; (g) use the Premises in any manner that may diminish
the value of the Premises in any material respect; or (h) use the Premises for
any of the following purposes without the Landlord’s prior consent (which may be
granted or withheld in its sole and absolute discretion): (i) bar (provided that
Tenant shall be permitted to sell alcoholic beverages, in compliance with all
Laws and Permitted Encumbrances, at the Premises in connection with the
operation of a restaurant thereon), nightclub, adult bookstore or video shop or
other adult entertainment establishment; (ii) incineration or reduction of
garbage or any garbage dumps on the Premises provided, however, a trash
incinerator or compactor used exclusively for Tenant’s onsite operation for the
Premises shall be permitted to the extent the same is customary and appropriate
for restaurants similar to the applicable Site and provided that such trash
incinerator or compactor is used in compliance with all applicable Laws and
Permitted Encumbrances; (iii) mortuary; (iv) fire sale, bankruptcy sale or
auction house operation; (v) gas station; (vi) laundry or dry cleaning plant or
laundromat; (vii) automobile, truck, trailer or RV repairs on-site; (viii) “flea
market”, secondhand, surplus or other “off-price” or deep discount store; (ix)
massage parlor; (x) carnival; or (xi) gambling or off-track betting operation.

 

11



--------------------------------------------------------------------------------

  B.

At all times during the first five (5) years of the Term, (i) Tenant shall
occupy the Premises and (ii) Tenant shall operate its business on the Premises
in the ordinary course except (A) during periods when the Premises may be
untenantable by reason of fire or other casualty or condemnation (provided,
however, during all such periods while the Premises are untenantable, Tenant
shall strictly comply with the terms and conditions of Section 18 and Section 19
of this Lease), and (B) to the extent prohibited by applicable Law; provided
that notwithstanding the foregoing, if Tenant is prohibited by applicable Law
from operating its business in the ordinary course, Tenant shall continue to
provide delivery and take-out services unless prohibited by Law. Notwithstanding
anything contained herein to the contrary, Tenant may temporarily cease
operation of business at any of the Sites for a period not to exceed thirty
(30) consecutive days; provided, however, Tenant may not cease operations at
more than ten (10) of the Sites at any one time and Tenant may only cease
operation once with respect to any individual Site within any three-year period
during the Term. If Tenant does discontinue operation as permitted by this
Section 4, Tenant shall: (i) in the event of a planned Tenant closure, give
written notice to Landlord ten (10) business days prior to ceasing operation; if
such closure is unplanned or otherwise resulting from an emergency situation,
Tenant shall provide written notice to Landlord within two (2) business days
following such closure; (ii) provide adequate protection and maintenance of any
such Sites during any period of vacancy; (iii) comply with all applicable Laws
and otherwise comply with the terms and conditions of this Lease other than the
continuous use covenant set forth in this Section 4; and (iv) pay all costs
necessary to restore such Sites to their condition on the day operation of the
business ceased at such time as such Sites are reopened for Tenant’s business
operations or other substituted use approved by Landlord as contemplated herein.
Notwithstanding anything herein to the contrary, Tenant shall pay the Rent as
provided herein during any period in which Tenant discontinues operation.

 

12



--------------------------------------------------------------------------------

  C.

Tenant will not enter into any agreements or consent to any transaction or
instruments that will create an Encumbrance on the Premises without Landlord’s
prior written consent in its sole discretion. Tenant shall be responsible for
complying with the terms and conditions of, and paying the costs and expenses
under, all Encumbrances on the Premises (other than Landlord’s obligations to
pay debt service to any Landlord Mortgagee under any Landlord Mortgage). Tenant
shall not, without Landlord’s prior written consent (in Landlord’s sole
discretion), apply for or otherwise seek or obtain any zoning changes or
variances with respect to the Property. If Landlord desires to seek or obtain
any zoning changes or variances with respect to the Property, Tenant shall
cooperate in all respects therewith at no material cost to Tenant, at Landlord’s
request, provided that such zoning change or variance will not prohibit,
materially alter or materially impair Tenant’s use of the Property for its
then-current use.

 

  D.

Tenant shall have the right to access and use the Premises twenty-four
(24) hours per day, seven (7) days per week.

5. RENT.

 

  A.

Tenant shall pay Base Rent to Landlord in the manner provided in Section 5.B in
equal consecutive monthly installments in advance on or before the 1st day of
each calendar month commencing as of the Commencement Date and continuing
through the Term. If the Term commences on a day other than the first day of a
calendar month, or ends on a day other than the last day of a calendar month,
Base Rent for such month shall be prorated by multiplying such Base Rent by a
fraction, the numerator of which is the number of days of the Term within such
calendar month and the denominator of which is the total number of days within
such calendar month. Tenant shall pay its first monthly installment of Base
Rent, which may be prorated pursuant to this Section 5.A, on the Commencement
Date in connection with Landlord’s acquisition of the Premises pursuant to the
Purchase Agreement.

 

  B.

For purposes of this Lease, the Base Rent, the Real Estate Taxes, the Utility
Charges and any and all other amounts, sums, charges, liabilities and
obligations which Tenant assumes or agrees to pay or may become liable for under
this Lease at any time and from time to time are sometimes collectively referred
to as “Rent”; and, in the event of any failure on the part of Tenant to pay any
portion of the Rent, every fine, penalty, interest and cost which may be added
for nonpayment or late payment of such items, including, without limitation, all
amounts for which Tenant is or may become liable to indemnify Landlord and the
Landlord Indemnified Parties under this Lease (including reasonable attorneys’
fees and court costs) shall be deemed to be Rent. All Rent is payable in lawful
money of the United States of America and legal tender for the payment of public
and private debts without notice, demand, abatement, deduction, or setoff under
any circumstances, in accordance with the wire or ACH information as Landlord
designates to Tenant in writing from time to time.

 

13



--------------------------------------------------------------------------------

  C.

Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent will
cause Landlord to incur costs and administrative complications not contemplated
hereunder, the exact amount and scope of which are presently anticipated to be
extremely difficult to ascertain. Accordingly, if any installment of Rent due to
Landlord is not paid within five (5) days of the date it is due for any reason,
Tenant shall pay Landlord upon demand a late charge equal to the lesser of
(i) seven percent (7%) of the delinquent installment of Rent and (ii) the
highest amount allowed by applicable Law (each a “Late Charge”). The parties
agree that this late charge represents a fair and reasonable estimate of the
costs and expenses (including economic losses) that Landlord will incur by
reason of late payment by Tenant. The parties further agree that such late
charge is Rent and not interest and such assessment does not constitute a lender
or borrower/creditor relationship between Landlord and Tenant. In addition, any
amount of delinquent Rent (including the amount of any Late Charge) due to
Landlord shall accrue interest at the Default Rate from the date on which such
Rent was due up to the date that such Rent is paid. The payment of such late
charge or such interest shall not constitute waiver of, nor excuse or cure, any
default under this Lease, nor prevent Landlord from exercising any other rights
and remedies available to Landlord. Without limitation of the foregoing, Tenant
shall be responsible for payment of all interest, late charges, and other actual
costs and fees imposed by third parties with respect to late payments of
Utilities or other third party charges that are the responsibility of Tenant
hereunder.

 

  D.

For any non-scheduled payment of Rent hereunder that is payable by Tenant on
demand by Landlord, such shall be due ten (10) days following written demand
therefor by Landlord, without abatement, deduction, or setoff under any
circumstances.

 

14



--------------------------------------------------------------------------------

  E.

Upon the Commencement Date, Tenant shall deposit with Landlord an amount equal
to fourteen million three hundred seventy-nine thousand four hundred fifty-six
and 40/100 Dollars ($14,379,456.40) (the “Security Deposit”) to secure Tenant’s
obligations under this Lease. Upon the earlier of the fifth (5th) anniversary of
the Commencement Date and the termination of this Lease, the Security Deposit
shall be returned to Tenant, less (i) any amounts required to repair any damages
to the Premises, subject to normal wear and tear; and (ii) any unpaid and
outstanding monetary obligations of Tenant under this Lease. Upon a monetary
Event of Default and Tenant’s failure to cure same following expiration of the
applicable notice and cure period, Landlord may use the Security Deposit to
satisfy any such unpaid monetary obligation of Tenant, and Tenant shall, within
five (5) Business Days following written notice from Landlord thereof, deposit
with Landlord an amount sufficient to replenish the Security Deposit to the same
amount as of the Commencement Date; provided, however, if the Security Deposit
has been depleted pursuant to the foregoing sentence or Tenant fails to
replenish the Security Deposit in accordance with this Lease, then Landlord
shall have the right to exercise all of its rights and remedies hereunder with
respect to such Event of Default. Tenant shall be permitted to deposit an
irrevocable standby letter of credit in form and substance reasonably acceptable
to Landlord (“Letter of Credit”) as the Security Deposit. Upon a monetary Event
of Default and Tenant’s failure to cure same following expiration of the
applicable notice and cure period, Landlord may draw on such Letter of Credit to
satisfy any such unpaid monetary obligation of Tenant, and Tenant shall, within
five (5) Business Days following written notice from Landlord thereof, deposit
with Landlord a replacement Letter of Credit sufficient to replenish the
Security Deposit to its original amount; provided, however, if the Letter of
Credit has been depleted pursuant to the foregoing sentence or Tenant fails to
replenish the Letter of Credit in accordance with this Lease, then Landlord
shall have the right to exercise all of its rights and remedies hereunder with
respect to such Event of Default. Any Letter of Credit posted by Tenant pursuant
to this Lease shall be issued (the following collectively, the “LC Issuer
Requirements”): (a) by a commercial bank with a net worth of at least Ten
Billion Dollars ($ 10,000,000,000), (b) that is chartered under the laws of the
United States, any State thereof or the District of Columbia, and which is
insured by the Federal Deposit Insurance Corporation, (c) whose long-term,
unsecured and unsubordinated debt obligations are rated in the highest category
by at least two of Fitch Ratings Ltd. (Fitch), Moody’s Investors Service, Inc.
(Moody’s) and Standard & Poor’s Ratings Services (S&P) (the “Rating Agencies”)
or their respective successors (which shall mean A-from Fitch, A3 from Moody’s
and A-from Standard & Poor’s), (d) which has a short term deposit rating in the
highest category from at least two Rating Agencies (which shall mean F2 from
Fitch, P-2 from Moody’s and A-2 from S&P), and (e) which is not insolvent and is
not placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, and for which no trustee,
receiver or liquidator is appointed. If at any time following the delivery of
the Letter of Credit by Tenant pursuant to this Section 5.E the LC Issuer
Requirements are not satisfied, then Tenant shall, no later than ten
(10) business days after the earlier of (i) Tenant acquiring knowledge that the
LC Issuer Requirements are not satisfied and (ii) receipt of written notice
thereof, deliver to Landlord either a replacement Letter of Credit which meets
the LC Issuer Requirements or cash in the amount of the Security Deposit. If
Tenant fails to deliver a replacement Letter of Credit from an institution that
satisfies the LC Issuer Requirements or such cash Security Deposit to Landlord
within such ten (10) business day period, Landlord, at its option, upon the
delivery of written notice to Tenant may draw upon the Letter of Credit and
instruct the Letter of Credit issuer to deliver the full amount of the Letter of
Credit to Landlord as a cash Security Deposit. It is Tenant’s responsibility to
maintain and renew the Letter of Credit such that it is in effect at all times
until the return of the Letter of Credit to Tenant in accordance herewith.
Tenant shall renew such Letter of Credit no later than thirty (30) days prior to
any expiration date thereof or replace such Letter of Credit with a replacement
Letter of Credit which otherwise meets the LC Issuer Requirements or with a cash
Security Deposit. If Tenant has not renewed the Letter of Credit (and delivered
the original of such renewal documentation to Landlord) or delivered a
satisfactory replacement Letter of Credit or cash Security Deposit to Landlord
at least thirty (30) days prior to the expiration date of the Letter of Credit,
Landlord, at its option, may draw upon the Letter of Credit and instruct the
Letter of Credit issuer to deliver the full amount of the Letter of Credit to
Landlord as a cash Security Deposit. Notwithstanding anything to the contrary
contained herein, until the Lease is severed in accordance with Section 45, in
the event Tenant believes in good faith that Tenant is entitled to receive
insurance proceeds in accordance with Section 18 or condemnation proceeds in
accordance with Section 19 and Landlord refuses, in violation of the terms
hereof, to make such proceeds available to Tenant with respect to a Site, Tenant
shall have the right to withhold Base Rent in an amount up to the Allocated Base
Rent applicable to such Site until such dispute is resolved (and Landlord shall
not have the right to draw against either the Security Deposit or Letter of
Credit with respect to the Base Rent so withheld); provided that, (i) Tenant
shall not be entitled to withhold Base Rent pursuant to the foregoing for more
than five (5) Sites at any given time, (ii) Tenant shall only be entitled to
withhold Base Rent in an aggregate amount with respect to any such Site not to
exceed the amount of proceeds in dispute with respect to such Site, (iii) upon
resolution of such dispute Tenant shall pay to Landlord the amount of Base Rent
withheld in accordance with this paragraph plus, if Tenant was not entitled to
such proceeds, interest thereon calculated at the Default Rate, and (iv) the
foregoing shall not (A) restrict Landlord’s right to draw against either the
Security Deposit or Letter of Credit with respect to (x) any amount of Base Rent
that Tenant fails to pay in excess of such disputed insurance proceeds or
otherwise fails to pay other than in accordance with the foregoing or (y) any
other monetary Event of Default or (B) grant or imply any right to Tenant to
withhold any Rent due hereunder for any other reason (and any such withholding
or failure to pay Rent when due shall be an Event of Default in accordance with
the terms and provisions hereof).

 

15



--------------------------------------------------------------------------------

6. NET LEASE; MASTER LEASE.

 

  A.

Landlord and Tenant acknowledge and agree that (i) this Lease is, and is
intended to be, what is commonly referred to as a “net, net, net” or “triple
net” lease, and (ii) the Rent shall be paid absolutely net to Landlord, so that
this Lease shall yield to Landlord the full amount or benefit of the
installments of Base Rent, Real Estate Taxes and all other Rent throughout the
Term with respect to the entire Premises, all as more fully set forth in
Section 5. All of the costs, expenses, responsibilities and obligations of every
kind and nature whatsoever foreseen and unforeseen relating to the condition,
use, operation, management, maintenance, repair, restoration and replacement of
the Premises and all improvements and appurtenances related thereto or any part
thereof shall be performed and paid by Tenant, and Landlord shall have no
responsibility or liability therefor. The covenants to pay Base Rent, Real
Estate Taxes and all other Rent hereunder are independent covenants, and Tenant
shall have no right to hold back, offset, deduct, credit against or fail to pay
in full any such amounts for claimed or actual default or breach by Landlord of
whatsoever nature, for force majeure or for any other reason whatsoever. For the
avoidance of doubt, Tenant shall not have, and hereby expressly and absolutely
waives, relinquishes, and covenants not to assert, accept or take advantage of,
any right to deposit or pay with or into any court or other third-party escrow,
depository account or tenant account with respect to any disputed Rent, or any
Rent pending resolution of any other dispute or controversy with Landlord.
Tenant hereby expressly waives any and all defenses it may have at law or in
equity to payment of Rent, including, without limitation, based on any theories
of frustration of purpose, impossibility, or otherwise.

 

16



--------------------------------------------------------------------------------

  B.

Landlord is the owner of the Sites. Until this Lease is severed in accordance
with Section 45, this Lease constitutes a single master lease of all, but not
less than all, of the Premises. Landlord and Tenant have executed and delivered
this Lease with the understanding that this Lease constitutes a unitary,
non-severable, indivisible instrument pertaining to all, but not less than all,
of the Premises then leased hereunder by Tenant, and that, except as
specifically provided in this Lease (and in such cases only to the extent
expressly so stated), neither this Lease nor the duties, obligations or rights
of Tenant may be allocated or otherwise divided among the Premises by Tenant.
Landlord and Tenant each further acknowledge and agree that each of Landlord and
Tenant entered into this single master lease as part of the consideration for
entering into the leasing transaction between the parties, and that the
transaction would not have been consummated if there were to have been separate
lease agreements for each of the individual Sites. Except as expressly provided
in this Lease, the Base Rent payable hereunder is payable for all the Sites as a
single, indivisible, integrated and unitary economic unit and that but for such
integration, the Base Rent payable under this Lease would have been computed on
a different basis. A monetary default of any of the terms or conditions of this
Lease occurring with respect to any particular Site shall constitute a default
under this Lease in its entirety; provided, however, that with respect to the
foregoing “monetary default” shall include, without limitation, the non-payment
by Tenant of Rent, any other sums due to Landlord hereunder, taxes, insurance,
operating expenses, maintenance or repair costs, costs for capital expenditures,
costs for remediation of any Release (or to otherwise comply with Tenant’s
covenants with respect to Hazardous Materials or Environmental Laws hereunder)
and any other costs associated with Tenant’s obligations hereunder. Landlord and
Tenant agree that for the purposes of any assumption, rejection or assignment of
this Lease under 11 U.S.C. Section 365 or any amendment or successor section
thereof, this is one indivisible and non-severable lease dealing with and
covering one legal and economic unit which must be assumed, rejected or assigned
as a whole with respect to all (and only all) the Premises then leased by Tenant
hereunder, subject to the terms of this Lease. In furtherance of the foregoing,
Landlord and Tenant intend that:

 

17



--------------------------------------------------------------------------------

  1.

This Lease is intended to be a “true lease” and an “operating lease” and not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease. The business
relationship created by this Lease and any related documents is solely that of a
long term commercial lease between Landlord and Tenant, this Lease has been
entered into by both parties in reliance upon the economic and legal bargains
contained herein, and none of the agreements contained herein is intended, or
shall be deemed or construed, to create a partnership (de facto or de jure)
between Landlord and Tenant, to make them joint venturers, to make Tenant an
agent, legal representative, partner, subsidiary or employee of Landlord, or to
make Landlord in any way responsible for the debts, obligations or losses of
Tenant.

 

  2.

Landlord and Tenant acknowledge and agree that the Term with respect to any
Site, including any term extensions provided for in this Lease, is less than the
remaining economic life of any such Site.

 

  3.

The parties acknowledge and agree that the amounts allocated to each Site on
Exhibit B-2 are set forth solely for the convenience and use of the parties in
making certain calculations as may be necessary from time to time pursuant to
the provisions hereof.

 

  4.

The expressions of intent, the waivers, the representations and warranties, the
covenants, the agreements and the stipulations set forth in this Section 6 are a
material inducement to each of Landlord and Tenant in entering into this Lease.

 

  C.

Notwithstanding anything to the contrary contained in this Lease, if Landlord
comprises more than one entity, then Landlord hereby designates CB Portfolio
Owner LLC (“Landlord’s Designee”) to act for and on behalf of Landlord (and the
entities comprising Landlord) with respect to matters related to this Lease,
including, without limitation, for the purpose of obtaining consents, collecting
rents, fees, costs and expenses and the security deposit, due Landlord
hereunder, making required payments, receiving and furnishing notices,
documentation, and information hereunder (and all such actions by Landlord’s
Designee shall be deemed binding upon and shall constitute the acts of,
Landlord) and unless Tenant reasonably requires otherwise in connection with
Tenant’s rights and remedies, Tenant shall only be obligated to communicate with
and/or take direction from Landlord’s Designee, acting on behalf of Landlord.
Landlord’s Designee has full right, power and authority to act on behalf of and
bind Landlord and shall provide reasonably satisfactory proof thereof to Tenant
(Tenant’s lender and other third parties reasonably required by Tenant), from
time to time, upon request of Tenant.

 

18



--------------------------------------------------------------------------------

7. REAL ESTATE TAXES.

 

  A.

During the Term, Tenant shall promptly pay, or cause to be paid, on a cash basis
when due to the applicable taxing authority one hundred percent (100%) of all
taxes, including ad valorem, sales, use, rent or similar taxes, including tax
increases and re-assessments; payments in lieu of taxes pursuant to any
statutory service agreement, payment-in-lieu-of-taxes agreement or the like;
transfer taxes payable in connection with Tenant’s transfer of any of its
interest in this Agreement, the Property or any portion thereof; assessments,
including assessments for supplemental assessments and public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term, and including assessments under
Encumbrances; water, sewer and other utility levies and charges; excise tax
levies; fees, including license, permit, inspection, authorization and similar
fees; and all other governmental and other charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character and any kind and nature whatsoever in respect of the Premises
(including, without limitation, any Building and/or Property) and/or the Rent
and all interest and penalties thereon attributable to any failure in payment by
Tenant which at any time prior to, during or in respect of the Term hereof may
be assessed or imposed on or in respect of or be a lien upon (i) the Premises or
any part thereof or any appurtenance thereto, (ii) any Rent reserved or payable
hereunder or any other sums payable by Tenant hereunder, (iii) this Lease or the
leasehold estate hereby created or the operation, possession, occupancy or use
of the Premises or any part thereof, (iv) any occupancy, operation, use or
possession of, or sales from or activity conducted on or in connection with the
Premises or the Property or the leasing or use of the Premises or the Property
or any part thereof, or (v) any document to which Tenant is a party creating or
transferring an interest or estate in the Premises, together with any interest
or penalties thereon (all of which are hereinafter called “Real Estate Taxes”).
Tenant shall make such payments directly to the taxing authorities and shall
promptly furnish to Landlord copies of official receipts or other satisfactory
proof evidencing such direct payments; provided, however, failure furnish such
proof shall not be an Event of Default hereunder so long as Tenant provides
Landlord with the same within two (2) Business Days of receipt written notice
from Landlord. Tenant’s obligation to pay Real Estate Taxes shall be absolutely
fixed upon the date such Real Estate Taxes become a lien upon the Premises or
any part thereof, subject to Section 7.C. Tenant shall also be responsible for
all Real Estate Taxes which, on the Commencement Date, are a lien upon the
Premises or any part thereof.

 

19



--------------------------------------------------------------------------------

  B.

If Landlord receives a bill for Real Estate Taxes, Landlord shall provide the
bill for each installment of Real Estate Taxes to Tenant promptly upon
Landlord’s receipt of such bill. Tenant shall pay the Real Estate Taxes set
forth on such bill prior to when due. Tenant shall provide Landlord with
reasonable evidence that such Real Estate Taxes have been paid. If Tenant shall
default in the payment of any Real Estate Taxes, Landlord shall have the right
(but not the obligation) to pay the same together with any penalties and
interest, in which event the amount so paid by Landlord shall be paid by Tenant
to Landlord upon demand with interest thereon at the Default Rate. Tenant may
pay any Real Estate Taxes in installments, if payment may be so made without
penalty, fine, premium or interest, except that on the termination of this Lease
any Real Estate Taxes which Tenant has elected to pay in installments shall be
apportioned between Landlord and Tenant based on the time remaining in the Term.
All Real Estate Taxes for the tax year in which this Lease shall terminate shall
be apportioned between Landlord and Tenant on a cash basis.

 

  C.

Tenant shall have the right, before delinquency occurs, of protesting,
contesting, objecting to or opposing, at Tenant’s sole cost and expense, by
appropriate legal proceedings (or informal objection process, to the extent
customary and appropriate in the applicable jurisdiction) conducted in good
faith and with due diligence, the legality or amount of any such Real Estate
Taxes, assessments or assessed valuations in its own or in Landlord’s name as
the case may be, and upon Tenant’s written request, Landlord will, at no cost or
expense to Landlord, reasonably cooperate with Tenant; provided, however, that
(i) in the case of any unpaid Real Estate Taxes, lien, attachment, levy,
encumbrance, charge or claim pursuant to any Law, the commencement and
continuation of such proceedings shall suspend the collection or enforcement
thereof from or against Landlord and the applicable Site or Sites, which
suspension may be caused by the payment by Tenant of a bond or some other form
of security for payment; (ii) neither the applicable Site or Sites, the Rent
therefrom nor any part or interest in either thereof would be in any danger of
being sold, forfeited, attached or lost pending the outcome of such proceedings
solely based on the outcome of the proceeding and not if Tenant has the right to
make a curative payment following the outcome of the proceeding to avoid any of
the foregoing consequences; (iii) in the case of any requirement of Law, neither
Landlord nor Tenant would be in any danger of civil or criminal liability for
failure to comply therewith pending the outcome of such proceedings; (iv) the
insurance coverage required by Section 15 shall be maintained; (v) Tenant shall
keep Landlord reasonably informed as to the status of and with copies of all
documents in the proceedings, upon request by Landlord; and (vi) if such contest
shall be finally resolved against Landlord or Tenant, Tenant shall promptly pay
the amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable requirement of law. Landlord shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, provided Tenant shall reimburse
Landlord for its commercially reasonable out-of-pocket third party costs
associated with such execution, and, if reasonably requested by Tenant, Landlord
shall join as a party therein at no cost or expense to Landlord. The provisions
of this Section 7.C shall not be construed to permit Tenant to contest the
payment of Rent or any other amount payable by Tenant to Landlord hereunder.
Without limiting any other provision of this Lease, Tenant shall indemnify,
defend, protect and save harmless Landlord and all Landlord Indemnified Parties
and the Premises from and against any and all liability, costs, fees, damages,
expenses, penalties, fines and charges of any kind (including reasonable
attorneys’ fees, including those incurred in the enforcement of this indemnity)
that may be imposed upon Landlord, the Premises or any portion thereof in
connection with any such contest and any loss resulting therefrom. Each party
shall promptly notify the other of any written notice of any material claims or
assessments for Real Estate Taxes that may be asserted by the applicable taxing
authorities that could result in a potential material liability or expense for
the other, and coordinate with the other in response to and settlement of such
claims or assessments for Real Estate Taxes. Any refund due from any taxing
authority in respect of any Real Estate Taxes paid by or on behalf of Tenant
shall be paid over to or retained by Tenant.

 

20



--------------------------------------------------------------------------------

  D.

Tenant will indemnify Landlord and/or any Landlord Indemnified Parties, on an
after-tax basis, against any and all fees or taxes, including, but not limited
to, Real Estate Taxes (“Taxes”) imposed by the United States or any taxing
jurisdiction or authority of or in the United States or any state in connection
with this Lease, Landlord’s ownership of the Premises and/or Tenant’s use of the
Premises.

 

  E.

Landlord and Tenant shall, upon request of the other, promptly provide such data
as is maintained by the party to whom the request is made with respect to the
Premises as may be necessary to prepare any required tax returns and reports
required by a governmental authority.

 

  F.

Notwithstanding anything to the contrary in this Section 7, in no event will
Tenant be required to pay any (i) federal or state income taxes of Landlord,
provided, however, for the avoidance of doubt, Tenant shall be obligated to pay
any rent taxes or other similar taxes levied against payments received by Tenant
(ii) franchise and excise taxes; (iii) transfer taxes or any taxes imposed with
respect to the sale, exchange or other disposition by Landlord, in whole or in
part, of the Premises or the Property or Landlord’s interest in this Lease, or
(iv) Taxes attributable solely to any period after the expiration or earlier
termination of the Term hereof.

 

21



--------------------------------------------------------------------------------

8. PERSONAL PROPERTY TAXES.

Tenant shall be liable for and shall promptly pay when due all personal property
taxes related to Personal Property and Tenant’s Personal Property placed in the
Premises. Tenant may, without Landlord’s consent, before delinquency occurs,
contest any such taxes related to the Personal Property.

9. OPERATING EXPENSES.

 

  A.

Utilities. During the Term, Tenant agrees to pay all fees, costs, expenses and
charges for electricity, power, gas, oil, water, sanitary and storm sewer,
septic system refuse collection, landscaping, telephone, security, and other
utilities and services consumed, rendered or used on or about the Premises (or
any portion thereof) and such utility franchises as may be appurtenant to the
use of the Premises (or any portion thereof) (collectively, “Utility Charges”).
Landlord acknowledges and agrees that Tenant may enter into contracts for any of
the foregoing services or the like without Landlord’s prior consent during the
Term; provided, that any such contract shall be terminable by Tenant (or
Landlord following termination of this Lease in accordance with its terms) at or
prior to the expiration or sooner termination of the Lease or upon no more than
thirty (30) days’ prior notice to the third-party servicer. Any resulting
termination premium, fee or penalty shall be the sole responsibility of Tenant.

 

  B.

Third Party Management. Tenant shall have the right to manage and operate the
Premises (or any portion thereof) utilizing third parties for the management and
operation thereof, without obtaining Landlord’s prior written consent of such
third party. Notwithstanding the appointment of any third-party manager, Tenant
shall remain fully responsible for the Premises in accordance with the terms
hereof.

10. TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES.

 

  A.

Throughout the Term, Tenant, at its sole cost and expense, will keep each Site
in a substantially similar condition as existed on the Commencement Date
(reasonable wear and tear, damage from fire or other casualty excepted), whether
or not the need for such repairs occurs as a result of Tenant’s use, the
elements, or the age of the applicable Building, the applicable Property or
Tenant’s Personal Property, or otherwise, and will commit or allow no physical
waste with respect thereto, and with reasonable promptness, will make all
necessary and appropriate repairs and replacements thereto of every kind and
nature, including without limitation those necessary to ensure continuing
compliance with all Laws and insurance requirements, whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen. Tenant’s maintenance, repair and replacement obligations shall
extend to and include, without limitation, all systems serving each Site and,
subject to any Permitted Encumbrances, any Parking Areas and landscaping on the
Property. The necessity for and adequacy of repairs to any Building or other
improvements forming a part of any Site shall be measured by the standard which
is substantially similar to the condition of the Sites as of the Effective Date
hereof, reasonable wear and tear excepted. Tenant’s obligations under this
Section 10 shall, without limitation, include the maintenance, repair and
replacement (a) at all times, of any and all building systems, machinery and
equipment which exclusively serve the applicable Site, and (b) the bearing
walls, floors, foundations, roofs and all structural elements of each Site.
Tenant will not take or omit to take any action the taking or omission of which
would reasonably be expected to (i) create (or permit to continue) any dangerous
condition, or (ii) create (or permit to continue) any condition which might
reasonably be expected to involve any loss, damage or injury to any person or
property. All repairs and replacements shall be in quality and class at least
equal to the original work and shall be made promptly as and when necessary,
subject to Force Majeure Delays. Repairs and replacements called for as a result
of fire and/or other casualty and condemnation shall be made pursuant to the
provisions of Sections 18 and 19 hereof, respectively. In connection with the
foregoing, Tenant’s obligations shall include without limitation with respect to
each Site, to the extent applicable:

 

22



--------------------------------------------------------------------------------

  1.

Maintaining, repairing, and replacing, as necessary, the roof of the Building on
such Site;

 

  2.

Maintaining and repairing the bearing walls, floors, foundations, and all
structural elements of the Building on such Site;

 

  3.

Maintaining (including periodic window washing and periodic painting) and
repairing the facade and exterior walls of the Building on such Site;

 

  4.

Repairing and replacing, as necessary, the doors (including, without limitation,
any overhead doors) and windows of the Building on such Site, and the mechanisms
therefor;

 

  5.

Causing the regular removal of garbage and refuse from such Site;

 

  6.

Causing the regular spraying for and control of insect, rodent, animal and pest
infestation, and maintaining in good working order and condition all doors (both
swinging and roll-up doors), including, without limitation, all weather seals;

 

23



--------------------------------------------------------------------------------

  7.

Servicing, maintaining, repairing and replacing all systems and equipment
serving the Premises, including, without limitation, heating, ventilation, and
air-conditioning equipment, and generators, if any;

 

  8.

Regular sweeping, cleaning and removal of trash, debris, other materials and
stains from such Site and from the immediately adjacent sidewalks, service
drives and loading or delivery areas, if any, of such Site, as necessary to keep
the same clean and in good order and condition;

 

  9.

Regular sweeping, cleaning and washing of the interior of the Building,
including, without limitation, floors, windows and fixtures, and periodic
washing and painting of interior walls;

 

  10.

Repairing broken, damaged or leaking walls, bathrooms, ceilings, or fixtures and
equipment in the interior of the Building, including, without limitation, plate
glass windows, windows, floors and lighting fixtures;

 

  11.

Irrigating and performing all gardening and landscaping of all lawns, trees,
shrubs and plantings comprising part of such Site; and

 

  12.

Tenant shall maintain a contract on at least an annual basis for regular
servicing and maintenance (at least once annually) of the heating, ventilating,
air conditioning systems serving each Site. Upon written request of Landlord,
Tenant shall submit to Landlord a copy of such fully paid contract and any
extensions, renewals or replacements thereof. At a minimum, each maintenance
contract for any such equipment shall include a provision that such contractor
shall be required to coordinate any activities performed on the roof of the
Building by a roofing contractor, so as to not void any roof or related
warranties.

Notwithstanding anything contained herein to the contrary, the determination as
to whether to repair or replace any component of a Site shall be in Tenant’s
commercially reasonable discretion where repair would provide reasonable and
appropriate functionality.

 

  B.

Landlord shall not be required to furnish any services or facilities or make any
repairs or alterations in or to any Site, and Landlord shall not under any
circumstances be required to (i) build or rebuild any improvements on any Site;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to any Site, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain any Site (including any parking or
common areas which comprise part of any Site) in any way. Tenant hereby
expressly and unconditionally waives, to the fullest extent now or hereafter
permitted by Law, the right to make repairs or perform any maintenance at the
expense of Landlord which right may be provided for in any Law in effect at the
time of the execution and delivery of this Lease or which may hereafter be
enacted. Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises. However, on default of Tenant beyond the expiration of any applicable
notice and cure periods in making such repairs or replacements, Landlord may,
but shall not be required to, make such repairs and replacements for Tenant’s
account and the expense thereof shall be paid by Tenant to Landlord upon demand
with interest at the Default Rate.

 

24



--------------------------------------------------------------------------------

  C.

Except as expressly set forth herein, nothing contained in this Lease and no
action or inaction by Landlord shall be construed as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition or maintenance of or to
the Premises or any part thereof or any improvements thereto; or (ii) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof.

11. COMPLIANCE WITH LAWS.

Tenant shall, at its sole cost and expense, use and maintain the Premises in
compliance with all Laws, and Tenant shall, at its sole cost and expense, comply
with all Laws applicable to or having jurisdiction over the use, occupancy,
operation, and maintenance of the Premises, including without limitation, all
Environmental Laws, the ADA and other access laws and those which require the
making of any structural, unforeseen or extraordinary changes and including
those which involve a change of policy on the part of the governmental body
enacting the same. Tenant shall, at its sole cost and expense, comply with all
Encumbrances affecting any Site or any portion thereof (other than Landlord’s
obligations to pay debt service to any Landlord Mortgagee under any Landlord
Mortgage). Tenant, at its sole expense, shall comply with the requirements of
policies of special form insurance coverage at any time in force with respect to
the Premises as required pursuant to Section 15 hereof and with the provisions
of all contracts, agreements and restrictions affecting the Premises or any part
thereof in effect as of the date hereof or the ownership, occupancy or use
thereof. Without diminishing the obligations of Tenant, if Tenant shall at any
time fail to comply as promptly as reasonably practicable with any Law
applicable to each Site, or the use and occupation thereof, Landlord may cause
each Site to so comply and the reasonable costs and expenses of Landlord in such
compliance shall be paid by Tenant to Landlord upon demand with interest thereon
at the Default Rate.

12. SURRENDER OF PREMISES.

 

25



--------------------------------------------------------------------------------

Upon the expiration of this Lease pursuant to its terms (or, in the event of a
termination of this Lease on a date other than the scheduled Expiration Date of
this Lease, as promptly as commercially practicable thereafter (but in any event
within fifteen (15) days thereafter)), Tenant shall surrender to Landlord the
Premises, including all improvements including Alterations constructed by Tenant
therein that Landlord has not requested that Tenant remove in accordance with
Section 13 below, with all fixtures appurtenant thereto (but not including
furnishings, trade fixtures, furniture, computers, telephone systems, machinery,
equipment and other Personal Property installed or placed on the Premises by
Tenant) (collectively, “Tenant’s Personal Property”), free and clear of any
occupants or tenancies (including subtenancies) (other than subtenants under
subleases as in effect on the date hereof) and in compliance with Laws
(including, without limitation, Environmental Laws) and in as good (or better)
condition and repair as existed as of the Commencement Date, reasonable wear and
tear and damage from fire or other casualty excepted, and any new buildings,
alterations, improvements, replacements or additions constructed by Tenant and
remaining at the Premises, in the same or better condition as when completed,
reasonable wear and tear and damage from fire or other casualty excepted.
Without limitation to the foregoing, at least 90 days prior to the expiration of
the Term but not more than 180 days prior to such expiration, Landlord may
commission, a Phase I site assessment and, if recommended by the Phase I site
assessment, a Phase II site assessment of any Site, for purposes of confirming
the environmental condition of any such Site and Tenant’s compliance with the
terms of the Lease with respect to environmental matters. In the event any Phase
I site assessment or Phase II site assessment recommended thereby commissioned
pursuant to the previous sentence reveals any recognized environmental
conditions not present as of the date hereof, Tenant shall reimburse Landlord
for the cost of such Phase I and Phase II site assessments upon written demand
from Landlord. Any of Tenant’s Personal Property installed or placed on the
Premises by Tenant or any subtenant or assignee of Tenant, if not removed within
fifteen (15) days after termination or expiration of this Lease shall be deemed
abandoned and become the property of Landlord without any payment or offset
therefor if Landlord so elects. If Landlord shall not so elect, Landlord may
remove such property from the Premises and have it stored at Tenant’s risk and
expense. Tenant shall repair and restore and save Landlord harmless from all
damage to the Premises caused by such removal by Landlord.

13. ALTERATIONS.

 

  A.

Tenant shall not make any alterations, additions or improvements to any Site or
any portion thereof (“Alterations”) without first obtaining the prior written
consent of Landlord which shall not be unreasonably withheld, conditioned or
delayed; provided, however, that so long as no Event of Default has occurred and
is continuing, Landlord’s prior written consent shall not be required, but prior
written notice shall be delivered to Landlord accompanied with full and complete
drawings and plans prepared by a licensed architect or engineer, if applicable,
for any Alterations to a Site that: (i) are not structural additions or
structural alterations to such Site; (ii) will not change the essential nature
of any Building as a restaurant and gift shop or ancillary uses; (iii) will not
materially and adversely affect the structural elements or roof of any Building,
the proper functioning of a Building’s systems nor the impair the value of such
Building; and (iv) do not exceed the cost of Two Hundred Fifty Thousand and
No/100 Dollars  ($250,000.00) for any Site on an annual basis. In seeking
approval from Landlord of any Alterations, if required, Tenant shall provide
Landlord with (1) full and complete set of drawings and plans for the proposed
Alterations prepared by a licensed architect or engineer; and (2) notice of
whether the Alteration will involve or affect Hazardous Materials. Tenant shall
not have the right to seek any zoning changes or variances in connection with
any Alterations without Landlord’s approval, provided that Landlord’s consent to
a variance in connection with any Alterations shall not be unreasonably withheld
provided such variance does not change the essential nature of any Building.
Tenant shall reimburse Landlord upon demand for any reasonable third party
out-of-pocket costs, including, without limitation, attorney’s fees and
engineering advisor’s fees, related to Landlord’s review of any Alterations
request by Tenant.

 

26



--------------------------------------------------------------------------------

  B.

All Alterations shall be constructed by Tenant, without expense to Landlord, in
a good, first-class, professional and workmanlike manner so as not to void or
make voidable any roof or other warranties, employing materials of first-class
quality free of material defects, and in compliance with all Law, all applicable
Encumbrances and all regulations and orders, rules and regulations of the Board
of Fire Insurance Underwriters or any other body exercising similar functions,
and in compliance with the terms and conditions of this Lease.

 

  C.

Prior to the commencement of construction of any Alteration that required
Landlord’s consent hereunder, Tenant shall deliver to Landlord certificates
evidencing the existence of (a) workmen’s compensation insurance with coverage
limits not less than statutory limits covering all persons employed for such
work; (b) a completed operations endorsement to the commercial general liability
insurance policy referred to Section 15.B; (c) reasonable comprehensive general
liability and property damage insurance naming Landlord, its designees and
Tenant as additional insureds, with coverage of at least $1,000,000 single-limit
or such greater amount as may be reasonably requested by Landlord; and
(d) builders all risk insurance on a completed value basis (or its equivalent)
covering all physical loss, in an amount no less than the full replacement value
of the Alterations in question.

 

  D.

Promptly upon the completion of construction of any Alteration that is
permanently affixed to the Premises and alters the existing footprint or
elevation of a Building, Tenant shall deliver to Landlord one complete set of
“as built” drawings thereof (and if the Alterations involve any change to the
footprint of the applicable Building or the erection of a new building, an ALTA
survey for the applicable Site certified to Landlord and any Landlord
Mortgagee), proof of payment for all labor and materials, and if and to the
extent commercially obtainable, copies of guarantees, if any, from all major
contractors in favor of Landlord and Tenant (jointly and separately) against
defects and deficiencies in materials and workmanship, and requiring the
correction of the same upon demand of Landlord and Tenant at the expense of such
contractor.

 

27



--------------------------------------------------------------------------------

  E.

All Alterations, whether temporary or permanent in character, made in or upon
the Premises either by Landlord or Tenant (other than Tenant’s Personal Property
installed or placed on the Premises by or on behalf of Tenant) shall be
Landlord’s property, and will remain with the Premises without compensation to
Tenant. Notwithstanding the foregoing, in the case of any Alteration requiring
Landlord’s prior written approval, Landlord may condition such approval on
Tenant’s agreement to remove all or a portion of such Alteration at the end of
the Term. Landlord shall provide Tenant with notice, of Tenant’s obligation to
remove any such Alteration at the end of the Term upon Landlord’s review of such
Alteration. If Landlord does not notify Tenant that Tenant is obligated to
remove such Alteration, such Alteration may be removed at Tenant’s option. Upon
the expiration or sooner termination of this Lease, all Alterations on the
Premises required by Landlord to be removed as aforesaid, or any part or parts
thereof so designated by Landlord, shall be removed from the Premises by Tenant
and the Premises restored to the same or better condition than existed
immediately prior to the construction of the Alteration, reasonable wear and
tear, and damage from fire or other casualty excepted. Notwithstanding
Section 4.B, it shall not be an Event of Default if Tenant reduces or ceases
operation (only to the extent reasonably necessary) during the construction of
any Alterations made in accordance with the terms and provisions of this Lease,
so long as such reduction or ceasing of operations does not continue for more
than ninety (90) consecutive days in the aggregate with respect to any such
Alteration, subject to Force Majeure Delays.

14. ENTRY BY LANDLORD.

Landlord or Landlord’s Representatives shall have the right to enter, from time
to time, any Site or any portion thereof upon at least twenty-four (24) hours
prior notice during normal business hours (or at such other times as approved by
Tenant in advance, which approval shall not be unreasonably withheld or delayed,
or as may be reasonably necessary in emergency situations) to (i) inspect such
Site, (ii) exercise its rights and/or obligations under this Lease, or
(iii) show such Site to prospective purchasers, lenders or, after the occurrence
of an Event of Default or during the last twelve (12) months of the Term,
prospective tenants; and Tenant shall not be entitled to any abatement or
reduction of Base Rent by reason thereof, nor shall such entry or action by
Landlord constitute an actual or constructive eviction or repossession, without
Landlord’s express intention to do so as expressed in writing. No such entry
shall be deemed an eviction of Tenant. At any time during which Landlord or
Landlord’s Representatives are on the Premises, they shall use commercially
reasonable efforts to not unreasonably interrupt or interfere with Tenant’s use
of the Premises and shall not cause any damage or injury to persons or property
on the Premises.

15. TENANT’S INSURANCE OBLIGATIONS.

 

28



--------------------------------------------------------------------------------

  A.

During the Term, Tenant shall provide and maintain property insurance on the
Building and other improvements on the Premises on an all-risk basis against
physical loss or damage by fire and all other risks and perils, including but
not limited to, flood, earthquake, and windstorm, in amounts no less than the
full replacement cost, excluding excavations, footings and foundations, and with
a deductible no greater than : (i) $250,000.00 from the Effective Date through
July 31, 2024; and (ii) $500,000.00 from August 1, 2024 through the end of the
Term and any Renewal Term. Notwithstanding anything contained herein to the
contrary, Tenant’s property insurance coverage for earthquake, windstorm,
tornado and hail may have deductibles not to exceed five percent (5%) of the
total insurable value of the Site per occurrence. Such insurance shall be on
terms (i) that have an agreed amount endorsement or with no co-insurance
provisions; and (ii) with no exclusions for vandalism, malicious mischief or
sprinkler leakage. Boiler and Machinery Coverage shall be procured either by
endorsement to the property policy or under a separate placement in an amount no
less than 100% of the replacement cost or as otherwise approved in writing by
Landlord. The property insurance required hereunder shall (a) cover loss
sustained when access to all or a portion of a Building is prevented due to an
insured peril at a location in the vicinity of the applicable Site; (b) cover
loss sustained due to the action of a public authority preventing access to a
Building provided such order is the direct result of physical damage of the type
insured against at such Building or within 1,000 feet of it; (c) insure loss
caused by damage or mechanical breakdown; (d) provide an ordinance or law
extension; (e) cover loss sustained due to the accidental interruption or
failure of supplies of electricity, gas, sewers, water or telecommunication up
to the terminal point of the utility supplier with any Site; (f) name Landlord
and its lender(s) and other designees as loss payees and contain a lender loss
payee endorsement; and (g) contain an endorsement providing coverage for cleanup
of sudden and accidental pollution releases, with a sub-limit of at least One
Hundred Thousand and No/100 Dollars ($100,000.00). In addition to the foregoing
coverages on each Building and other improvements upon any Site, Tenant shall
maintain property insurance covering Tenant’s machinery, equipment, furniture,
fixtures, and all other Tenant’s Personal Property at a limit of liability
determined by Tenant in its sole discretion. During the period of any
restoration and repair of any Site or any portion thereof, Tenant shall maintain
an “all-risk” Builder’s Risk policy on a completed value basis for the full
replacement cost of the property being repaired and restored, if and when there
is a structural restoration and/or major repair required at any Building. To the
extent any portion of any Site is located within a Special Flood Hazard Area,
Tenant shall maintain NFIP flood insurance for such Site.

 

  B.

During the Term, Tenant shall also provide and maintain the following insurance
at the terms and in the limits specified below for each Site:

 

29



--------------------------------------------------------------------------------

  1.

Commercial General Liability Insurance against claims for third party Bodily
Injury, Personal/Advertising Injury, Property Damage, and Products/Completed
Operations Liability. Such insurance shall be written on an occurrence basis and
such coverage shall include, but not be limited to, assumed contractual
liability for the performance by Tenant of the indemnity agreements set forth in
this Lease to which this insurance applies, cross liability, and/or severability
of interests. Limits shall be no less than One Million and No/100 Dollars
($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) general aggregate. Tenant shall be permitted to maintain
self-insurance/retention amounts not to exceed (i) Five Hundred Thousand and
No/100 Dollars ($500,000) during the period from the Effective Date through
July 31, 2021; (ii) One Million and No/100 Dollars ($1,000,000.00) during the
period from August 1, 2021 through July 31, 2022 and (iii) One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00) during the period from
August 1, 2022 until the expiration of the Term. Tenant shall cause Landlord and
its lender or other designees to be named as additional insureds under such
insurance.

 

  2.

Workers Compensation and Employer’s Liability Insurance insuring against and
satisfying Tenant’s obligations and liabilities under the workers compensation
laws of the jurisdiction in which the Premises are located, with Employers
Liability minimum limits per insured of Five Hundred Thousand and No/100 Dollars
($500,000.00) Bodily Injury each accident; Five Hundred Thousand and No/100
Dollars ($500,000.00) Bodily Injury by disease, each employee; and Five Hundred
Thousand and No/100 Dollars ($500,000.00) Bodily Injury by disease policy limit.
Policies shall include Voluntary Coverage.

 

  3.

Automobile Liability Insurance for liability arising out of claims for bodily
injury and property damage arising from owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the business upon the
Premises, with a combined single limit of One Million and No/100 Dollars
($1,000,000.00) per accident for bodily injury and property damage and
containing appropriate no-fault insurance provisions wherever applicable.

 

  4.

Umbrella or Excess Liability Insurance written on an occurrence basis and
covering claims in excess of the underlying insurance described in the foregoing
subsections (1), (2) and (3) above, with a Twenty-Five Million and No/100
Dollars ($25,000,000.00) minimum limit per occurrence. Such insurance shall
contain a provision that it will drop down as primary and noncontributory
insurance in the event that the underlying insurance policy aggregate is
exhausted.

 

30



--------------------------------------------------------------------------------

  5.

As and to the extent Tenant engages in the sale of alcoholic beverages upon such
Site, liquor liability insurance One Million and No/100 Dollars ($1,000,000.00)
per occurrence and Two Million and No/100 Dollars ($2,000,000.00) in the
aggregate.

 

  6.

Business interruption insurance insuring that the Base Rent will be paid to
Landlord for a minimum of twelve (12) months with an extended indemnity period
of twelve (12) months if such Site is destroyed or rendered untenantable by any
cause insured against (it being understood that the existence of such insurance
does not reduce Tenant’s obligation to pay Base Rent without diminution).

 

  C.

The required limits and coverages of all insurance set forth in Sections 0 and
15.B above may be reasonably adjusted by Landlord from time to time (but not
more frequently than once every five (5) years) in conformity with the then
prevailing custom of insuring liability in Comparable Buildings.

 

  D.

In the event of a casualty or other loss under any property insurance policy,
Tenant shall pay to Landlord the lesser of the amount of the deductible or the
full amount of the loss in the case of a loss in an amount less than the
deductible, which payment shall be treated in the same manner as insurance
proceeds. Tenant shall also cause all such property policies to permit Tenant’s
waiver of subrogation against Landlord under Section 17 for matters covered
thereby. Tenant shall cause Landlord, the Landlord Mortgagee to be named as loss
payees and/or mortgagees, as their interests may appear, under all property
insurance policies and shall cause the coverage to continue for Landlord’s
benefit notwithstanding any act or omission on Tenant’s part. By this
Section 15, Tenant intends that the risk of loss or damage to the Premises and
all property thereon, including Personal Property and Tenant’s Personal Property
described above, be borne by responsible property insurance carriers and Tenant
hereby agrees to look solely to, and to seek recovery only from, its respective
property insurance carriers, in the event of a loss of a type described above to
the extent that such coverage is agreed to be provided hereunder. For this
purpose, any applicable deductible shall be treated as though it were
recoverable under such policies.

 

  E.

All insurance required to be maintained by Tenant pursuant to Section 0 and 15.
B must be maintained with insurers authorized to do business in the jurisdiction
in which the applicable Site is located and which have an A.M. Best Company
Rating of at least A/VIII or Standard and Poor’s Rating of at least A-. Tenant
shall provide to Landlord, and at each renewal of expiring policies, such
certificates as may be reasonably required to establish that the insurance
coverage required by this Section 15 is in effect from time to time and that, to
the extent commercially available, the insurer(s) have agreed to give Landlord
and Landlord Mortgagee at least ten (10) days’ notice prior to any non-renewal
or cancellation of, or material modification to, the required coverage. Landlord
and Tenant shall cooperate with each other in the collection of any insurance
proceeds which may be payable in the event of any loss, including the execution
and delivery of any proof of loss or other actions required to effect recovery.
Tenant shall cause all liability and property policies maintained by Tenant to
be written as primary policies, not contributing with and not supplemental or
excess to any coverage that Landlord or Landlord Mortgagee may carry.

 

31



--------------------------------------------------------------------------------

  F.

Tenant may provide the insurance required by virtue of the terms of this Lease
by means of a combination of primary and excess or umbrella coverage and by
means of a policy or policies of blanket property insurance so long as (i) the
amount of the total insurance allocated to each Site under the terms of the
blanket policy or policies furnishes protection equivalent to that of separate
policies in the amounts required by the terms of this Lease, and (ii) the
blanket policy or policies comply in all other respects with the other
requirements of this Lease.

 

  G.

If Tenant fails to obtain the insurance coverage, as set forth in this
Section 15 and does not cure its failure within five (5) days after written
notice from Landlord, Landlord may, at its option, obtain such insurance for
Tenant, and Tenant shall, upon demand, pay, as additional Rent, the cost
thereof.

 

  H.

All policies of insurance required to be maintained pursuant to this Lease shall
be endorsed, if commercially available, so that if at any time should they be
not renewed or canceled (by any party including the insured) which affects the
interests of the Landlord or Landlord Mortgagee, such non-renewal or
cancellation shall not be effective as to Landlord and Landlord Mortgagee for
thirty (30) days, except for non-payment of premium which shall be for ten
(10) days after receipt by Landlord of written notice from such insurer of such
cancellation. In addition to the foregoing, all policies of insurance required
to be maintained pursuant to this Lease shall contain terms in accordance with
Tenant’s normal business practice and reasonably acceptable to Landlord and
shall (i) contain a severability of interest and a cross-liability clause;
(ii) name Landlord, Landlord Mortgagee, as additional insureds or loss payees,
as required by contract; and (iii) be endorsed to waive any rights of
subrogation against Landlord, its lenders, and their respective officers,
directors, employees, agents, partners, and assigns. All policies of insurance
required to be maintained pursuant to this Lease (other than in respect to
automobile liability or workers compensation insurance) shall insure the
interests of Landlord and Tenant regardless of any breach or violation by Tenant
or any other party of warranties, declarations or conditions contained in such
policies, any action or inaction of Tenant or others.

 

32



--------------------------------------------------------------------------------

  I.

Prior to the Commencement Date, and at least five (5) days prior to each policy
anniversary, Tenant shall furnish Landlord with certificates of insurance or
binders, in a form reasonably acceptable to Landlord, evidencing all of the
insurance required by the provisions of this Lease for the benefit of Landlord
and required to be in force by the provisions of this Lease. Such certificates
of insurance/binders shall be executed by each insurer in the case of the
property policies, and in the case of liability policies, by each insurer or by
an authorized representative of each insurer where it is not practical for such
insurer to execute the certificate itself. Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and deductibles and the policy term and shall specifically list
the special provisions enumerated for such insurance required by this Lease. At
Landlord’s request, Tenant shall furnish certified copies of all insurance
policies required to be carried by Tenant pursuant to this Lease.

16. OFAC.

 

  A.

Tenant has taken all reasonable measures, in accordance with all applicable
Anti-Money Laundering Laws, with respect to each holder of a direct or indirect
ownership interest in the Tenant, to assure that funds invested by such holders
in the Tenant are derived from legal sources; provided, however, none of the
foregoing shall apply to any person to the extent that such person’s interest in
Tenant is in or through an entity whose stock or shares are listed and traded on
any recognized stock exchange located in the United States (a “U.S.
Publicly-Traded Entity”).

 

  B.

Tenant hereby represents and warrants that neither Tenant, nor, to the actual
knowledge of Tenant, any persons or entities holding any legal or beneficial
ownership interest (direct or indirect) whatsoever in Tenant (1) has been
designated by the President of the United States or OFAC pursuant to the Trading
with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive
Order 13224 (September 23, 2001) or any Executive Order of the President issued
pursuant to such statutes; or named on the following list that is published by
OFAC: “List of Specially Designated Nationals and Blocked Persons”
(collectively, “Prohibited Persons”), (2) is under investigation by any
governmental authority for, or has been charged with, or convicted of, any
violation of any Anti-Money Laundering Laws, or drug trafficking,
terrorist-related activities or other money laundering predicated crimes or a
violation of the BSA, (3) has been assessed civil penalties under these or
related laws, or (4) has had any of its funds seized or forfeited in an action
under these or related laws; provided, however, none of the foregoing shall
apply to any person to the extent that such person’s interest is in or through a
U.S. Publicly-Traded Entity.

 

33



--------------------------------------------------------------------------------

  C.

Tenant has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by Law, to ensure that
Tenant is and shall be in compliance with all (1) Anti-Money Laundering Laws and
(2) OFAC Laws and Regulations. Tenant will not during the Term knowingly engage
in any transactions or dealings, or knowingly be otherwise associated, with any
Prohibited Persons in connection with the use or occupancy of the Premises. A
breach of the representations contained in this Section 16 by Tenant as a result
of which Landlord suffers actual damages shall constitute a material breach of
this Lease and shall entitle Landlord to any and all remedies available
hereunder, or at law or in equity.

17. WAIVER OF SUBROGATION.

Notwithstanding anything to the contrary set forth in this Lease, to the fullest
extent permitted by Law, neither Landlord nor Tenant shall be liable (by way of
subrogation or otherwise) to the other party (or to any insurance company
insuring the other party) for any loss or damage to the property of the
releasing party to the extent the loss or damage is covered by property
insurance carried or required by this Lease to be carried by the releasing party
EVEN THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL
ACTS OR OMISSIONS OF LANDLORD OR TENANT OR THEIR RESPECTIVE EMPLOYEES, AGENTS,
CONTRACTORS OR INVITEES. Landlord and Tenant shall give each insurance company
which issues policies of insurance, with respect to the items covered by this
waiver, written notice of the terms of this mutual waiver, and shall have such
insurance policies properly endorsed, if necessary, to prevent the invalidation
of any of the coverage provided by such insurance policies by reason of such
mutual waiver. For the purpose of the foregoing waiver, the amount of any
deductible or self-insured retention applicable to any loss or damage shall be
deemed covered by, and recoverable by the insured under the insurance policy to
which such deductible or self-insured retention relates. Each party shall pay
any additional expense, if any, for obtaining such waiver.

 

  18.

FIRE OR OTHER CASUALTY.

 

  A.

All proceeds (except business interruption insurance proceeds not allocated to
Rent expenses and personal property proceeds, if any) in excess of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) payable by reason of any
property loss, damage, or destruction of or to the Premises by fire or other
casualty, or any portion thereof, under any property policy of insurance
required to be carried hereunder, shall be paid to Landlord, to be held by
Landlord for the benefit and use of Tenant subject to and in accordance with the
terms hereof or by Landlord Mortgagee for the exclusive purpose of restoration
of the Premises and made available to Tenant upon request, pursuant to the
procedures set forth in this Section 18 for the reasonable costs of
preservation, stabilization, emergency restoration, business interruption (other
than any amount allocated to Rent expenses), reconstruction and repair, as the
case may be, of any damage to or destruction of the Premises, or any portion
thereof; provided, however, that the portion of such proceeds that are
attributable to Tenant’s obligation to pay Rent shall be applied against Rent as
and when the same becomes due by Tenant hereunder. All proceeds paid to Tenant
shall be used first for the repair of any damage to the Premises (other than
such payment of Rent). Any excess proceeds of insurance remaining after the
completion of the restoration or reconstruction of the Premises to substantially
the same condition as existed immediately before the damage or destruction and
with materials and workmanship of like kind and quality and to Landlord’s
reasonable satisfaction, and in accordance with the general terms and conditions
of Exhibit C attached hereto, as applicable (collectively, “Restoration
Standards”), shall be retained by Tenant. Tenant shall have the right to
reasonably prosecute and settle insurance claims, provided that Tenant shall
consult with and involve Landlord in the process of adjusting any insurance
claims under this Section 18.

 

34



--------------------------------------------------------------------------------

  B.

Subject to the terms of this Section 18, Landlord shall make any proceeds held
by Landlord for the benefit and use of Tenant subject to and in accordance with
the terms hereof available to Tenant the insurance proceeds (net of all
reasonable administrative and collection costs, including reasonable attorneys’
fees) paid to Landlord for such repair and rebuilding of the Premises as it
progresses (other than business interruption proceeds to be allocated to Rent
expenses as aforesaid and applied to the Rent as it becomes due hereunder).
Payments shall be made against certification of the architect responsible for
the supervision of the repairs and rebuilding that the work had been performed
substantially in conformance with the approved plans and specifications therefor
and the value of the work in place is equal to not less than one hundred ten
percent (110%) of the aggregate amount advanced by Landlord for the payment of
such work. Prior to commencing the repairing and rebuilding, Tenant shall
deliver to Landlord for Landlord’s approval, which shall not be unreasonably
withheld conditioned or delayed, a schedule setting forth the estimated monthly
draws for such work. Landlord shall contribute to such payments, out of the
insurance proceeds being held by Landlord, an amount equal to the proportion
that the total net amount so held by Landlord bears to the total estimated cost
of repairing and rebuilding, multiplied by the payment by Tenant on account of
such work. Landlord may, however, withhold ten percent (10%) from each payment
until the work has been completed and unconditional lien releases and/or other
proof has been furnished to Landlord that no lien or liability has attached, or
will attach, to the applicable Building or Property or to Landlord in connection
with repairing, reconstructing and rebuilding. In addition, disbursement of such
proceeds to Tenant are subject to any customary conditions of a Landlord
Mortgagee and the respective SNDA between Tenant and such Landlord Mortgagee.

 

  C.

If the Premises or any portion thereof is damaged by fire or other casualty,
whether or not from a risk covered by insurance, Tenant shall give Landlord
prompt written notice thereof and Rent shall continue unabated notwithstanding
any casualty. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Premises or any portion thereof.

 

35



--------------------------------------------------------------------------------

  D.

In the event of a fire or other casualty, subject to Tenant’s right to receive
the insurance proceeds for such casualty event to the extent any such proceeds
exists and Tenant is entitled to the same hereunder, Tenant shall, at its
expense regardless of the amount of any such damage or destruction and whether
or not the insurance proceeds attributable such damage or destruction shall be
sufficient for the purpose, cause the Premises to be repaired, restored and
replaced in accordance with all Law, this Section 18.D and the Restoration
Standards, as expeditiously as practicable using reasonable diligence to a
condition as nearly as practicable to that which existed immediately prior to
occurrence of the fire or other casualty and otherwise in a good workmanlike
manner, using new materials of like quality.

 

  E.

No damage or destruction of the Premises or any portion thereof as a result of
fire or any other hazard, risk or casualty whatsoever shall relieve Tenant from
Tenant’s liability and obligation to timely pay the full Rent payable under this
Lease and Rent shall continue unabated notwithstanding any casualty.

 

  F.

Notwithstanding anything contained herein to the contrary, if during the last
twelve (12) months of the Term, or any renewal thereof, the Premises is damaged
to the extent that the repairs for same would exceed thirty-five percent (35%)
or more of the replacement cost, then this Lease may be terminated at the end of
the election of either party, provided that the notice of such election occurs
within sixty (60) days after the occurrence of such damage or destruction. Upon
the exercise of such termination, this Lease shall be deemed null and void
except for the parties obligations expressly surviving the termination.

 

  G.

The provisions of this Lease, including this Section 18 constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, and any Law with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any similar or successor Laws now or
hereinafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises.

 

36



--------------------------------------------------------------------------------

19. CONDEMNATION.

 

  A.

Tenant and Landlord shall promptly give the other written notice upon knowledge
of the actual or threatened commencement of any condemnation or eminent domain
proceeding or other governmental taking affecting the any Site or any portion
thereof, and, to the extent not otherwise received, shall deliver to the other
copies of any and all papers served in connection therewith. Subject to the
remainder of this Section 19, if during the Term all or any part of the Premises
shall be taken for any public or any quasi-public use under any statute or by
right of eminent domain or by private purchase in lieu thereof, all compensation
awarded or paid as a result thereof shall belong to and be the property of
Landlord without any participation by Tenant and without any deduction therefrom
for any estate hereby vested in or owned by Tenant and Tenant hereby irrevocably
assigns to Landlord any award or payment to which Tenant may be or become
entitled by reason of any taking of the Premises or any part thereof, subject to
the other provisions of this Section 19. Landlord shall have the exclusive power
to collect, receive and retain any such award proceeds and to make any
compromise or settlement in connection with such award. Nothing herein shall be
deemed to preclude Tenant from prosecuting any claim directly against the
condemning authority in such condemnation proceeding for loss or interruption of
business or depreciation to, damage to or cost of removal of, or for value of,
stock, trade fixtures, furniture, machinery, equipment and other personal
property belonging to Tenant (including, without limitation, Tenant’s Personal
Property), provided that no such claim shall diminish or otherwise adversely
affect Landlord’s award. Tenant agrees to execute any and all further documents
that may be reasonably required in order to facilitate collection by Landlord of
any and all awards. Tenant, in cooperation with Landlord, shall have the right
to participate in any condemnation proceedings for the purpose of protecting
Tenant’s interest hereunder.

 

  B.

If during the Term all or substantially all of any Site shall be taken for any
public or any quasi-public use under any statute or by right of eminent domain
or by private purchase in lieu thereof, then Tenant may, not later than thirty
(30) days after any such taking, give notice to Landlord of its intention to
terminate this Lease as to such Site on any business day specified in such
notice which occurs not less than thirty (30) nor more than one hundred eighty
(180) days after such taking. In such event, this Lease shall terminate with
respect to such Site only, on the date set forth in the notice provided by
Tenant and upon such termination with respect to such Site only: (x) neither
party shall have any obligation to the other with respect to such Site under
this Lease; (y) this Lease shall remain in full force and effect with respect to
all other Sites and (z) thereafter the Base Rent shall be reduced by an amount
equal to the product of (i) the Applicable Rent Reduction Percentage for such
Site, and (ii) the aggregate Base Rent in effect at such time. A taking of
substantially all of a Site under this Section 19.B shall be deemed to have
occurred if (i) (A) twenty percent (20%) or more of the square footage of the
Building on such Site shall have been subject to a taking or (B) fifty percent
(50%) or more of the square footage of such Site shall have been subject to a
taking, or (ii) there shall have been a permanent loss of access, ingress or
egress, or parking capacity (to the extent the loss of parking causes the Site
to not comply with applicable Law). Notwithstanding anything to the contrary
contained herein, Tenant shall not have the right to terminate this Lease with
respect to the condemnation matters set forth on Schedule 19.B attached hereto.

 

37



--------------------------------------------------------------------------------

  C.

If during the Term all or any part of a Site shall be taken for any public or
any quasi-public use under any statute or by right of eminent domain or by
private purchase in lieu thereof and if the Lease is not terminated as to such
Site pursuant to Section 19.B as expressly provided in Section 19.B, then this
Lease shall continue in full effect without abatement or reduction of Rent or
other sums payable by Tenant under this Lease, notwithstanding such taking or
private purchase. Tenant shall, promptly after any such taking and at its
expenses (regardless of whether any awards are sufficient for the same)
following receipt of the award, if any, from Landlord (to the extent Tenant is
entitled to the same hereunder), repair any damage caused by any such taking in
accordance with this Section 19 and the Restoration Standards and so that, after
the completion of such repair, such Site shall be, as nearly as possible, in a
condition as good as the condition thereof immediately prior to such taking,
except for ordinary wear and tear. Any net award in excess of $250,000.00
collected by Landlord pursuant to Section 19.A shall be held by Landlord for the
benefit and use of Tenant subject to and in accordance with the terms hereof (or
by Landlord Mortgagee) and applied and paid over toward the cost of repair of
damage due to such taking against certificates of Tenant, signed by an
authorized officer of Tenant, delivered to Landlord from time to time as such
repair progresses or is completed, each such certificate describing such repair
for which Tenant is requesting payment, the cost incurred by Tenant in
connection therewith and stating that Tenant has not theretofore received
payment for such repair. If the cost of repairs shall exceed the net award
collected by Landlord, Tenant shall pay the deficiency. Any balance remaining in
the hands of Landlord after payment of such costs of demolition, repair and
restoration shall be retained by Landlord.

 

  D.

If the use or occupancy of any Site or any portion thereof shall be temporarily
requisitioned by any governmental authority, civil or military, then this Lease
shall continue in full effect notwithstanding such requisition, without
abatement or reduction of Rent or other sums payable by Tenant hereunder, and
Tenant shall be entitled to receive the entire net award payable by reason of
such temporary requisition. Any requisition of twenty four (24) months or longer
shall be considered a taking of substantially all of a Site under this
Section 19.B, and Tenant shall be afforded the termination rights as and to the
extent set forth in said Section 19.B.

 

38



--------------------------------------------------------------------------------

20. INDEMNIFICATION.

 

  A.

Notwithstanding the existence of any insurance required to be provided hereunder
(but not in duplication thereof), and without regard to the policy limits of any
such insurance, and in addition to and not in limitation of any other indemnity
provided in this Lease, Tenant shall protect, indemnify, defend and hold
harmless all Landlord Indemnified Parties from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, losses,
costs, fees and commercially reasonable out-of-pocket expenses, including
without limitation reasonable counsel fees and court costs, to the maximum
extent permitted by Law, imposed upon, asserted against or suffered or incurred
by any Indemnified Party directly or indirectly by reason of any claim, suit or
judgment obtained or brought by or on behalf of any person or persons against
any Landlord Indemnified Party, for damage, loss or expense, which arise out of,
are occasioned by, or are in any way attributable to or related to the
following: (i) Tenant’s use or occupancy of the Premises; (ii) the conduct of
Tenant’s business at the Premises; (iii) any activity, work or thing done or
permitted by or on behalf of Tenant or its agents, contractors or subtenants in
or about the Premises; (iv) the condition of the Premises; (v) the Lease or any
breach or default in the performance of any obligation to be performed by Tenant
under the terms of this Lease or arising from any act, neglect, fault or
omission of Tenant or Tenant’s Representatives; or (vi) the Premises or any
accident, injury to or death of any person or damage to any property howsoever
caused in or on the Premises, except to the extent that any of the foregoing are
caused by the gross negligence or willful misconduct of Landlord and/or any
Landlord Indemnified Parties. Tenant, at its expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against any
Landlord Indemnified Party (“Landlord Claim”). If at any time a Landlord
Indemnified Party shall have received written notice of or shall otherwise be
aware of any Landlord Claim which is subject to indemnity under this
Section 20.A, such Landlord Indemnified Party shall give reasonably prompt
written notice of such Landlord Claim to Tenant; provided, that, except to the
extent Tenant is materially prejudiced in its defense of such Landlord Claim,
(I) such Landlord Indemnified Party shall have no liability for a failure to
give notice of any Landlord Claim, and (II) the failure of such Landlord
Indemnified Party to give such a notice to Tenant shall not limit the rights of
such Landlord Indemnified Party or the obligations of Tenant with respect to
such Landlord Claim. Landlord shall have the right to reasonably control the
defense or settlement of any Landlord Claim. Tenant’s liability under this
Section 20 shall survive the expiration or earlier termination of this Lease.

 

  B.

Except to the extent prohibited by Law or caused by the gross negligence or
willful misconduct of Landlord or any Landlord Indemnified Parties, Tenant
hereby expressly releases Landlord and Landlord Mortgagee and all other Landlord
Indemnified Parties from, and waives all claims for, damage or injury to person,
theft, loss of use of or damage to property and loss of business sustained by
Tenant and resulting from the Premises, including any Building, Property,
Personal Property or Tenant’s Personal Property or any part thereof or any
equipment therein or appurtenances thereto becoming in disrepair, or resulting
from any damage, accident or event in or about the Premises. Without limiting
the generality of the foregoing, this Section 20.B shall apply particularly, but
not exclusively, to flooding, damage caused by any Building equipment and
apparatuses, water, snow, frost, steam, excessive heat or cold, broken glass,
sewage, gas, odors, excessive noise or vibration, death, loss, conversion,
theft, robbery, or the bursting or leaking of pipes, plumbing fixtures or
sprinkler devices.

 

39



--------------------------------------------------------------------------------

21. ASSIGNMENT AND SUBLETTING.

 

  A.

This Lease shall be fully assignable by the Landlord or its successors and
assigns, in whole or in part in connection with Landlord’s sale or transfer of
its interest in a Site (subject to Landlord and Tenant agreeing on applicable
and customary agreements severing and modifying this Lease in their good faith
reasonable discretion), provided Tenant’s obligations shall not be materially
increased and its rights not materially diminished. In the event that from time
to time Landlord desires to sever and partially assign its interest in the Lease
with respect to one or more of the Sites in their entirety, then (a) the Base
Rent allocated to any Sites covered by the partial assignment (the “Allocated
Base Rent Amount”) shall be equal to the product of the Applicable Rent
Reduction Percentage for such Sites and the then current Base Rent,
(b) Landlord, at its cost and expense, shall prepare a lease modification
agreement in a reasonable and customary form and reasonably approved by Landlord
and Tenant acting cooperatively and in good faith, a new lease agreement
covering such assigned sites in substantially the form of this Lease (each a
“New Lease”) (with applicable and reasonable modifications necessary to take
into account the Site(s) covered by such new lease), and a landlord assignment
and assumption of lease agreement with respect to any such Site so assigned
(collectively, “Landlord Assignment Agreements”) in a reasonable and customary
form and reasonably approved by Landlord and Tenant acting cooperatively and in
good faith; (c) upon the assignment by Landlord, this Lease shall be amended to
exclude any such Sites the subject of such partial assignment from the Lease,
and the Base Rent hereunder shall be reduced by the Allocated Base Rent Amount
and such other reasonably required modifications; and (d) the Base Rent payable
under the assigned lease will equal the Allocated Base Rent Amount. In such
event, each party (including Landlord’s assignee), shall endeavor in good faith
to execute any such new Landlord Assignment Lease Agreement within ten
(10) business days after delivery thereof. In addition, Tenant and Landlord
shall execute and deliver to the other, any other instruments and documents
reasonably requested by Landlord or Tenant and reasonably approved by the other
in connection with the sale or assignment including without limitation, amended
SNDAs and/or memorandum of leases. In addition, Tenant agrees to cooperate
reasonably with Landlord in connection with any such sale or assignment at no
cost or expense of or additional liability or adverse effect to, Tenant. From
and after the effective date of any such Landlord Assignment Lease Agreement,
Landlord will be released from any liability thereafter accruing with respect to
the Sites covered thereby and such assignee shall be deemed to have assumed all
such liabilities. In the event of a transfer by Landlord under this
Section 21.A, the Security Deposit shall be reduced on a pro-rata basis to
correspond with the adjusted Allocated Base Rent Amount and refunded to Tenant
or Tenant may elect to post a replacement Letter of Credit in such lesser
amount. Following the effective date of any such transfer the cross-default
provisions of this Lease shall be deemed null and void with respect to such
transferred Sites and all references thereto removed from such New Lease.

 

40



--------------------------------------------------------------------------------

  B.

Landlord shall have the right to sell or convey the entire Premises subject to
this Lease or to assign its right, title and interest as Landlord under this
Lease in whole or in part. In the event of any such sale or assignment other
than a security assignment, Tenant shall attorn to such purchaser or assignee
and Landlord shall be relieved, from and after the date of such transfer or
conveyance, of liability for the performance of any obligation of Landlord
contained herein, except for obligations or liabilities accrued prior to such
assignment or sale.

 

  C.

Tenant acknowledges that Landlord has relied both on the business experience and
creditworthiness of Tenant and upon the particular purposes for which Tenant
intends to use the Premises in entering into this Lease. Subject to the terms of
this Section 21 where a Transfer is expressly permitted without the prior
written consent of Landlord, any Transfer by Tenant, including, without
limitation, any of the following Transfer events shall require Landlord’s
written consent which consent may be granted or withheld in Landlord’s sole and
absolute discretion: (i) an assignment, transfer, conveyance, pledge or mortgage
of this Lease or any interest therein, whether by operation of law or otherwise;
(ii) a direct or indirect transfer of fifty percent (50%) or more of an interest
in Tenant (whether by stock, partnership interest or otherwise, voluntarily or
by operation of law); provided, however, any (A) Affiliate Transfer (subject to
the provisions of Section 21(F) or (B) Transfer where following the completion
of said transaction the transferee has an investment grade credit rating and the
assignee remains fully and primarily liable hereunder shall not require
Landlord’s prior written consent; (iii) no direct or indirect interest in Tenant
shall be pledged, encumbered, hypothecated or assigned as collateral for any
obligation of Tenant; (iv) no change of Control of Tenant shall occur, provided
that Landlord consent shall not be required (but prior written notice to
Landlord shall be required unless Tenant is Publically traded) under this clause
(iv) if the following conditions are satisfied: (A) immediately following such
change of Control of Tenant, Tenant has an investment grade rating (public or
private) pursuant to ratings established by either (x) Standard & Poor’s;
(y) Moody’s; or (z) at least two (2) of the following Nationally Recognized
Statistical Ratings Organizations (NRSRO): Fitch, Morningstar, Kroll, and
Egan-Jones; or (B) prior to such change of Control of Tenant, both of the
following conditions are satisfied: (x) this Lease is amended (by written
instrument reasonably acceptable to Landlord) to increase the then-applicable
Base Rent by five percent (5%) (and which Base Rent, as so increased, shall
continue to increase by two percent (2%) each year during the Term and each
Renewal Term), and (y) Tenant delivers to Landlord a Letter of Credit in an
amount equal to the aggregate Base Rent scheduled to be paid by Tenant to
Landlord hereunder from the date of delivery of such Letter of Credit until the
date that is twenty-four (24) months thereafter as an additional Security
Deposit, to be held by Landlord for the balance of the Term; and (v) Tenant
shall not sublet all or any part of the Premises (except as expressly permitted
herein) (each of items (i) through (v) are hereinafter referred to as a
“Transfer”). In addition, no interest in Tenant, or in any individual or person
owning directly or indirectly any interest in Tenant, shall be transferred,
assigned or conveyed to any individual or person whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations and/or who
is in violation of any of the OFAC Laws and Regulations, and any such transfer,
assignment or conveyance shall not be effective until the transferee has
provided written certification to Tenant and Landlord that (A) the transferee or
any person who owns directly or indirectly any interest in transferee, is not an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of the
OFAC Laws and Regulations, and (B) the transferee has taken reasonable measures
to assure than any individual or entity who owns directly or indirectly any
interest in transferee, is not an individual or entity whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of the OFAC Laws and Regulations;
provided, however, the covenant contained in this sentence shall not apply to
any person to the extent that such person’s interest is in or through a U.S.
Publicly-Traded Entity.

 

41



--------------------------------------------------------------------------------

  D.

Except as expressly provided otherwise herein, Landlord’s consent to a Transfer
shall be subject to the satisfaction of such conditions as Landlord shall
determine in its sole and absolute discretion, including, without limitation,
the proposed transferee having satisfactory creditworthiness as determined by
Landlord in its sole and absolute discretion. In addition, any such consent
shall be conditioned upon the payment by Tenant to Landlord of all commercially
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such consent, including, without limitation, reasonable attorneys’ fees.
The provisions of this Section 21 shall apply to every Transfer requiring
Landlord consent regardless of whether voluntary or not, or whether or not
Landlord has consented to any previous Transfer. Except as expressly permitted
by the terms of this Lease or otherwise expressly agreed to by Landlord in
writing in conjunction therewith, no Transfer shall relieve Tenant of its
obligations under this Lease, it being understood that the initial Tenant under
this Lease always shall remain liable and responsible for the obligations of the
tenant hereunder. Any Transfer in violation of this Section 21 shall be voidable
at the sole option of Landlord.

 

42



--------------------------------------------------------------------------------

  E.

Notwithstanding the foregoing, but subject to the conditions set forth in the
following sentence, the prior written consent of Landlord shall not be required
for the assignment by Tenant of this Lease to an Affiliate (an “Affiliate
Transfer”) of Tenant, or the transfer of the voting stock of Tenant to an
Affiliate of Tenant in a single transaction or a series of transactions.
Tenant’s right to complete an assignment or transfer contemplated by the
preceding sentence shall be subject to the satisfaction of the following
conditions precedent at the time of the proposed assignment or transfer:

 

  (1)

no Event of Default shall have occurred and be continuing;

 

  (2)

Tenant shall provide Landlord with written notice of such proposed assignment or
transfer at least thirty (30) days prior to the anticipated date of such
assignment or transfer; provided that if Tenant is publicly traded, Tenant shall
not be obligated to provide Landlord with prior notice of such Affiliate
Transfer, but shall provide Landlord with written notice of such Affiliate
Transfer within five (5) days following such Transfer;

 

  (3)

Tenant and such Affiliate transferee shall execute such commercially reasonable
and appropriate documents to evidence the obligations of Tenant and, to the
extent applicable, such Affiliate, as lessee, hereunder and shall provide
evidence that such Transfer qualifies as an Affiliate Transfer hereunder, in
each case as reasonably required by Landlord.

 

  (4)

The assignor Tenant shall remain primarily liable and responsible for the
obligations of the Tenant hereunder.

Notwithstanding the foregoing, but subject to the conditions set forth in the
following sentence, Tenant shall have the right to sublease upon prior written
notice to Landlord but without Landlord’s consent to: (i) any wholly-owned
subsidiary or Affiliate of Tenant; and/or (ii) to any sublessee in a transaction
leasing three (3) or more of the Sites at any time. Tenant’s right to sublease
the Sites as contemplated by the preceding sentence shall be subject to the
following conditions:

 

  (1)

no Event of Default shall have occurred and be continuing; and

 

  (2)

the proposed sublease will not result in a violation of any term or condition of
this Lease

 

  (3)

any such sublease shall be subordinate to this Lease and Tenant shall remain
primarily liable and responsible for the obligations of the Tenant under this
Lease notwithstanding such sublease; and

 

43



--------------------------------------------------------------------------------

  (4)

the Sites subject to such subleases shall be used for the uses permitted herein
and shall otherwise be operated and maintained in accordance with the terms and
conditions of this Lease.

 

  F.

Further, Tenant shall have the right, without the consent of Landlord, to assign
Tenant’s interest in this Lease and/or to sublet or license all or any portion
of the Premises: (a) to any entity which purchases all or substantially all of
the assets of Tenant; (b) as part of a merger, acquisition, consolidation or
public offering of stock or other interests; and/or (c) as may otherwise be
required by Law, so long as, in each case, (i) no Event of Default has occurred
and is continuing as of the date such proposed assignment becomes effective;
(ii) the proposed assignment is not reasonably expected to result in a violation
of a material term or condition of this Lease; (iii) the proposed assignee
Tenant is experienced in management and operation of facilities similar to the
Premises and has a favorable business and operational reputation and character
(as reasonably determined by Landlord); (iv) immediately after the proposed
assignment, the assignee Tenant has an investment grade rating (public or
private) pursuant to ratings established by either (x) Standard & Poor’s;
(y) Moody’s; or (z) at least two (2) of the following Nationally Recognized
Statistical Ratings Organizations (NRSRO): Fitch, Morningstar, Kroll, and
Egan-Jones and (v) the net worth of the assignee Tenant after such assignment,
merger, acquisition, consolidation or public offering of stock or other
interests is equal or greater than the greater of (A) Tenant’s net worth as of
the date hereof or (B) Tenant’s net worth immediately prior to such assignment
merger, acquisition, consolidation or public offering of stock or other
interests, in each case as reasonably determined by Landlord.

 

  G.

Any Transfer shall not relieve Tenant, or any person claiming by, through or
under Tenant, of the obligation to obtain the consent of Landlord, pursuant to
this Section 21, to any further Transfer. In the event of a sublease, if there
exists an Event of Default, Landlord may collect rent from the subtenant without
waiving any rights under this Lease while such Event of Default is continuing.
Any rent Landlord may collect from any such subtenant will be first applied to
the Rent due and payable under this Lease and any other amounts then due and
payable and then applied to the Rent as it becomes due and payable under this
Lease. The collection of the Rent and any other sums due and payable under this
Lease, from a person other than Tenant shall not be a waiver of any of
Landlord’s rights under this Section 21.D, an acceptance of assignee or
subtenant as Tenant, or a release of Tenant from the performance of Tenant’s
obligations under this Lease.

 

  H.

No Transfer shall impose any additional obligations on Landlord under this
Lease. Tenant shall reimburse Landlord (and Landlord’s Mortgagee, if applicable)
for Landlord’s reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred in conjunction with the reviewing and processing and
documentation of any Transfer requiring Landlord’s consent that is actually
consummated.

 

44



--------------------------------------------------------------------------------

22. LIENS.

Tenant will not, directly or indirectly, create or permit to be created or to
remain, and will promptly discharge, at its expense, any mechanic’s, supplier’s
or vendor’s lien, encumbrance or charge on the Premises or any part thereof,
other than any of the same arising by or through Landlord. The existence of any
mechanic’s, supplier’s or vendor’s lien, or any right in respect thereof, shall
not constitute a violation of this Section 22 if payment is not yet due upon the
contract or for the goods or services in respect of which any such lien has
arisen or, if Tenant is protesting or challenging such lien in good faith and
has, within forty-five (45) days (or such earlier time as reasonably required by
Landlord’s Mortgagee after Tenant’s receipt of written notice) after Tenant
receives actual notice of such lien, bonded over such lien. Nothing contained in
this Lease shall be construed as constituting the consent or request of
Landlord, expressed or implied, of any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Premises or any part thereof, and any such
contractor, subcontractor, laborer, materialman or vendor shall look solely to
Tenant and Tenant’s interest in the Premises to secure the payment of any bills
for any labor, services, or materials furnished. Notice is hereby given that
Landlord will not be liable for any labor, services or materials furnished or to
be furnished to Tenant, or to anyone holding the Premises or any part thereof
through or under Tenant, and that no mechanic’s or other liens for any such
labor, services or materials shall attach to or affect the interest of Landlord
in and to the Premises. If Tenant has not removed any such lien or other
encumbrance described above within forty-five (45) days after written notice
thereof to Tenant, Landlord may, but shall not be obligated to, pay the amount
of such lien or other encumbrance or discharge the same by deposit, and the
amount so paid or deposited shall constitute additional Rent and be collectible
upon demand with interest at the Default Rate. Landlord hereby consents to the
granting of a lien or security interest on the fixtures, furnishings, trade
fixtures, furniture, computers, telephone systems, machinery, equipment and
other of Tenant’s Personal Property installed or placed on the Premises by
Tenant in connection with any credit facility that Tenant has or may have during
the Term hereof, and Tenant shall give Landlord written notice of any such lien.

23. TENANT’S DEFAULT.

Each of the following events shall be deemed to be an “Event of Default” under
this Lease: (i) failure to pay Rent or any other monetary obligation as and when
due, and such failure continues for five (5) Business Days after Tenant’s
receipt of Landlord’s written notice thereof; (ii) Tenant abandons the Premises;
provided, however, in no event shall a cessation of business as permitted herein
be deemed abandonment by Tenant; (iii) Tenant becomes insolvent, makes an
assignment for the benefit of creditors, or institutes a proceeding under state
or federal bankruptcy laws (or successor laws) or Tenant shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant; (iv) a writ of
attachment or execution is levied on this Lease, or a receiver is appointed with
authority to take possession of the Premises, which attachment, execution or
receiver is not removed within thirty (30) days of filing or appointment of a
receiver; (v) Tenant shall be liquidated or dissolved; (vi) Tenant shall violate
Section 22 hereof; (vii) the estate or interest of

Tenant in the Premises or any part thereof shall be levied upon or attached in
any proceeding relating to more than One Hundred Thousand and No/100 Dollars
($100,000.00), and the same shall not be vacated, discharged or stayed pending
appeal (or bonded or otherwise similarly secured payment) within the earlier of
sixty (60) days after commencement thereof or thirty (30) days after receipt by
Tenant of notice thereof from Landlord or any earlier period provided by Law for
obtaining any stay pending appeal or to prevent foreclosure or sale; provided,
however, that such notice shall be in lieu of and not in addition to any notice
required under applicable Law; (viii) Tenant fails to maintain any insurance
required by this Lease; (ix) failure of Tenant to replenish the Security Deposit
or provide a replacement Letter of Credit as provided in Section 5.E; and
(x) failure by Tenant to perform any other covenant, agreement or undertaking of
the Tenant contained in this Lease if the failure to perform is not cured within
thirty (30) days after Tenant’s receipt of Landlord’s written notice thereof;
provided, however, if the breach cannot reasonably be cured within thirty
(30) days, the same shall not result in an Event of Default if Tenant commences
to cure the breach within thirty (30) days of receipt of Landlord’s written
notice and diligently and in good faith continues to prosecute the cure of said
breach to completion, provided such breach is cured within ninety (90) days
after Tenant’s receipt of Landlord’s written notice thereof.

 

45



--------------------------------------------------------------------------------

24. REMEDIES OF LANDLORD.

 

  A.

From and after the occurrence of any Event of Default, Landlord shall have the
option to pursue any one or more of the following remedies as well as any other
remedy available at Law or in equity for such Event of Default: (i) terminate
this Lease, in which event Tenant shall immediately surrender the Premises to
Landlord; (ii) using lawful means, enter upon and take possession of the
Premises without terminating this Lease and without being liable for prosecution
or claim for damages, and relet, upon reasonable terms, all or a portion of the
Premises (if Landlord elects to enter and relet the Premises, Landlord may at
any time thereafter elect to terminate this Lease); (iii) sue periodically to
recover damages during the period corresponding to the portion of the Term for
which suit is instituted, and if Landlord elects to sue and is successful in
such suit, Landlord shall be entitled to recover all actual third party costs
and expenses of such suit, including reasonable attorneys’ fees, together with
interest at the Default Rate; (iv) re-enter the Premises or any portion thereof
and attempt to cure any default of Tenant, or make any such payment or perform
such act for the account of and at the expense of Tenant, in which event Tenant
shall, upon demand, reimburse Landlord as additional Rent for all reasonable
costs and expenses which Landlord incurs to cure such default, together with
interest at the Default Rate accruing from the date such costs and expenses were
incurred, and Tenant agrees that no such entry or action by Landlord shall
constitute an actual or constructive eviction or repossession, without
Landlord’s express intention to do so as expressed in writing, and no such entry
shall be deemed an eviction of Tenant; (v) to the extent permitted by applicable
Law, and provided Landlord has terminated this Lease, accelerate and recover
from Tenant all Rent and other monetary sums scheduled to become due and owing
under this Lease after the date of such breach for the entire Term and any
Renewal Term that has been exercised; provided however such amounts shall be
discounted to present value at a rate equal to a rate of United States
Treasuries with a maturity closest to the remaining Term; and (vi) enforce the
provisions of this Lease by a suit or suits in equity or at law for the specific
performance of any covenant or agreement contained herein, or for the
enforcement of any other appropriate legal or equitable remedy. Tenant shall
reimburse Landlord for any actual out-of-pocket expenses which Landlord actually
incurs in complying with the terms of this Lease on behalf of Tenant, together
with interest at the Default Rate.

 

46



--------------------------------------------------------------------------------

  B.

If Landlord elects to terminate this Lease, Landlord shall be entitled to
recover from Tenant all Rent accrued and unpaid for the period up to and
including such termination date, as well as all other additional Rent payable by
Tenant, or for which Tenant is liable or for which Tenant has agreed to
indemnify Landlord, which may be then owing and unpaid, and all actual third
party costs and expenses, including court costs and reasonable attorneys’ fees,
incurred by Landlord in the enforcement of its rights and remedies hereunder,
together with interest at the Default Rate. In addition, Landlord shall be
entitled to recover as damages for loss of the bargain and not as a penalty the
lesser of (i) the sum of (1) the aggregate sum which at the time of such
termination represents the present value of the aggregate Rent which would have
been payable after the termination date had this Lease not been terminated for
the remainder of the Term or Renewal Term, as applicable, during which such
termination occurred, such present value to be computed on the basis of the rate
of U.S. Treasury Bills with the closest maturity date correlating with the
amount of time left in the Term or Renewal Term, as applicable, had this Lease
not been terminated, and (2) any damages in addition thereto, including without
limitation reasonable attorneys’ fees and court costs, which Landlord sustains
as a result of the breach of any of the covenants of this Lease other than for
the payment of Rent, and interest at the Default Rate or (ii) the greatest
amount permitted by applicable Law.

 

  C.

Landlord shall be obligated to use commercially reasonable efforts to mitigate
damages upon the occurrence of an Event of Default. Landlord’s obligation to
mitigate damages shall be satisfied in full if Landlord undertakes to lease the
Premises (the “Repossessed Premises”) to another tenant (a “Substitute Tenant”)
in accordance with the following criteria: (1) Landlord shall have no obligation
to solicit or entertain negotiations with any other prospective tenants for such
Repossessed Premises until Landlord obtains full and complete possession of such
Repossessed Premises including, without limitation, the final and unappealable
legal right to relet such Repossessed Premises free of any claim of Tenant;
(2) Landlord shall not be obligated to lease or show such Repossessed Premises,
on a priority basis, or offer such Repossessed Premises to a prospective tenant
when other premises in the applicable Building or any other building owned by
Landlord suitable for that prospective tenant’s use are (or will be) available;
(3) Landlord shall not be obligated to lease such Repossessed Premises to a
Substitute Tenant for a rent less than the current fair market rent then
prevailing for similar uses in Comparable Buildings for such Repossessed
Premises, nor shall Landlord be obligated to enter into a new lease under other
terms and conditions that are unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the applicable Building or for
a building belonging to Landlord in the vicinity; (4) Landlord shall not be
obligated to enter into a lease with a Substitute Tenant whose use would:
(i) violate any restriction, covenant, or requirement contained in the lease of
another tenant of the applicable Building; or (ii) adversely affect the
reputation of the applicable Building; and (5) Landlord shall not be obligated
to enter into a lease with any proposed Substitute Tenant which does not have,
in Landlord’s reasonable opinion, sufficient financial resources to operate such
Repossessed Premises in a first-class manner and to fulfill all of the
obligations in connection with the lease thereof as and when the same become
due. No reletting shall be construed as an election on the part of Landlord to
terminate this Lease unless a written notice of such intention is given to
Tenant by Landlord. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous default and/or exercise its rights under Section 24.A and Section 24.B.

 

47



--------------------------------------------------------------------------------

  D.

Pursuit of any of the above stated remedies by Landlord after an Event of
Default shall not preclude pursuit of any other remedy provided in this Lease or
at Law or in equity, nor shall pursuit of any remedy constitute forfeiture or
waiver of any payment due to Landlord. No waiver by Landlord of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of any other
violation or default. Once an Event of Default occurs, following the expiration
of the applicable notice and cure period, Landlord shall not be obligated to
accept any delinquent cure of such Event of Default, unless Landlord states in
writing, in its sole and absolute discretion, that such Event of Default has
been cured.

25. SUBORDINATION/ATTORNMENT.

 

  A.

Landlord Mortgage. Landlord may mortgage its fee interest in the Premises or any
portion thereof, at any time, and from time to time, in accordance with the
terms hereof. Notwithstanding anything to the contrary contained herein,
Landlord and Tenant agree that this Lease shall be subordinate to any Landlord
Mortgage and the rights of any Landlord Mortgagee; provided, however, in the
event of a foreclosure under any such Landlord Mortgage, or conveyance or
assignment in lieu of foreclosure or by deed in lieu of foreclosure, such
Landlord Mortgagee and its successors and assigns shall not disturb the
occupancy or other rights of Tenant under the terms of this Lease so long as no
Event of Default exists hereunder. If requested by Landlord, Tenant shall,
promptly and in no event later than twenty (20) days after a request from
Landlord, enter into a reasonable and customary subordination, non-disturbance
and attornment agreement (“SNDA”) with Landlord Mortgagee to effectuate the
subordination, non-disturbance and attornment rights contemplated by this
Section 25.A. Landlord shall use commercially reasonable efforts to cause the
current Landlord Mortgagee, if any, to deliver an SNDA on the Effective Date
hereof.

 

48



--------------------------------------------------------------------------------

  B.

Landlord’s interest in this Lease and/or any of the Sites shall not be
subordinate to any liens or encumbrances placed upon any of the Sites by or
resulting from any act of Tenant, and nothing herein contained shall be
construed to require such subordination by Landlord. Tenant shall keep the
Premises free from any liens for work performed, materials furnished or
obligations incurred by Tenant.

 

  C.

For the purposes of this Lease, the following definitions shall apply:

“Landlord Mortgage” shall mean any financing obtained by Landlord, as evidenced
by any mortgage, deed of trust, assignment of leases and rents, financing
statement or other instruments, and secured by the interest of Landlord in the
Premises or any portion thereof, including any extensions, modifications,
amendments, replacements, supplements, renewals, refinancings and consolidations
thereof.

“Landlord Mortgagee” shall mean the mortgagee (and its successors and assigns)
under any Landlord Mortgage.

26. ESTOPPEL CERTIFICATE.

A. At any time, and from time to time, Tenant shall, promptly and in no event
later than fifteen (15) days after a request from Landlord, execute, acknowledge
and deliver to Landlord a certificate in the form attached hereto as Exhibit D
reasonably requested certifying: (i) that Tenant has accepted the Premises;
(ii) that this Lease is in full force and effect and has not been modified (or
if modified, setting forth all modifications); (iii) the commencement and
expiration dates of the Term, including the terms of any extension options of
Tenant; (iv) the date to which the rentals have been paid under this Lease and
the amount thereof then payable; (v) whether there are then any existing
defaults by Landlord in the performance of its obligations under this Lease,
and, if there are any such defaults, specifying the nature and extent thereof;
(vi) that Tenant is not in default under this Lease beyond any grace or cure
periods, except as to defaults specified in the certificate; (vii) the capacity
of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of Tenant; (viii) that Landlord has no
actual involvement in the management or control of decision making related to
the operational aspects or the day-to-day operations of the Premises; and
(ix) any other information reasonably requested by Landlord.

 

49



--------------------------------------------------------------------------------

  B.

At any time, and from time to time, in connection with any sale or refinancing
by Landlord, but otherwise not more often than twice in any 12 month period.
Tenant shall, at Landlord’s request, use commercially reasonable efforts to
obtain estoppel certificates, in a form requested by Landlord or any Landlord
Mortgagee, from any applicable counterparties under any applicable declarations,
covenants, conditions and restrictions, reciprocal easement agreements or other
encumbrances.

 

  27.

HAZARDOUS MATERIALS.

Notwithstanding anything contained herein to the contrary:

 

  A.

Tenant covenants and agrees that it shall not cause, conduct, authorize or allow
(i) the presence, generation, transportation, storage, treatment, or usage at
the Premises, or any portion thereof, of any Hazardous Material in violation of
or as would give rise to liability under Environmental Laws; (ii) a Release or
threat of Release of any Hazardous Material on, under, about or in the Premises;
or (iii) any violation of or liability under any Environmental Law at or with
respect to the Premises or activities conducted thereon. For avoidance of doubt,
nothing in this Section 271.A shall prohibit Tenant from using at the Premises
(I) cleaning materials, pesticides, and other common household and office
products, and/or (II) materials in connection with any fuel tanks, generators or
the like on the Premises, solely to the extent, with respect to each of the
preceding clauses (I) and (II), that any such use thereof is in compliance with
Environmental Laws.

 

  B.

Tenant shall, at its own cost, comply and ensure that the Premises and all
operations and activities at the Premises comply with all Environmental Laws and
the terms of this Lease with respect to Hazardous Materials. Tenant shall, at
its own cost, obtain all permits, licenses and authorizations required under
Environmental Laws for the operations and activities conducted at the Premises.

 

  C.

Tenant shall promptly provide Landlord with written notice of any actual or
potential violation of Environmental Laws, any Release of Hazardous Materials in
or around any Site that could impact the Premises or require any investigation,
remediation or other response action under Environmental Law, and any claim or
threat of a claim asserting any liability under Environmental Laws relating to
the Premises, and copies of all reports, site assessments, and material
communications, permits or agreements to, from or with any governmental
authority or other third party relating to such violation, Release or claim; and

 

50



--------------------------------------------------------------------------------

  D.

Landlord and Landlord’s Representatives, including such environmental
consultants as Landlord may designate, shall have the right upon reasonable
prior notice, and subject to Section 14 hereof, to enter any Site and/or conduct
appropriate tests and investigations for the purpose of assessing the condition
of any such Site or ascertaining that Tenant complies with the terms of this
Lease and with all applicable Environmental Laws that relate in any way to any
such Site.

 

  E.

If the presence, Release, threat of Release, presence or placement on, in or
around any Site, or the generation, transportation, storage, use, treatment, or
disposal at or around any Site of any Hazardous Material by Tenant, Tenant’s
Representatives, or by any third party other than Landlord or Landlord’s
Representatives: (i) gives rise to liability or obligation (including, but not
limited to, any investigatory, remedial, removal, reporting, or other response
action) under any Environmental Law, (ii) causes or threatens to cause a
material and adverse effect on public health or occupational safety and health,
(iii) pollutes or threatens to pollute the environment, or endanger human
health, or (iv) otherwise violates Environmental Law, Tenant shall promptly take
any and all remedial and removal actions required by Environmental Laws or
otherwise necessary to clean up any such Site to comply with all environmental
standards applicable to any such Site given its use at the time of the
remediation and mitigate exposure to liability arising from the Hazardous
Material.

 

  F.

Tenant shall promptly notify Landlord upon Tenant becoming aware of: (i) any
enforcement action, investigation, cleanup, notice of violation, or other
regulatory action taken or threatened against either party or otherwise related
to the Premises by any governmental authority with respect to the presence of
any Hazardous Material at any Site, or the migration thereof from or to other
property, (ii) any demands or claims made or threatened by any governmental
authority or other person against either party hereto or otherwise relating to
any actual or alleged violation of or liability under Environmental Laws or
relating to any loss or injury resulting from any Hazardous Material or based on
Environmental Laws, (iii) any Release of Hazardous Materials, unlawful
discharge, or non-routine, improper or unlawful disposal or transportation of
any Hazardous Material on or from any Site, and (iv) any matters where Tenant is
required by Environmental Law to give a notice to any governmental authority
respecting any Hazardous Materials in, at, on, under or about any Site, and
Tenant shall thereafter keep Landlord reasonably apprised with respect to the
status and Tenant’s actions to resolve such matters, and shall furnish Landlord
with such other documents and information as Landlord may reasonably request
with respect thereto. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list identifying any Hazardous Material
then actually known by Tenant to be used, stored, or maintained in, on or upon
the Premises. In such case, Tenant shall if requested by Landlord provide
Landlord with information with respect to the use and approximate quantity of
each such material, a copy of any Material Safety Data Sheet issued by the
manufacturer therefor, written information concerning the removal,
transportation, and disposal of the same, and such other information as the
Landlord may reasonably require or as may be required by Environmental Laws.

 

51



--------------------------------------------------------------------------------

  G.

Tenant shall indemnify, defend and hold Landlord and the Landlord Indemnified
Parties harmless, in the manner specified in Section 20, from and against any
and all liability, claim, expense, cause of action, fines, judgments,
settlements, investigation, monitoring and remediation costs, penalties, losses
and damages (including reasonable attorney’s, consultant’s and contractor’s
fees) resulting or arising from (i) the breach by Tenant of its covenants and
agreements set forth in this Section 27, (ii) the presence, Release, placement
on, in or around the Premises, or the generation, transportation, storage, use,
treatment or disposal at or around any Site of any Hazardous Materials before or
during the Term and any Renewal Term, as applicable, by Tenant or any third
party other than Landlord or Landlord’s Representatives, (iii) any violation of
or obligation under Environmental Law before or during the Term and any Renewal
Term, as applicable, by Tenant or any third party other than Landlord or
Landlord’s Representatives, and (iv) claims by governmental authorities or other
third parties associated with Hazardous Materials or violations of or
obligations under Environmental Laws by Tenant or any third party other than
Landlord or Landlord’s Representatives, or Hazardous Materials present at, on,
under or about any Site before or during the Term and any Renewal Term, as
applicable, including, without limitation those that were discovered during the
Term and any Renewal Term, as applicable, which were caused prior to the Term by
Tenant or its agents, representatives, employees, contractors, subcontractors,
licensees or invitees or any third party other than Landlord or Landlord’s
Representatives; provided, however, in no event shall Tenant’s indemnity
obligations hereunder apply to any violations of Environmental Laws or Releases
of Hazardous Materials caused by the gross negligence or willful misconduct of
Landlord or Landlord’s Representatives. The foregoing indemnity obligations
shall survive the expiration or earlier termination of this Lease.

28. PRESS RELEASES.

Except for any announcement intended solely for internal distribution by
Landlord or Tenant or any disclosure required by legal, accounting or regulatory
requirements of the disclosing party, all media releases or public announcements
(including, but not limited to, promotional or marketing material) by Landlord
or Tenant or either party’s employees or agents relating to this Lease or its
subject matter, or including the name, trade name, trade mark, or symbol of
Tenant or an Affiliate of Tenant, or Landlord or an Affiliate of Landlord, shall
be coordinated with and approved in writing by the other party prior to the
release thereof; provided, that nothing herein is intended to require Tenant’s
consent to the identification of Tenant or the particulars of this Lease in
connection with any marketing of the Premises or any portion thereof by
Landlord.

 

52



--------------------------------------------------------------------------------

29. HOLDING OVER.

Except as set forth below, if Tenant continues to occupy the Premises or any
portion thereof after the expiration or other termination of this Lease or the
termination of Tenant’s right of possession with respect to the Premises, such
occupancy shall be that of a tenancy at sufferance. Tenant shall, throughout the
entire holdover period, be subject to all the terms and provisions of this Lease
(other than provisions relating to length of the Term) and shall pay for its use
and occupancy an amount (on a per month basis without reduction for any partial
months during any such holdover) equal to (i) one hundred percent (100%) of the
additional Rent due under this Lease for the holdover period, and (ii) one
hundred fifty percent (150%) of the monthly Base Rent due in the month
immediately prior to the expiration or earlier termination of the Term. Except
as set forth below, no holding over by Tenant or payments of money by Tenant to
Landlord after the expiration of the Term shall be construed to extend the Term
or prevent Landlord from recovery of immediate possession of the Premises by
summary proceedings or otherwise. In the event that Tenant continues to occupy
the Premises or any portion thereof after the expiration or termination of this
Lease, such occupancy shall be that of a tenancy at sufferance Tenant shall be
liable to Landlord for all direct and consequential damages which Landlord may
suffer by reason of any holding over by Tenant. To the extent notice is required
by applicable Law to terminate such tenancy at sufferance, then such tenancy at
sufferance shall be terminable upon the lesser of (i) the minimum notice period
required by applicable Law and (ii) thirty (30) days prior written notice by
either party.

30. FINANCIAL STATEMENTS. Unless and until the Premises (or any applicable Site)
are assigned to a third party, within ninety (90) days after the end of each
fiscal year of Tenant, Tenant shall deliver to Landlord complete audited
financial statements of the Tenant, including a balance sheet, profit and loss
statement for the fiscal period then ended (provided, that Tenant shall not be
obligated to deliver the financial statements described in this clause so long
as Tenant is publicly traded). Unless and until the Premises (or any applicable
Site) are assigned to a third party within forty-five (45) days after the end of
the first three fiscal quarters each fiscal year, Tenant shall deliver to
Landlord income statements for the business at each of the Sites.. From and
after the date the Premises (or any applicable Site) are assigned to a third
party, within ninety (90) days after the end of each fiscal year of Tenant,
Tenant shall deliver to such assignee Landlord a gross sales report on such
applicable Site. Upon written request from such Assignee Landlord, which shall
occur no more than once in any twelve (12) month period, and subject to such
assignee Landlord executing a reasonable confidentiality agreement, Tenant shall
provide audited financial statements of the Tenant, including a balance sheet,
profit and loss statement, for the fiscal period then ended (provided, that
Tenant shall not be obligated to deliver the financial statements described
above so long as Tenant is publicly traded).

31. QUIET ENJOYMENT.

So long as Tenant is not in default under this Lease beyond any applicable
notice and cure period, Landlord shall not take any action to disturb in any
material respect Tenant’s quiet enjoyment of the Premises (subject, however, to
the exceptions, reservations and conditions of this Lease). Except to the extent
expressly set forth in this Section 31, Tenant hereby waives any right or
defense it may have at law or in equity relating to Tenant’s quiet enjoyment of
the Premises.

 

53



--------------------------------------------------------------------------------

32. NOTICES.

Any notice, demand, request, or other communication that any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
properly given (a) if hand delivered, when delivered; (b) if mailed by United
States Certified Mail (postage prepaid, return receipt requested), three
(3) business days after mailing; (c) if by Federal Express or other nationally
recognized overnight courier service, on the next business day after delivered
to such courier service for delivery on the next business day; or (d) if by
facsimile or e-mail transmission, on the day of transmission so long as a copy
is sent on the same day (or prior thereto) by Federal Express or other
nationally recognized overnight courier service for delivery on the next
business day, to the addresses set forth in Section 2 hereof, or at such other
address as the party to be served with notice has furnished in writing to the
party seeking or desiring to serve notice as a place for the service of notice.
Attorneys for either party hereto may provide notice of behalf of such party,
provided that all other requirements of this Section 32 are satisfied.

33. PERSONAL LIABILITY. (a) Notwithstanding anything to the contrary provided in
this Lease, it is specifically understood and agreed, such agreement being a
primary consideration for the execution of this Lease by Landlord, that
(i) there shall be absolutely no personal liability on the part of the direct
and indirect members, partners, shareholders, officers, directors, employees and
agents of Landlord and its successors or assigns, to Tenant with respect to any
of the terms, covenants and conditions of this Lease, (ii) Tenant waives all
claims, demands and causes of action against the direct and indirect members,
partners, shareholders, officers, directors, employees and agents of Landlord
and its successors or assigns in the event of any breach by Landlord of any of
the terms, covenants and conditions of this Lease to be performed by Landlord,
and (iii) Tenant shall look solely to Landlord’s interest in the Premises for
the satisfaction of each and every remedy of Tenant in the event of any breach
by Landlord of any of the terms, covenants and conditions of this Lease to be
performed by Landlord, or any other matter in connection with this Lease or the
Premises, such exculpation of liability to be absolute and without any exception
whatsoever. No breach by Landlord of any provision of this Lease shall give rise
to a right of Tenant to terminate this Lease, it being understood and agreed
that Tenant’s sole remedy for any such breach shall be a claim for actual
damages (if any). Furthermore, Tenant hereby knowingly, voluntarily and
intentionally waives any right it may have to seek punitive, consequential,
special and indirect damages from Landlord and any of such Landlord’s direct and
indirect members, partners, shareholders, officers, directors, employees and
agents of Landlord and its successors or assigns with respect to any matter
arising out of or in connection with this lease or any document contemplated
herein or related hereto. The waiver by Tenant of any right it may have to seek
punitive, consequential, special and indirect damages has been negotiated by the
parties hereto and is an essential aspect of their bargain.

 

54



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Tenant, that (i) there shall be absolutely no
personal liability on the part of the direct and indirect members, partners,
shareholders, officers, directors, employees and agents of Tenant and its
successors or assigns, to Landlord with respect to any of the terms, covenants
and conditions of this Lease, and (ii) Landlord waives all claims, demands and
causes of action against the direct and indirect members, partners,
shareholders, officers, directors, employees and agents of Tenant and their
respective successors or assigns in the event of any breach by Tenant of any of
the terms, covenants and conditions of this Lease to be performed by Tenant.
Furthermore, Landlord hereby knowingly, voluntarily and intentionally waives any
right it may have to seek punitive, consequential, special and indirect damages
from Tenant’s direct and indirect members, partners, shareholders, officers,
directors, employees and agents of Tenant and their respective successors or
assigns with respect to any matter arising out of or in connection with this
Lease or any document contemplated herein or related hereto.

34. ENTIRE AGREEMENT.

This Lease represents the entire agreement and understanding between Landlord
and Tenant with respect to the subject matter herein, and there are no
representations, understandings, stipulations, agreements or promises not
incorporated in writing herein.

35. AMENDMENTS.

No amendments or modifications of this Lease shall be effective unless such
amendment or modification is in writing and executed and delivered by and
between Tenant and Landlord, nor shall any custom, practice or course of dealing
between the parties be construed to waive the right to require specific
performance by the other party in compliance with this Lease.

36. LEGAL INTERPRETATION.

Each of Landlord and Tenant hereby agree that the State of Illinois has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the foregoing,
matters of construction, validity and performance), this Lease and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed therein and all applicable law of the United States of America; except
that, at all times, the provisions for the creation of the leasehold estate
created by this Lease, enforcement of Landlord’s rights and remedies with
respect to right of re-entry and repossession, surrender, delivery, ejectment,
dispossession, eviction or other in-rem proceeding or action regarding each Site
pursuant to Section 24 hereunder shall be governed by and construed according to
the Laws of the State in which such Site is located, it being understood that,
to the fullest extent permitted by law of such State where such Site is located,
the law of the State of Illinois shall govern the validity and enforceability of
this Lease, and the obligations arising hereunder. To the fullest extent
permitted by law, Tenant and Landlord hereby unconditionally and irrevocably
waive any claim to assert that the law of any other jurisdiction governs this
Lease. Words of any gender shall be construed to include any other gender, and
words in the singular number shall be construed to include the plural, unless
the context otherwise requires. The headings of the sections have been inserted
for convenience only and are not to be considered in any way in the construction
or interpretation of this Lease. Except as otherwise herein expressly provided,
the terms of this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties and their respective assigns, successors and legal
representatives. Any legal suit, action or proceeding against Tenant arising out
of or relating to this Lease may be instituted in any federal court in the
Northern District of Illinois or state court sitting in Cook County, State of
Illinois, and Landlord and Tenant each waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
such federal district or county and state, and Landlord and Tenant each hereby
expressly and irrevocably submits to the jurisdiction of any such court in any
suit, action or proceeding. In this Lease, the words “include”, “includes” or
“including” mean “include without limitation”, “includes without limitation” and
“including without limitation”, respectively, and the words following “include”,
“includes” or “including” shall not be considered to set forth an exhaustive
list.

 

55



--------------------------------------------------------------------------------

37. OPTION TO RENEW.

 

  A.

Tenant shall have the right, at its election made in its sole discretion, to
extend the Term (the “Renewal Option”) for the additional periods set forth in
Section 1.E (each, a “Renewal Term”), provided that each of the following
occurs:

 

  1.

Landlord receives irrevocable written notice of exercise of the Renewal Option
(the “Renewal Notice”), not less than twelve (12) full months prior to the
expiration of the then existing Term (or Renewal Term, as case may be); and

 

  2.

There is no uncured Event of Default beyond any applicable notice and cure
period at the time that Tenant delivers the Renewal Notice.

 

  B.

The Renewal Term shall be upon the same terms and conditions as in this Lease
except (i) Base Rent for the first year of the applicable Renewal Term shall be
equal to one hundred one percent (101%) of the Base Rent for the year
immediately preceding the first year of the applicable Renewal Term and Base
Rent shall increase by one percent (1%) annually during each Fixed Renewal Term
and (ii) Base Rent for the first year of each of the FMV Renewal Terms shall be
the Market Rate as determined in accordance with this Section 37.B, and the Base
Rent shall increase by one percent (1%) annually thereafter following
establishment of the Market Rate during each FMV Renewal Term. With respect to
any FMV Renewal Term, “Market Rate” for the Premises shall mean the Base Rent
rate that the Premises would be expected to be leased for, for a term commencing
on the applicable commencement date of such FMV Renewal Term and with a duration
equal to the number of years in the FMV Renewal Term, in its then-existing
condition, in an arms-length transaction between a willing landlord and willing
tenant in the commercial space market existing in the vicinity of the Premises
at the time such rate is established. Such determination shall include
consideration of all relevant factors, including: (i) the size, use and location
of the Premises, and the quality of, condition of, and the nature of the
improvements in, the Building, including without limitation, the necessity to
remove such improvements, but shall exclude the value of improvements installed
by Tenant in such Premises that are to be removed by Tenant at the expiration of
the Term; (ii) other Comparable Buildings to the Building; (iii) other
comparable leasing transactions in comparable locations in the vicinity of the
Premises for new leases (with appropriate adjustments for different size
premises and different length terms), and the rents and concessions, allowances
and commissions granted along with the other terms of such transactions;
(iv) the financial condition of Tenant; and (v) the terms of this Lease,
including (x) Rents payable by Tenant hereunder (in addition to the Base Rent),
and (y) the increases in Base Rent provided for herein for the years following
such FMV Renewal Term for which the Market Rate is being determined.

 

56



--------------------------------------------------------------------------------

  C.

Within forty-five (45) days after receipt of the Renewal Notice, Landlord shall,
if applicable for the FMV Renewal Term, advise Tenant of Landlord’s
determination of the Market Rate for such FMV Renewal Term. Tenant, within
twenty (20) days after the date on which Landlord advises Tenant of the
applicable Market Rate for the first year of such FMV Renewal Term, shall either
(i) give Landlord final binding written notice (the “Binding Notice”) of
Tenant’s exercise of the Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such twenty (20) day period, Tenant’s Renewal
Option shall be deemed to be null and void and of no further force and effect.
If Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall
enter into the Renewal Amendment upon completion of the process set forth in
these Sections 37.C and 37.D upon the terms and conditions set forth herein
(including the Base Rent for such FMV Renewal Term in accordance with such
Binding Notice). If Tenant provides Landlord with a Rejection Notice, Landlord
and Tenant shall reasonably cooperate to agree upon the Market Rate for the
first year of such FMV Renewal Term. Upon agreement, Tenant shall provide
Landlord with a Binding Notice and Landlord and Tenant shall enter into the
Renewal Amendment upon completion of the process set forth in these Sections
37.C and 37.D in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Market Rate within twenty (20) days after the date Tenant provides Landlord
with the Rejection Notice, Tenant, by written notice to Landlord (the
“Arbitration Notice”) within ten (10) days after the expiration of such twenty
(20) day period, shall have the right to have the Market Rate determined in
accordance with the arbitration procedures described in Section 37.D below. If
Landlord and Tenant are unable to agree upon the Market Rate within the twenty
(20) day period described and Tenant fails to timely exercise its right to
arbitrate, the Renewal Option shall be deemed to be null and void and of no
further force and effect.

 

57



--------------------------------------------------------------------------------

  D.

If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within ten (10) days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Market Rate for the Premises for the first year of the
applicable FMV Renewal Term (collectively referred to as the “Estimates”) and
shall each select an appraiser (hereinafter, an “appraiser”) to determine which
of the two Estimates most closely reflects the Market Rate for the Premises for
the first year of the applicable FMV Renewal Term. Each appraiser so selected
shall be a member of the Appraisal Institute and have not less than ten
(10) years’ experience in the field of commercial real estate appraisal and/or
brokerage and shall be experienced in the vicinity of the Premises subject to
such Arbitration Notice. Upon selection, Landlord’s and Tenant’s appraisers
shall work together in good faith to agree upon which of the two Estimates most
closely reflects the Market Rate. The Estimate chosen by such appraisers shall
be binding on both Landlord and Tenant as the Base Rent rate for the Premises
for the first year of the applicable FMV Renewal Term. If either Landlord or
Tenant fails to appoint an appraiser within the ten (10) day period referred to
above, the appraiser appointed by the other party shall be the sole appraiser
for the purposes hereof. If the two appraisers cannot agree upon which of the
two Estimates most closely reflects the Market Rate within thirty (30) days
after their appointment, then, within ten (10) days after the expiration of such
thirty (30) day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria, the cost of which shall be borne equally by
Landlord and Tenant. Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within fourteen (14) days, the arbitrator shall make his determination
of which of the two Estimates most closely reflects the Market Rate for the
Premises for the first year of the applicable FMV Renewal Term, or the
arbitrator may determine a Market Rate which is not equal to either Estimate,
provided, however, that the arbitrator’s Market Rate may not be higher than the
higher of the Estimates nor lower than the lower of the Estimates. The
determination by such third appraiser shall be binding on both Landlord and
Tenant.

 

  E.

If Tenant is entitled to and properly exercises its Renewal Option, Landlord and
Tenant shall execute an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, the Term, the Expiration Date and other appropriate terms;
provided that an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed. During any validly
exercised Renewal Term, references to the Term in this Lease shall mean and
refer to the Term as extended by the Renewal Term.

38. AUTHORITY TO ENTER INTO LEASE.

Each of Tenant and Landlord represents and warrants (a) that the individual
executing this Lease on its behalf is duly authorized to execute and deliver
this Lease on behalf of the corporation, limited liability company or
partnership, as the case may be, and (b) that this Lease is binding on the
corporation, limited liability company and the partnership in accordance with
its terms.

 

58



--------------------------------------------------------------------------------

39. PARTIES BOUND.

The preparation and submission of a draft of this Lease by either party to the
other party shall not constitute an offer, nor shall either party be bound to
any terms of this Lease or the entirety of this Lease, until both parties have
fully executed a final document. Until such time as described in the previous
sentence, either party is free to terminate negotiations without penalty or any
further obligation to the other party.

40. COUNTERPARTS; ELECTRONIC SIGNATURES.

This Lease may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become a binding agreement when
one or more counterparts have been signed by each of the parties and delivered
to the other party. Signatures to this Lease, any amendment hereof and any
notice given hereunder, delivered electronically via .pdf, .jpeg, .TIF, .TIFF or
similar electronic format shall be deemed an original signature and fully
effective as such for all purposes. Each party agrees to deliver promptly an
executed original of this Lease (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Lease (or any amendment hereto), it being expressly
agreed that each party to this Lease shall be bound by its own electronically
transmitted signature and shall accept the electronically transmitted signature
of the other party to this Lease.

41. SEVERABILITY.

If any term or other provision of this Lease is invalid, illegal, or incapable
of being enforced by any rule of law or public policy, all of the other
conditions and provisions of this Lease will nevertheless remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Lease so as to reflect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

42. WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES.

LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. IN ADDITION, EXCEPT AS
SET FORTH IN SECTION 29, LANDLORD AND TENANT EACH HEREBY KNOWINGLY VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO RECOVER CONSEQUENTIAL
DAMAGES ARISING OUT OF ANY BREACH OF THE TERMS OF THIS LEASE.

 

59



--------------------------------------------------------------------------------

43. MEMORANDUM OF LEASE. This Lease shall not be recorded, either independently
or as an exhibit, schedule, annex, or addendum to any other document. However,
at Tenant’s or Landlord’s election, a Memorandum of Lease in the form annexed
hereto as Exhibit E, shall be executed, acknowledged and delivered for recording
in the county in which any Site is located by both parties with the costs of
recording the Memorandum of Lease to be borne by Tenant. Tenant shall execute,
acknowledge and deliver to Landlord a release of the Memorandum of Lease in
recordable form within ten (10) days following the expiration or earlier
termination of this Lease in accordance with its terms. If Tenant fails to so
execute, acknowledge and deliver the release within such ten (10) day period,
Landlord shall hereby be deemed to be Tenant’s attorney-in-fact for the sole
purpose of executing and recording the release on behalf of Tenant. Tenant shall
pay any and all recording and other costs, fees and taxes in connection with the
execution and recordation of the Memorandum of Lease.

44. BROKERS/CONSULTANTS. Tenant warrants that it has had no dealings with any
broker, agent or consultant in connection with this Lease other than Asset
Finance Ltd., LLC (“Consultant”), whose fee shall be paid by Tenant on or before
the Effective Date hereof. Tenant covenants and agrees to pay, hold harmless and
indemnify Landlord and Landlord Mortgagee for any compensation, commissions and
charges claimed by any other broker, agent or consultant with respect to this
Lease, based on Tenant’s actions. Landlord warrants that it has had no dealings
with any other broker or agent in connection with this Lease other than
Consultant. Landlord covenants and agrees to pay, hold harmless and indemnify
Tenant for any compensation, commissions and charges claimed by any other broker
or agent with respect to this Lease, based on Landlord’s actions.

45. TENANT RIGHT TO SEVER LEASE. From and after the fifth (5th) anniversary of
the Commencement Date, Tenant shall have the right, upon written notice (the
“Severance Notice”) to Landlord to sever this Lease into separate leases for
each Site in accordance with the terms and provisions of this Section 45. Upon
delivery of the Severance Notice, Landlord and Tenant shall enter into
individual leases for each Site in the form attached hereto as Exhibit F (each a
“Separate Lease” and collectively, the “Separate Leases”). The Base Rent under
each Separate Lease shall be equal to the Allocated Base Rent Amount for the
Site subject to each such Separate Lease; each Separate Lease shall have no
cross-default provisions; and the Separate Leases shall, collectively, amend and
restate this Lease. In connection with entering into the Separate Leases, Tenant
shall provide any documentation and agreements reasonably requested by any
Landlord Mortgagee (including without limitation an SNDA in the form required
pursuant to Section 25).

46. RIGHT OF FIRST REFUSAL. Provided that no Event of Default has occurred under
this Lease, commencing and effective from and after the date that is three
(3) years after the Effective Date, Tenant shall have a right of first refusal
(“Right of First Refusal”) to purchase any Site from Landlord pursuant to the
terms of this Section 46. This Right of First Refusal is subject to the
following terms and conditions:

 

60



--------------------------------------------------------------------------------

  A.

If Landlord receives a bona fide written offer from a third party to purchase
any Site or Sites, and Landlord desires to accept such offer, Landlord shall
give Tenant written notice hereof, including the stated purchase price and other
material economic terms of such offer, which notice should include the letter of
intent, purchase and sale agreement or a similar documents reflecting the
material terms of such offer (“Landlord’s Offer Notice”).

 

  B.

Tenant may then deliver to Landlord written notice of its election (“Tenant’s
Election”) to purchase the Site on the terms described in Landlord’s Offer
Notice on or before the date that is fifteen (15) days after delivery by
Landlord to Tenant of Landlord’s Offer Notice (the “Election Period”).

 

  C.

Upon Landlord’s receipt of Tenant’s Election, the parties shall negotiate in
good faith for a period of twenty (20) days (the “Negotiation Period”) in order
to finalize and execute a mutually acceptable purchase and sale agreement
setting forth the terms of the purchase (the “Contract”). In the event a
Contract is not executed by the parties prior to the expiration of the
Negotiation Period, then Tenant shall be deemed to have waived the Right of
First Refusal to purchase the Site under the terms of Landlord’s Offer Notice
and Landlord shall thereafter have the right to sell the applicable Site or
Sites for a purchase price not less than ninety percent (90%) of that set forth
in the Landlord’s Offer Notice.

 

  D.

If Tenant does not deliver Tenant’s Election prior to the expiration of the
Election Period, then Tenant shall be deemed to have waived the Right of First
Refusal to purchase such site or sites under the terms of Landlord’s Offer
Notice, and Landlord shall thereafter have the right to sell the applicable Site
or Sites for a purchase price not less than ninety percent (90%) of that set
forth in the Landlord’s Notice.

 

  E.

In the event that Tenant declines or waives (or is deemed to have waived) its
Right of First Refusal to purchase such Site or Sites pursuant to this
Section 46, Landlord shall have the right to sell such Site or Sites and Tenant
shall not have a further Right of First Refusal unless (i) there shall be a
material decrease in the purchase price from the purchase price provided in the
initial Landlord’s Offer Notice or (ii) the other material economic terms of
such sale (taken as a whole) are materially more favorable to the third-party
purchaser as compared to those set forth in the initial Landlord’s Offer Notice.
For the purposes of this Section 46, a “material decrease” shall mean a decrease
of ten (10%) percent or more of the purchase price for the Property in the
Landlord’s Offer Notice. Notwithstanding the foregoing, Landlord shall
re-institute the procedure set forth in this Section 46 if Landlord fails to
(x) execute and deliver a bona fide contract with a third party for the proposed
sale within one hundred eighty (180) days after Tenant declines or waives (or is
deemed to have waived) its Right of First Refusal to purchase the Site or Sites
or (y) consummate the proposed sale pursuant to such contract.

 

61



--------------------------------------------------------------------------------

  F.

Tenant’s Right of First Refusal pursuant to this Section 46 shall be a one-time
right, and, accordingly, if Tenant declines or waives (or is deemed to have
waived) its Right of First Refusal to purchase the Site or Sites pursuant to
this Section 46 and the sale of the Site or Sites by Landlord is subsequently
completed pursuant to this Section 46, then, thereafter, the terms and
conditions of this Section 46 shall be of no further force or effect with
respect to such Site or Sites.

 

  G.

Notwithstanding anything herein to the contrary, Tenant’s right to purchase the
Sites pursuant to this Section 46 is and shall be subject and subordinate to any
Landlord Mortgage and shall not be applicable to any foreclosure sale, transfer
by deed-in-lieu of foreclosure or similar transfer of the Property or to any
subsequent transfer or sale of the Sites by any Landlord Mortgagee or its
nominee, in each case, whether such transfer or sale affects the Sites or the
ownership interests in Landlord.

47. RIGHT OF SUBSTITUTION.

 

  A.

So long as no Event of Default has occurred and be continuing, prior to the
fifth (5th) anniversary of the Effective Date, Tenant shall have the right to
deliver an offer to Landlord (each, a “Substitution Offer”) with respect to no
more than five (5) Sites in any twelve (12) month period and in no event more
than twenty-five (25) Sites the aggregate, upon the following terms and
conditions:

 

  1.

The Substitution Offer shall contain (i) the identity of the proposed substitute
property (the “Substitute Property”) in reasonable detail and (ii) a certificate
executed by a duly authorized officer of Tenant pursuant to which Tenant shall
certify that in Tenant’s good faith judgment such proposed Substitute Property
satisfies as of the date of such notice, or will satisfy as of the date of the
closing of such Substitution, all of the applicable conditions to Substitution
(defined below) set forth herein and (iii) the identity of the Site which Tenant
proposes to replace with the Substitute Property (the “Replaced Property”).
Tenant agrees to deliver to Landlord all of the diligence information and
materials contemplated by the provisions of this Section 46.A within thirty
(30) days after the delivery to Landlord of a Substitution Offer (the “Diligence
Delivery Deadline”).

 

  2.

Landlord shall have sixty (60) days from the Diligence Delivery Deadline to
deliver to Tenant written notice of its election, in Landlord’s sole and
absolute discretion, to either accept or reject the Substitution Offer.
Landlord’s failure to deliver such notice within such time period shall be
deemed to constitute Landlord’s rejection of the Substitution Offer. If Landlord
accepts the Substitution Offer, then Landlord shall use commercially reasonable
efforts to complete such substitution (the “Substitution”), subject, however, to
the satisfaction of each of the applicable terms and conditions set forth in
this Section 46.A, as determined in Landlord’s sole and absolute discretion.

 

62



--------------------------------------------------------------------------------

  B.

The Substitution shall be subject to the fulfillment of all of the following
terms and conditions:

 

  1.

The Substitute Property must:

(a) be in as good condition and repair as, and located in the same State as the
Replaced Property or in another State acceptable to Landlord in Landlord’s sole
and absolute discretion;

(b) have a fair market value no less than the greater of the fair market value
of the Replaced Property (i) as of the date of the Substitution Offer and
(ii) as of the Effective Date (in each case, determined without regard to this
Lease, but assuming that while this Lease has been in effect, Tenant has
complied with all of the terms and conditions of this Lease), as reasonably
determined by Landlord;

(c) have improvements which have a remaining useful life equivalent to, or
longer than, that of the improvements located at the Replaced Property; and

(d) be conveyed to Landlord by special or limited warranty deed, free and clear
of all liens and encumbrances, except such matters as are acceptable to Landlord
in its sole discretion (the “Substitute Property Permitted Exceptions’’);

 

  2.

Landlord shall have inspected and approved, in Landlord’s sole discretion, the
Substitute Property utilizing Landlord’s customary site inspection and
underwriting approval criteria. Tenant shall have reimbursed Landlord for all of
the actual costs and expenses incurred with respect to such proposed
substitution, including, without limitation, Landlord’s and its lenders’ legal
costs, third-party site inspectors’ costs and expenses with respect to the
proposed Substitute Property. Tenant shall be solely responsible for the payment
of all costs and expenses resulting from such proposed Substitution, regardless
of whether such substitution is consummated, including, without limitation, the
cost of a title insurance policy for Landlord and its mortgagee, survey charges,
stamp taxes, transfer fees, escrow and recording fees, the cost of any
environmental inspections, income and transfer taxes imposed on Landlord as a
result of such Substitution and the actual attorneys’ fees and expenses of
counsel to Tenant and Landlord and Landlord’s lenders;

 

63



--------------------------------------------------------------------------------

  3.

Landlord shall have received a preliminary title report and irrevocable
commitment to insure title by means of an ALTA extended coverage owner’s policy
of title insurance acceptable to Landlord (or its equivalent, in the event such
form is not issued in the jurisdiction where the proposed Substitute Property is
located) with any endorsements reasonably requested by Landlord for the proposed
Substitute Property issued by a title company acceptable and committing to
insure Landlord’s good and marketable title in the proposed Substitute Property,
subject only to the Substitute Property Permitted Exceptions;

 

  4.

Landlord shall have received a current ALTA survey of the proposed Substitute
Property, sufficient to cause the standard survey exceptions set forth in the
title policy referred to in the preceding subsection to be deleted;

 

  5.

no Event of Default shall have occurred;

 

  6.

Tenant shall have executed and delivered such documents as may be reasonably
required by Landlord as a result of such substitution, including, without
limitation, amendments to this Lease, a new SNDA and other documents required by
Landlord’s Mortgagee, and a new Memorandum of Lease (the “Substitute
Documents”), all of which documents shall be in form and substance reasonably
satisfactory to Landlord, Tenant and Landlord’s Mortgagee (if applicable);

 

  7.

Tenant shall have delivered to Landlord certificates of insurance showing that
insurance required by this Lease are in full force and effect; and

 

  8.

To the extent required by Landlord’s Mortgage, the Landlord Mortgagee shall have
consented to the substitution of the proposed Substitute Property.

 

  C.

Upon satisfaction of the requirements and conditions to the Substitution set
forth in this Section 46.A, on the next scheduled Base Monthly Rental payment
date (the “Substitution Date”); provided Tenant has paid to Landlord all Rent
and all other sums and obligations then due and payable under this Lease as of
the Substitution Date:

 

  1.

this Lease shall terminate solely with respect to the Replaced Property, and the
Substitute Property shall be deemed Substituted for the Replaced Property
hereunder;

 

64



--------------------------------------------------------------------------------

  2.

the Substitute Property shall be referred to herein as a “Site’’ and included
within the definition of “Premises”;

 

  3.

the Substitute Documents shall be dated as of the Substitution Date;

 

  4.

the dollar amount allocated to the Replaced Property on Exhibit B-2 attached
hereto shall instead be allocated to the Substituted Site;

 

  5.

all obligations of Landlord and Tenant shall cease as of the Substitution Date
with respect to the Replaced Property; provided, however, Tenant’s obligations
to Landlord with respect to the Replaced Property under any indemnification
provisions of this Lease with respect to the Replaced Property and Tenant’s
obligations to pay any sums (whether payable to Landlord or a third party)
accruing under this Lease with respect to the Replaced Property prior to the
Substitution Date shall survive the termination of this Lease with respect to
the Replaced Property. This Lease shall, however, continue in full force and
effect with respect to all other Sites; and

 

  6.

Landlord shall convey fee simple insurable title to the Replaced Property to
Tenant “as-is” by special or limited warranty deed, subject to all matters of
record (except for the Mortgage, if any, corresponding to the Site to be
replaced and all other matters to which Tenant has consented to or for which
Tenant is obligated to satisfy under the terms of this Lease, and without
representation or warranty.

 

  D.

Notwithstanding anything to the contrary contained herein, this Section 46.A
shall be of no further force or effect with respect to any Site or Sites from
and after the transfer of such Site or Sites by the initial Landlord under this
Lease to a third party.

48. JOINT AND SEVERAL. The representations, covenants, warranties and
obligations of the Tenant hereunder are joint and several.

49. LOCAL LAW PROVISIONS.

 

  A.

Florida.

 

  1.

RADON GAS DISCLOSURE. Section 404.056, Florida Statutes, requires that the
following notification be given: “RADON GAS: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from your county public health unit.

 

65



--------------------------------------------------------------------------------

  2.

The interests of Landlord in the Premises shall not in any event be subject to
liens for any work or services performed by, or any materials furnished on
behalf of, Tenant or any sublessee. In accordance with Section 713.10, Florida
Statutes, the Memorandum recorded with respect to the Sites located in the State
of Florida shall state that this Lease includes, and shall specifically recite
the language of the immediately preceding sentence, as well as the following
language from Section 22 of this Lease: “Tenant will not, directly or
indirectly, create or permit to be created or to remain, and will promptly
discharge, at its expense, any mechanic’s, supplier’s or vendor’s lien,
encumbrance or charge on the Premises or any part thereof, other than any of the
same arising by or through Landlord.”

 

  B.

Illinois.

 

  1.

Pursuant to the terms of the Collateral Protection Act, Illinois Compiled
Statutes, Chapter 815 ILCS 180/1 et seq., Tenant is hereby notified that, unless
Tenant provides Landlord with evidence of the insurance required by this Lease,
Landlord may purchase insurance at Tenant’s expense to protect Landlord’s
interest in the Premises or any other collateral for the indebtedness secured
hereby. This insurance may, but need not, protect Tenant’s interests. The
coverage Landlord purchases may not pay any claim that Tenant makes or any claim
that is made against Tenant in connection with the Premises or any other
collateral for the indebtedness secured hereby. Tenant may later cancel any
insurance purchased by Landlord, but only after providing Landlord with evidence
that Tenant has obtained insurance as required under the Lease. If Landlord
purchases insurance for the Premises or any other collateral for the
indebtedness secured hereby, Tenant shall be responsible for the costs of that
insurance, including the insurance premiums, interest and any other charges that
Landlord may lawfully impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the indebtedness secured hereby. The
costs of the insurance may be more than the cost of insurance that Tenant may be
able to obtain on its own.

 

66



--------------------------------------------------------------------------------

  2.

Notwithstanding anything contained in the Lease to the contrary, Tenant
acknowledges that Taxes are payable in Illinois in arrears, meaning Taxes are
payable in the calendar year following the calendar year in which such Taxes are
assessed. For illustration purposes, Taxes attributable to calendar year 2017
are payable in arrears in calendar year 2018. As a result, the Taxes for which
Tenant will be responsible during the Term under this Lease may not be payable
until after the expiration or earlier termination of the Lease. Such Taxes
payable after the expiration or earlier termination of the Lease shall
nonetheless be the obligation of Tenant (on a prorated basis), and such
obligation shall expressly survive the expiration or earlier termination of the
Lease.

 

  C.

Indiana.

 

  1.

To the fullest extent permitted by applicable law, Tenant hereby covenants and
agrees that in the event Landlord obtains a judgment in the State of Indiana
against Tenant, such judgment may be pursued by Landlord without, and Tenant
hereby waves, relief from applicable appraisement and valuation laws.

 

  2.

Notwithstanding anything contained in the Lease to the contrary, Tenant
acknowledges that Taxes are payable in Indiana in arrears, meaning Taxes are
payable in the calendar year following the calendar year in which such Taxes are
assessed. For illustration purposes, Taxes attributable to calendar year 2017
are payable in arrears in calendar year 2018. As a result, the Taxes for which
Tenant will be responsible during the Term under this Lease may not be payable
until after the expiration or earlier termination of the Lease. Such Taxes
payable after the expiration or earlier termination of the Lease shall
nonetheless be the obligation of Tenant (on a prorated basis), and such
obligation shall expressly survive the expiration or earlier termination of the
Lease.

 

  3.

Section 20(A) of is hereby supplemented to include Tenant’s acknowledgement and
agreement that the matters for which Tenant is obligated to indemnify Landlord
pursuant to Section 20(A) may include the same incurred by a Landlord
Indemnified Party regardless of whether caused in whole or in part by the simple
or sole negligence (other than gross negligence) of any Landlord Indemnified
Party.

 

  D.

Kentucky. Landlord and Tenant agree and intend that the holdover provisions in
Section 29 of this Lease are in lieu of the provisions of KRS 383.160 and hereby
waive any implied extension of the Term that would otherwise be created by the
application of KRS 383.160.

 

  E.

Louisiana. Without limiting the choice of law provision set forth in Section 36,
the following provisions shall apply to the extent that the laws of the State of
Louisiana govern the interpretation or enforcement of this Lease with respect to
any Property located in the State of Louisiana:

 

67



--------------------------------------------------------------------------------

  1.

Louisiana Terminology. The term “real property” shall mean immovable property;
the term “fee simple” shall mean full ownership; the term “personal property”
shall mean movable property; the term “easement” shall mean servitude; the term
“buildings” shall include other constructions; the term “fixtures” shall mean
“component parts;” the term “county” shall mean parish; the terms “deed in lieu
of foreclosure,” “conveyance in lieu of foreclosure” and words of similar import
shall mean a dation en paiement; the term “tenancy at sufferance” in Section 29
shall mean a month to month tenancy and/or a reconducted lease; and the term
“eminent domain” shall include “expropriation”.

 

  2.

Additional Remedies Upon Tenant’s Default. In addition to the remedies set forth
in Section 24, upon the occurrence of an Event of Default by Tenant, Landlord
shall have the right and privilege to terminate this Lease and declare the
entire unpaid rent for the unexpired term of this Lease immediately due and
payable and recover from Tenant all amounts which Landlord would have received
as rentals under the terms of this Lease had Tenant fully and properly performed
Tenant’s obligations hereunder, together with all costs and reasonable
attorney’s fees. If Tenant fails or refuses to permit Landlord to lawfully
re-enter the Premises in the Event of Default, Landlord shall have the right to
eject Tenant in accordance with the provisions of Louisiana Code of Civil
Procedure, Articles 4701 - 4735, without forfeiting any of Landlord’s rights
under the other terms of this Lease, and Landlord may at the same time or
subsequently sue for any money due or to enforce any other rights which Landlord
may have. Following an Event of Default, Tenant shall remain responsible for all
damages or losses suffered by Landlord for which Tenant is responsible. Tenant
waives any requirement of “putting in default” for any such breach, except as
expressly required by this Lease.

 

  3.

Waiver of Notice to Vacate. Subject to the terms and provisions of Sections 18
and 19, upon termination of Tenant’s right of occupancy under the terms of this
Lease, Landlord or its agent may immediately institute eviction proceedings in
accordance with Chapter 2 of Title XI of the Louisiana Code of Civil Procedure.
Tenant specifically waives all notices to vacate, including but not limited to
the notice to vacate specified in Louisiana Civil Code of Procedure Article
4701, or any successor provision of law.

 

  4.

Waiver of Claim for Compensation. Subject to the terms and provisions of
Sections 18 and 19, Tenant waives any and all claims for payment or other
compensation, whether during the Term or any Renewal Term or at the termination
of the Lease, for the loss of ownership to Landlord of any property located in
or on the Land, including without limitation (i) any buildings, improvements or
other constructions, or (ii) any things incorporated in or attached so as to
become a component part of the immovable property.

 

68



--------------------------------------------------------------------------------

  5.

Assumption of Responsibility by Tenant. In accordance with La. R.S. 9:3221,
Tenant hereby assumes full responsibility for the condition of the Premises, all
buildings and improvements now or hereafter located thereon and all component
parts thereof. Accordingly, Landlord shall have no liability for injury caused
by any defect therein to Tenant or anyone on the Premises who derives his or her
right to be thereon from Tenant, other than arising from the gross negligence or
willful misconduct of Landlord or Landlord’s agents, contractors or employees.

 

  6.

Light and View. This Lease does not entitle Tenant to rights of light or view
and Tenant shall not be entitled to terminate this Lease, reduce the rent or
exercise any other right or remedy by reason of the deprivation thereof.

 

  7.

Environmental Laws. The defined term “Environmental law” or “environmental laws”
shall include, but not be limited to, the “Louisiana Environmental Quality Act”,
La. R.S. § 30:2001 et seq. and its chapters, including the Louisiana Air Control
Law (La. R.S. §§ 30:2051-2064), the Louisiana Water Control Law (La. R.S. §§
30:2071-2088), the Louisiana Solid Waste Management and Resource Recovery Law
(La. R.S. §§ 30:2151-2161), the Louisiana Hazardous Waste Control Law (La. R.S.
§§ 30:2171-2206), the Louisiana Inactive and Abandoned Hazardous Waste Site Law
(La. R.S. §§ 30:2221-2226), the Liability for Hazardous Substance Remedial
Action Act (La. R.S. §§ 30:2271-2281), the Louisiana Hazardous Material
Information Development, Preparedness, and Response Act (La, R.S. §§
30:2361-2379) and the Louisiana Oil Spill Prevention and Response Act (La. R.S.
§§ 30:2451-2496)

 

  8.

No Encumbrances. Tenant shall have no authority or power, express or implied, to
create or cause any mechanic’s or materialmen’s lien, charge or encumbrance of
any kind against the Premises or the Property or any portion thereof. Neither
Landlord’s consent (nor contribution, if any) to the performance, scope or cost
of any work to be performed by or on behalf of Tenant shall make Landlord liable
for or subject Landlord’s interest in the Premises or the Property to any claims
granted by the provisions of La. R.S. § 9:4801 et seq. (as the same may be
amended, revised, recodified, replaced or supplemented from time to time), and
Landlord expressly disclaims any such liability or claims.

 

69



--------------------------------------------------------------------------------

  F.

Maryland. 1. In addition to and not in lieu of any other right or remedy
available to Landlord under the Lease, during the continuance of an Event of
Default, Landlord may (a) without notice or demand, enter any Site located in
the State of Maryland and change the bolts and locks, without liability to
action for prosecution or damages for such entry or for the manner thereof, for
the purpose of distraining or levying and for any other purposes, pursuant to
Title 8, Subtitle 3 of the Real Property Article of the Annotated Code of
Maryland, and in such case, all costs, fees and commissions and other charges
shall immediately attach and become part of the claim of Landlord for Rent,
(b) bring an action or actions for possession of any such Site, pursuant to
Title 8, Subtitle 4 of the Real Property Article of the Annotated Code of
Maryland, as amended and/or (c) otherwise avail itself of the benefit of all
provisions of the ordinances and Public Local Laws of the city or county where
the Site is located and of the Public General Laws of the State of Maryland
dealing with the speedy recovery of lands and tenements held over by tenants or
proceedings in forcible entry and detainer. If Landlord terminates this Lease,
Tenant shall remain liable for the performance of any covenant of this Lease
then in default and for all rent and all other charges and damages that may be
due or sustained before and after the date of default and/or termination. No re
entry by Landlord with or without a declaration of termination shall be deemed
to be an acceptance or a surrender of this Lease or as a release of Tenant’s
liability for damages under the provisions of Section 24. Tenant hereby forever
waives and relinquishes any and all rights of redemption or reinstatement now or
hereafter existing at law or in equity or provided by statute. This Lease and
the tenancy hereby created shall cease and terminate at the end of the Term
without the necessity of any notice of termination from either Landlord or
Tenant, and Tenant hereby waives any and all notices to remove or vacate at the
expiration of the Term, including, but not limited to, any notice otherwise due
pursuant to Section 8-402 of the Real Property Article of the Annotated Code of
Maryland, as amended. In the event that Tenant holds over at the expiration of
the Term of this Lease or at the earlier termination thereof, Landlord shall be
entitled to all the remedies now or hereafter provided by the current or future
ordinances and Public Local Laws of the City or County where the Site is located
and the Public General Laws of the State of Maryland relating to the speedy
recovery of possession of lands and damages for wrongful detention.

 

  G.

Michigan. Tenant hereby waives the provisions of any statutes which relate to
termination of leases when real property is destroyed so as to be untenantable
or unfit for occupancy, including, without limitation, MCLA Sec. 554.201, or any
successor statute, and agrees that in such event its rights, obligations and
duties shall be governed by the terms of this Lease.

 

  H.

Mississippi

 

70



--------------------------------------------------------------------------------

  1.

Notwithstanding anything contained in the Lease to the contrary, Tenant
acknowledges that Taxes are payable in Mississippi in arrears, meaning Taxes are
payable in the calendar year following the calendar year in which such Taxes are
assessed. For illustration purposes, Taxes attributable to calendar year 2017
are payable in arrears in calendar year 2018. As a result, the Taxes for which
Tenant will be responsible under this Lease may not be payable until after the
expiration or earlier termination of the Lease. Such Taxes payable after the
expiration or earlier termination of the Lease shall nonetheless be the
obligation of Tenant (on a prorated basis), and such obligation shall expressly
survive the expiration or earlier termination of the Lease.

 

  2.

The following is hereby added to the end of Section 43:

Notwithstanding anything contained in the Lease to the contrary, the parties
hereby agree and acknowledge that a document concerning real property may not be
recorded in the State of Mississippi unless, in the case of a paper document, it
contains an original signature or signatures, or in the case of an electronic
document, contains an electronic signature or signatures that comply with the
Uniform Real Property Electronic Recording Act (Article 3, Chapter 5, Title 89,
Mississippi Code of 1972, as amended) and is properly acknowledged in accordance
with Chapter 3, Title 89, Mississippi Code of 1972, as amended.

 

  I.

New Jersey.

 

  1.

In any instance where an amended or new certificate of occupancy may be required
for any Site located in the State of New Jersey, Tenant shall inquire and obtain
if necessary a certificate of continued occupancy, as applicable, as required by
Governmental Authorities.

 

  2.

Tenant hereby expressly waives all rights of redemption granted by or under any
present or future laws if Landlord shall terminate this Lease or if Tenant is
dispossessed or removed from the Properties incident to the occurrence of an
Event of Default by Tenant under this Lease.

 

  J.

North Carolina. If Tenant contemplates or undertakes any improvements to the
real property for any of the Sites located in the State of North Carolina, the
cost of which undertakings are $30,000 or more, either at the time that the
original building permit is issued or, in cases in which no building permit is
required, at the time the contract for the improvements is entered into with the
Tenant, Tenant as owner shall designate a lien agent no later than the time the
owner first contracts with any person to improve the real property pursuant to
the provisions of N.C. Gen. Stat. §§44A-11.1 et seq.

 

71



--------------------------------------------------------------------------------

  K.

Oklahoma. The following is hereby added to the end of Section 12: “Tenant hereby
expressly and absolutely waives, to the fullest extent now or hereafter
permitted by Law, any statutory rights which Tenant may have under the terms of
Title 41 O.S. section 52 (or any similar such statute now or hereafter in
effect) in all respects, including without limitation the rights, if any, to
service of notices, storage and disposition of any such Tenant’s Personal
Property, and confirms that the foregoing waiver has been negotiated by the
parties hereto and is an essential aspect of their bargain.”

 

  L.

Pennsylvania.

 

  1.

The following is hereby added to the end of Section 20(A): “Without limiting the
generality of the foregoing, this indemnity provision is expressly intended to
waive the statutory immunity afforded to Tenant as an employer pursuant to
Section 481(b) of the Pennsylvania Workers’ Compensation Act, 77 P.S. 481(b),
and to permit Landlord and its agents to seek contribution, defense and/or
indemnity from Tenant in the event that Landlord or any of its Agents is sued
(or any other claim against such party is made) by an employee of Tenant or
anyone claiming by, through or under an employee of Tenant, including, without
limitation, in connection with any harm or condition caused, in whole or in
part, by the negligence of Landlord or any of its agents.”

 

  2.

To the fullest extent permitted by applicable law, Landlord and Tenant hereby
waive the application of the Pennsylvania Landlord and Tenant Act of 1951 (68
P.S. §§ 250.101-250.602) and all supplements and amendments thereto that have
been passed to the rights and remedies of the parties under this Lease.

 

  M.

Virginia.

 

  1.

With respect to any Site located in the State of Virginia, all references to
“Lease Agreement” shall be deemed to be “Deed of Lease”.

 

  2.

This Lease is intended to satisfy the minimum requirements of Va. Code § 55-2
(1950, as amended) with regards to the form of the instrument. Nothing herein
shall be construed as conveying to the Tenant any legal or equitable title to
the Premises, or any part thereof, including any improvements located thereon.
The parties acknowledge and agree that this instrument is intended to grant a
leasehold interest only in the Premises to the Tenant for the Term upon the
terms and conditions set forth herein.

[Signatures on following page]

 

72



--------------------------------------------------------------------------------

IT WITNESS WHEREOF, the undersigned have executed this Lease Agreement effective
as of the date first written above.

 

LANDLORD:

CB PORTFOLIO OWNER LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS        

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CB PORTFOLIO OWNER LLC, a
Delaware limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public



--------------------------------------------------------------------------------

CBFRPA001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS        

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBFRPA001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

 

74



--------------------------------------------------------------------------------

CBHBPA001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBHBPA001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

75



--------------------------------------------------------------------------------

CBHAPA001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBHAPA001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

76



--------------------------------------------------------------------------------

CBJCTN001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBJCTN001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

77



--------------------------------------------------------------------------------

CBPFTN001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBMOTN001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

78



--------------------------------------------------------------------------------

CBMOTN001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBMOTN001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

79



--------------------------------------------------------------------------------

CBCLTN001 LLC,

a Delaware limited liability company

By:

 

/s/ James Hennessey

Name: James Hennessey

Title: Authorized Representative

 

STATE OF ILLINOIS

  

)

     

)

  

SS.

COUNTY OF COOK

  

)

  

The foregoing instrument was acknowledged before me this 27th day of July 2020
by James Hennessey the Authorized Representative of CBCLTN001 LLC a Delaware
limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Heather Patricia Bear

Notary Public

 

80



--------------------------------------------------------------------------------

TENANT:

CRACKER BARREL STORES, INC.,

a Tennessee corporation

By:

 

/s/ Richard M. Wolfson

Name: Richard M. Wolfson

Title: General Counsel and Secretary

 

STATE OF TENNESSEE

  

)

     

)

  

SS.

COUNTY OF WILLIAMSON

  

)

  

The foregoing instrument was acknowledged before me this 24th day of July 2020
by Richard M. Wolfson, the General Counsel and Secretary of CRACKER BARREL
STORES, INC., a Tennessee corporation, on behalf of such corporation. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Rebekah E. Fisher

Notary Public

 

81



--------------------------------------------------------------------------------

CBOCS WEST, INC.,

a Nevada corporation

By:

 

/s/ Richard M. Wolfson

Name: Richard M. Wolfson

Title: General Counsel and Secretary

 

STATE OF TENNESSEE

  

)

     

)

  

SS.

COUNTY OF WILLIAMSON

  

)

  

The foregoing instrument was acknowledged before me this 24th day of July 2020
by Richard M. Wolfson, the General Counsel and Secretary of CBOCS WEST, INC., a
Nevada corporation, on behalf of such corporation. This is an acknowledgement,
and no oath or affirmation was administered to the signer of this instrument.

 

/s/ Rebekah E. Fisher

Notary Public



--------------------------------------------------------------------------------

CBOCS TEXAS, LLC,

a Tennessee limited liability company

By:

 

/s/ Richard M. Wolfson

Name: Richard M. Wolfson

Title: General Counsel and Secretary

 

STATE OF TENNESSEE

  

)

     

)

  

SS.

COUNTY OF WILLIAMSON

  

)

  

The foregoing instrument was acknowledged before me this 24th day of July 2020
by Richard M. Wolfson, the General Counsel and Secretary of CBOCS TEXAS, LLC, a
Tennessee limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Rebekah E. Fisher

Notary Public



--------------------------------------------------------------------------------

CBOCS PROPERTIES, INC.,

a Michigan corporation

By:

 

/s/ Richard M. Wolfson

Name: Richard M. Wolfson

Title: General Counsel and Secretary

 

STATE OF TENNESSEE

  

)

     

)

  

SS.

COUNTY OF WILLIAMSON

  

)

  

The foregoing instrument was acknowledged before me this 24th day of July 2020
by Richard M. Wolfson, the General Counsel and Secretary of CBOCS PROPERTIES,
INC., a Michigan corporation, on behalf of such corporation. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

/s/ Rebekah E. Fisher

Notary Public



--------------------------------------------------------------------------------

SCHEDULE 1(E)

RENEWAL TERMS

 

Address

   City    State    # of Fixed
Renewal Terms1      # of FMV
Renewal Terms  

3431 Ross Clark Circle

   Dothan    AL      6        4  

181 Interstate Drive

   Greenville    AL      6        4  

220 Leon Smith Parkway

   Oxford    AL      6        4  

4710 Norrell Drive

   Trussville    AL      6        4  

431 Highway 71 North

   Alma    AR      6        4  

1022 South 48th Street

   Springdale    AR      6        4  

1600 North 6th Street

   West Memphis    AR      6        4  

2281 East Florence Boulevard

   Casa Grande    AZ      6        4  

2560 East Lucky Lane

   Flagstaff    AZ      6        4  

3520 Stockton Hill Road

   Kingman    AZ      6        4  

16845 North 84th Avenue

   Peoria    AZ      6        4  

5022 East Chandler Boulevard

   Phoenix    AZ      6        4  

21611 North 26th Avenue

   Phoenix    AZ      6        4  

8400 North Cracker Barrel Road

   Tucson    AZ      6        4  

4735 Elizabeth Street North

   Pueblo    CO      6        4  

138 Eisenhower Drive

   Commerce    GA      6        4  

1200 Boone Avenue

   Kingsland    GA      6        4  

1000 Highway 80 East

   Pooler    GA      6        4  

4984 Kay Bee Drive

   Gas City    IN      6        4  

1898 North Morristown Road

   Shelbyville    IN      6        4  

7750 Corinne Drive

   Hammond    IN      6        4  

995 East 61st North

   Wichita    KS      6        4  

800 Happy Valley Street

   Cave City    KY      6        4  

5311 Frederica Street

   Owensboro    KY      6        4  

74 Hospitality Lane

   Cadiz    KY      6        4  

110 Stone Trace Drive

   Mount Sterling    KY      6        4  

 

1

Final Fixed Renewal Term for all PA properties shall be four (4) years three
hundred sixty-four (364) days and the first FMV Renewal Term shall be five
(5) years and one (1) day.



--------------------------------------------------------------------------------

2313 South Tanger Boulevard

   Gonzales    LA                      6                        4  

1100 Pintail Road

   Sulphur    LA      6        4  

1795 Andover Street

   Tewksbury    MA      6        4  

227 Whiting Farms Road

   Holyoke    MA      6        4  

1440 Handlir Drive

   Bel Air    MD      6        4  

4340 Kenowa Avenue

   Grandville    MI      6        4  

30750 Little Mack Road

   Roseville    MI      6        4  

915 N. Woodbine Road

   Saint Joseph    MO      6        4  

128 St. Robert Boulevard

   Saint Robert    MO      6        4  

6659 Highway 49

   Hattiesburg    MS      6        4  

5199 NC Highway 42 W.

   Garner    NC      6        4  

1717 NC Highway 67

   Jonesville    NC      6        4  

123 Regency Center Drive

   Mooresville    NC      6        4  

6700 North 27th Street

   Lincoln    NE      6        4  

14 Frontage Road

   Clinton    NJ      6        4  

110 Hancock Lane

   Mount Holly    NJ      6        4  

615 Ring Road

   Harrison    OH      6        4  

4901 NE 122nd Street

   Edmond    OK      6        4  

8008 East 31st Street

   Tulsa    OK      6        4  

956 Schuylkill Mall

   Frackville    PA      6        4  

21 Industrial Drive

   Hamburg    PA      2        8  

2525 Brindle Drive

   Harrisburg    PA      2        8  

1303 Tadlock Drive

   Murrells Inlet    SC      6        4  

250 Britain Street

   Santee    SC      6        4  

8 Factory Shops Boulevard

   Gaffney    SC      6        4  

2692 Boones Creek Road

   Johnson City    TN      6        4  

133 Cracker Road

   Morristown    TN      6        4  

2285 Parkway

   Pigeon Forge    TN      6        4  

200 Cracker Barrel Drive

   Clarksville    TN      6        4  

4229 South Padre Island Drive

   Corpus Christi    TX      6        4  

14765 North Freeway

   Houston    TX      6        4  

3302 St. Michaels Drive

   Texarkana    TX      6        4  

13821 US Highway 69 North

   Tyler    TX      6        4  

 

86



--------------------------------------------------------------------------------

12401 Red Water Creek Road

   Chester    VA                      6                        4  

3 Cracker Barrel Drive

   Barboursville    WV      6        4  

2206 Pleasant Valley Road

   Fairmont    WV      6        4  

2112 Harper Road

   Beckley    WV      6        4  

11 Goff Crossing

   Cross Lanes    WV      6        4  

 

87



--------------------------------------------------------------------------------

SCHEDULE 19.B

EXISTING CONDEMNATIONS

 

l.

Commerce, GA: Tenant was notified by the Georgia Department of Transportation
that they were pursuing a right of way expansion that may impact the premises.
No drawings were provided to indicate the proposed area. The letter provided
notice that an appraiser would be inspecting the area shortly and more
information would be provided at a later date as to the impact this expansion
project might have on the subject premises.

 

2.

Garner, NC: US Realty granted the North Carolina Department of Transportation
(“NCDOT”) a right of way and permanent utility easement. In consideration for
such grant the NCDOT agreed to pay $141,425.00 as consideration. As of the
closing date such funds had not been disbursed and the paperwork has not been
completed or recorded.



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEASE AGREEMENT

BASE RENT SCHEDULE

REDACTED



--------------------------------------------------------------------------------

EXHIBIT B-1

TO

LEASE AGREEMENT

PREMISES

Address:

Square

Legal Description:

 

90



--------------------------------------------------------------------------------

EXHIBIT B-2

TO

LEASE AGREEMENT

BASE RENT ALLOCATION

REDACTED



--------------------------------------------------------------------------------

EXHIBIT C

TO

LEASE AGREEMENT

GENERAL REQUIREMENTS AND CONDITIONS

All provisions of this Exhibit are expressly subject to the provisions in the
Lease above governing any work performed by Tenant (or an Affiliate of Tenant,
as the case may be) on its own behalf, including Alterations or any casualty or
condemnation restoration (“Tenant’s Work”). In the event of any conflict between
the Lease and this Exhibit, the Lease shall control.

Tenant’s Work will be performed by Tenant in substantial accordance with final
Plans approved by Landlord (where such approval is provided for in the Lease).
Tenant’s contractor(s) shall secure and pay for all necessary permits,
inspections, certificates, legal approvals, certificates of occupancy and/or
fees required by public authorities and/or utility companies with respect to
Tenant’s Work.

 

A.

General Requirements

 

  1.

All Tenant’s Work shall be completed in a good and workmanlike manner and in
accordance with the Plans as approved by Landlord (where such approval is
provided for in the Lease), the terms of the General Construction Contract and
the budget applicable to such Tenant’s Work.

 

  2.

Tenant and Tenant’s contractors shall provide all insurance required by Landlord
as set forth in this Lease, or as is otherwise maintained in the ordinary course
by prudent and reputable contractors and/or property owners, prior to the start
of any construction work within the Site. Landlord and Landlord Mortgagee shall
each be named as an additional insured in all such insurance.

 

  3.

Tenant shall, at all times, keep or cause to be kept the Site and the
surrounding area free from accumulations of waste materials and/or rubbish
caused by it or its contractors’ employees or workers. Tenant and/or its
contractors shall provide dumpsters and maintenance of said dumpsters during the
construction period in a secure, neat and orderly condition and shall remove and
empty the same on a regular basis to avoid unsightly, obstructive or hazardous
accumulations or conditions.

 

B.

Construction Procedures

 

  1.

When submitting construction plans and specifications (preliminary, completed or
final), Tenant or Tenant’s appointed representative shall issue Tenant’s plans,
specifications and supporting documents electronically via emails to Landlord’s
construction coordinator.



--------------------------------------------------------------------------------

  2.

Once the applicable Plans are approved by Landlord, except for (A) changes
required by governmental authorities having jurisdiction over the Site or
(B) interior changes requested by Tenant, and in each case which would not
impair the value of the Site, Tenant shall not amend, modify or supplement the
applicable General Construction Contract in any respect, except pursuant to
change orders approved by Landlord, and shall not attempt to terminate, whether
by legal proceedings or otherwise, the applicable General Construction Contract
without the prior written consent of Landlord, which shall not be unreasonably
withheld, conditioned or delayed.

 

  3.

Not later than ninety (90) days after the Final Completion of the applicable
Tenant’s Work, Tenant shall deliver or cause to be delivered to Landlord (with a
copy to Landlord’s consultant) each of the following (1) a certificate addressed
to Landlord, signed by a duly authorized officer of Tenant and the applicable
Architect or General Contractor (but only if such General Contractor is a
design-builder for the applicable Tenant’s Work), stating that the Tenant’s Work
(and any equipment therein) including all “punch list” items have been completed
and installed in accordance with the applicable Plans therefor; (2) a full and
final release of liens for the Site signed by the General Contractor and all
subcontractors of the Tenant’s Work and Tenant shall, if a release is not
obtainable, in lieu of such release cause such lien to be removed of record by
bond or otherwise so that such lienor has no recourse for recovery from or
collection out of the Site; (3) evidence of receipt of a certificate of
occupancy, if available, or comparable instruments, by all governmental
authorities whose approval is required of the applicable completed Tenant’s Work
for the occupancy thereof and the intended uses thereof; (4) if applicable, a
volume containing all warranties and indemnities from the applicable contractor
or manufacturer for the applicable Tenant’s Work or equipment therein (excepting
therefrom any of Tenant’s Personal Property), each of which shall be enforceable
by Landlord and all in customary form for the jurisdiction in which the Site is
situated; (5) final as-built Plans and, in the event that the Tenant’s Work has
modified the footprint of the Building, an as-built ALTA-ACSM Land Title Survey
for the Premises indicating the applicable Tenant’s Work thereon, together with
a surveyor’s certification in a customary form as reasonably satisfactory to
Landlord; and (6) a title commitment dated no earlier than the date that is
thirty (30) days after Final Completion and which title commitment shall not
disclose any mechanics’ liens affecting the Property, except that with respect
to any bona fide dispute with the applicable General Contractor or any such
subcontractor that has resulted in a lien, Tenant shall, if a release is not
obtainable, in lieu of such release cause such lien to be removed of record by
bond or otherwise so that such lienor has no recourse for recovery from or
collection out of the Premises.

 

  4.

Tenant hereby agrees to indemnify, save harmless, pay, protect and defend
Landlord from and against any and all liabilities, losses, damages, penalties,
costs, expenses (including Landlord’s reasonable counsel fees and costs of
suit), causes of action, suits, claims, demands or judgments of any nature
whatsoever under this Lease or Landlord’s ownership of the Site arising from or
in connection with (a) any General Construction Contract, if any, and any and
all construction contracts or architect’s agreement or resulting from the
failure of Tenant to discharge Tenant’s obligations thereunder or resulting from
the failure of Tenant to perform its obligations under this Lease with respect
to any instance of Tenant’s Work, and (b) construction and completion of
Tenant’s Work, whether by reason of any act or omission of Tenant, the General
Contractor, Architect or by any other contractor, subcontractor or by anyone
directly or indirectly employed by any of them, or by anyone for whose acts any
of them may be liable.

 

  5.

Tenant’s Work shall comply in all respects with applicable Law.



--------------------------------------------------------------------------------

EXHIBIT D

TO

LEASE AGREEMENT

FORM ESTOPPEL CERTIFICATE

ESTOPPEL CERTIFICATE

This ESTOPPEL CERTIFICATE (this “Estoppel”) is made as of ______________, by
[                    ], a [                    ] (“Tenant”), based upon the
following facts and understandings of Tenant:

RECITALS

 

A.

Tenant is the tenant under that certain Lease Agreement (the “Lease”), dated as
of _______________, 2020, between Tenant and [OSREC ENTITY], a Delaware limited
liability company, as landlord (“Landlord”) of certain real property commonly
known as _______________, and as more particularly described in the Lease (the
“Property”).

 

B.

Landlord has requested that Tenant provide this Estoppel pursuant to Section 26
of the Lease.

 

C.

[IF APPLICABLE] Landlord has agreed to convey the Property to _____________, a
______________ (“Purchaser”). As a condition to Purchaser purchasing the
Property, Purchaser has required that Tenant furnish certain assurances to, and
make certain agreements with, Purchaser, as set forth below.

 

D.

[IF APPLICABLE] [Landlord] [Purchaser], as borrower or as co-borrower with one
or more other co-borrower(s), has applied to __________________, a
______________ (together with its successors and assigns, “Lender”) for a loan
(“Loan”), which will be secured by, among other things, a mortgage, encumbering
the Property. As a condition to making the Loan, Lender has required that Tenant
furnish certain assurances to, and make certain agreements with, Lender, as set
forth below.

 

E.

Capitalized terms used but not otherwise defined herein shall have the
definitions given such terms pursuant to the terms of the Lease.

THEREFORE, [as a material inducement to Lender to make the Loan and Purchaser to
purchase the Property], Tenant warrants and represents to, and agrees with,
Landlord [Lender] and [Purchaser] as follows:

 

1.

ESTOPPEL.

Tenant warrants and represents to Landlord [Lender] and [Purchaser], as of the
date hereof, that:

 

  1.1

Agreements Effective. Attached hereto as Exhibit A is a true, complete and
accurate copy of the Lease. The Lease has been duly executed and delivered by
Tenant and is in full force and effect, the obligations of Tenant thereunder are
valid and binding, and there have been no modifications or additions to the
Lease, written or oral, other than those, if any, which are attached on Exhibit
A attached hereto and made a part hereof. There are no other promises,
agreements, understandings or commitments between Landlord and Tenant relating
to the Property, and Tenant has not given Landlord any notice of termination
under the Lease.



--------------------------------------------------------------------------------

  1.2

Possession. Except as set forth in Exhibit B attached hereto and made a part
hereof, Tenant is in full and complete possession of the Property and has
accepted the Property, including any tenant improvements or other work of
Landlord performed thereon pursuant to the terms and provisions of the Lease,
and the Property is in compliance with the Lease. There are no contributions,
credits, free rent, rent abatements, deductions, concessions, rebates, unpaid or
unreimbursed construction allowances, offsets or other sums due to Tenant from
Landlord under the Lease, except
__________________________________________________.

 

  1.3

Minimum Rent. The current monthly Base Rent under the Lease is $__________,
subject to any escalation and/or additional Rent charges provided in the Lease,
and such Base Rent is current as of the date hereof.

 

  1.4

Additional Rent. The current monthly additional Rent under the Lease is
$__________, and such additional Rent is current within thirty (30) days as of
the date hereof.

 

  1.5

Rental Payment Commencement Date. The Base Rent stated in Section 1.3 above
began on _______________, 2020.

 

  1.6

Rentable Area. The rentable area of the Building located upon the Premises is
__________ square feet.

 

  1.7

Commencement Date. The Term of the Lease commenced on _______________, 2020.

 

  1.8

Expiration Date. The Term of the Lease will expire on _______________ (unless
sooner terminated or extended in accordance with the Lease).

 

  1.9

Options to Renew or Extend. Tenant has no option to renew or extend the Term of
the Lease, except as follows: ____________________ (if none, write “None”).

 

  1.10

No Default. There exists no breach, default, or event or condition which, with
the giving of notice or the passage of time or both, would constitute a breach
or default under the Lease by Tenant or, to Tenant’s knowledge, Landlord, except
as follows: __________________(if none, write “None”). Tenant has no existing
claims, defenses or offsets against Rent due or to become due under the Lease,
except as follows: __________________(if none, write “None”).

 

  1.11

Entire Agreement. The Lease constitutes the entire agreement between Landlord
and Tenant with respect to the Property, and Tenant claims no rights of any kind
whatsoever with respect to the Property, other than as set forth in the Lease,
except as follows: __________________(if none, write “None”).



--------------------------------------------------------------------------------

  1.12

No Deposits or Prepaid Rent. No deposits, including security deposits, or
prepayments of Rent have been made in connection with the Lease, except:
___________________ (if none, write “None”). None of the Rent has been paid more
than one (1) month in advance.

 

  1.13

No Purchase Option or Preferential Right to Purchase. Tenant does not have any
option or preferential right to purchase all or any part of the Property, except
as follows: ____________________.

 

  1.14

Authority. The undersigned representatives of Tenant are each duly authorized
and fully qualified to execute this instrument on behalf of Tenant thereby
binding Tenant.

 

  1.15

Financial Condition; Bankruptcy. There are no voluntary or involuntary actions
pending against Tenant under the bankruptcy laws of the United States or any
state thereof.

2. HEIRS, SUCCESSORS AND ASSIGNS. The covenants herein shall be binding upon,
and inure to the benefit of, the heirs, successors and assigns of the parties
hereto. Whenever necessary or appropriate to give logical meaning to a provision
of this Estoppel, the term “Landlord” shall be deemed to mean the then current
owner of the Property and the landlord’s interest in the Lease.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this instrument as of the date first
listed above.

 

TENANT:

[____________________________],

a [___________________________]

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit A

LEASE AND AMENDMENTS (IF ANY)

[Attached]



--------------------------------------------------------------------------------

Exhibit B

SUBLEASES (IF ANY)

[Attached]



--------------------------------------------------------------------------------

EXHIBIT E

TO

LEASE AGREEMENT

FORM OF MEMORANDUM OF LEASE

RECORD AND RETURN TO:

 

                                             

 

                                             

 

                                             

MEMORANDUM OF LEASE AGREEMENT2

THIS MEMORANDUM OF LEASE AGREEMENT (this “Memorandum”) is made as of this ____
day of _____________, 20__, by and between [OSREC ENTITY], a Delaware limited
liability company (“Landlord”), and [                                         
   ], a [                                             ] (“Tenant”).

1. Memorandum of Lease of Premises. This Memorandum is recorded in connection
with, and as evidence of, that certain Lease Agreement (the “Lease”) dated as of
_________ _________, 2020, as may be amended from time to time, by and between
Landlord and Tenant for that certain real property and the improvements thereon
described on Exhibit A attached hereto and made a part hereof (the “Premises”).
The Lease is incorporated by reference into this Memorandum. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Lease.

2. Lease Term and Certain Other Provisions. The initial Term of the Lease
commenced on ____________________, 20__ and expires on _________________, 20__.
Tenant has [    ] options to extend the initial Term of the Lease pursuant to
the applicable

provisions thereof for an additional term of [ ] years each.

3. Subordination. The Lease shall be subordinate at all times to any Landlord
Mortgage and the rights of any Landlord Mortgagee; provided, however, in the
event of a foreclosure under any such Landlord Mortgage, or conveyance or
assignment in lieu of foreclosure or by deed in lieu of foreclosure, such
Landlord Mortgagee and its successors and assigns shall not disturb the
occupancy or other rights of Tenant under the terms of the Lease so long as no
Event of Default exists thereunder.

4. Final Version of ROFR.

 

 

2

Note to Draft: To be modified to conform to any local requirements.



--------------------------------------------------------------------------------

5. Purpose of Memorandum; Conflicting Provisions. The purpose of this Memorandum
is to make the Lease a matter of public record. If a provision of this
Memorandum conflicts with a provision in the Lease, the provision in the Lease
will control.

6. Counterparts. This Memorandum may be executed in multiple counterparts, each
of which shall be deemed an original instrument, and all of which, taken
together, shall constitute one and the same instrument. The signature of a party
hereto to any counterpart hereof shall be deemed a signature to, and may be
appended to, any other counterpart hereof

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease Agreement as of the day and year first above written.

 

LANDLORD:

[OSREC ENTITY], a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

   

 

 

STATE OF ___________________  )

COUNTY OF _________________  )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that ____________________________, whose name as
_____________________ of _________________________________,    a_______________
[corporation], as [manager][managing member][member] of
__________________________________________, a ____________ limited liability
company, is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of said
instrument, he, as such [officer] and with full authority, executed the same
voluntarily for and as the act of said [corporation], acting in its capacity as
_________________________ of said limited liability company as aforesaid.

Given under my hand and official seal, this ______ day of _______________,
20___.

 

 

Notary Public

AFFIX SEAL

My commission expires: ___________________________



--------------------------------------------------------------------------------

TENANT:

[____________________], a(n) [___________]

[____________________]

 

By:

 

 

Name:

 

 

Title:

   

 

 

STATE OF ____________________ )

COUNTY OF __________________ )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that _______________________________, whose name
as_________________________of a _______________ corporation, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he/she, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

Given under my hand and official seal, this ________ day of _____________,
20____.

 

 

Notary Public

AFFIX SEAL

My commission expires: ____________________________



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description of Premises

 

108



--------------------------------------------------------------------------------

EXHIBIT F

TO LEASE AGREEMENT

FORM OF SEPARATE LEASE



--------------------------------------------------------------------------------

LEASE AGREEMENT

By and Between

[LANDLORD ENTITY]

(Landlord)

and

CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee corporation [and [●], a

[●]]1

(Tenant)

 

 

1

Note to Draft: Additional tenant entities to be added as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

BASIC TERMS

     1  

2.

 

DEFINITIONS AND BASE PROVISIONS

     2  

3.

 

GRANTING CLAUSE

     9  

4.

 

USE

     11  

5.

 

RENT

     12  

6.

 

NET LEASE; MASTER LEASE

     14  

7.

 

REAL ESTATE TAXES

     16  

8.

 

PERSONAL PROPERTY TAXES

     18  

9.

 

OPERATING EXPENSES

     18  

10.

 

TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES

     19  

11.

 

COMPLIANCE WITH LAWS

     22  

12.

 

SURRENDER OF PREMISES

     22  

13.

 

ALTERATIONS

     23  

14.

 

ENTRY BY LANDLORD

     25  

15.

 

TENANT’S INSURANCE OBLIGATIONS

     25  

16.

 

OFAC

     29  

17.

 

WAIVER OF SUBROGATION

     30  

18.

 

FIRE OR OTHER CASUALTY

     31  

19.

 

CONDEMNATION

     33  

20.

 

INDEMNIFICATION

     35  

21.

 

ASSIGNMENT AND SUBLETTING

     36  

22.

 

LIENS

     40  

23.

 

TENANT’S DEFAULT

     41  

24.

 

REMEDIES OF LANDLORD

     42  

25.

 

SUBORDINATION/ATTORNMENT

     44  

26.

 

ESTOPPEL CERTIFICATE

     45  

27.

 

HAZARDOUS MATERIALS

     45  

28.

 

PRESS RELEASES

     48  

29.

 

HOLDING OVER

     48  

30.

 

FINANCIAL STATEMENTS

     49  

31.

 

QUIET ENJOYMENT

     49  

32.

 

NOTICES

     49  

33.

 

PERSONAL LIABILITY

     50  

34.

 

ENTIRE AGREEMENT

     50  

35.

 

AMENDMENTS

     50  

36.

 

LEGAL INTERPRETATION

     51  

37.

 

OPTION TO RENEW

     51  

38.

 

AUTHORITY TO ENTER INTO LEASE

     54  

39.

 

PARTIES BOUND

     54  

40.

 

COUNTERPARTS; ELECTRONIC SIGNATURES

     54  

41.

 

SEVERABILITY

     55  

42.

 

WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES

     55  

43.

 

MEMORANDUM OF LEASE

     55  

44.

 

BROKERS

     55  

45.

 

LOCAL LAW PROVISIONS

     56  

 

i



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is entered into as of the ___ day of
________________, 2025 (the “Effective Date”), by and between [LANDLORD ENTITY],
a Delaware limited liability company ( “Landlord”), and CRACKER BARREL OLD
COUNTRY STORE, INC., a Tennessee corporation [and [•], a [•]] ([collectively,]
“Tenant”).

RECITALS

 

A.

Landlord and Tenant were parties to that certain Master Lease Agreement, dated
July 29, 2020, by and between Landlord and the other landlord entities a party
thereto, and Tenant and the other tenant entities a party thereto (as amended,
the “Master Lease”).

 

B.

Pursuant to Section 45 of the Master Lease, Tenant has delivered the Severance
Notice (as defined in the Master Lease).

 

C.

In accordance with the terms of the Master Lease, Tenant is entering into this
Lease and the other Separate Leases (as defined in the Master Lease), each dated
as of the date hereof to sever, amend and restate the Master Lease in its
entirety.

NOW THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree that this Lease, together with the other Separate Leases, collectively
hereby severe, restate and amend the Master Lease in its entirety as follows:

 

  1.

BASIC TERMS.

 

  A.

“Base Rent”: Base Rent shall be paid in accordance with and in the amounts set
forth on Exhibit A attached hereto and made a part hereof, subject to increases
as set forth herein.

 

  B.

“Building”: The building or buildings located on the Property in the approximate
square footages set forth on Exhibit B attached hereto and made a part hereof.

 

  C.

“Commencement Date”: July 29, 2020.

 

  D.

“Expiration Date”: July 31, 2040, subject to extension pursuant to the terms
hereof.

 

1



--------------------------------------------------------------------------------

  E.

“Option to Renew”: [•] additional period of five (5) years, (each, a “Fixed
Renewal Term”), followed by [•] additional periods of five (5) years each (each,
a “FMV Renewal Term”), each under the terms and conditions set forth in
Section 37 of this Lease.2

 

  F.

“Premises”: Collectively, the Building and the Property.

 

  G.

“Property”: Those certain tracts or parcels of land, more particularly described
on Exhibit B attached hereto and made a part hereof.

 

  H.

“Term”: A period of twenty (20) years (plus the number of days, if any, to have
this Lease expire on the last day of a calendar month), commencing on the
Commencement Date and expiring on the Expiration Date, unless extended or sooner
terminated as hereinafter provided.

 

  2.

DEFINITIONS AND BASE PROVISIONS.

For purposes of this Lease, the following terms shall have the meanings
indicated below:

 

  A.

“ADA”: The Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq.,
as the same may be amended from time to time and any and all rules and
regulations which have become effective prior to the date of this Lease under
such statutes.

 

  B.

“Affiliate”: With respect to Landlord or Tenant, shall mean a person or entity
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such person or entity. The term
“control” as used in the immediately preceding sentence, means, with respect to
an entity that is a corporation, limited liability company, partnership or other
entity, the right to exercise, directly or indirectly, more than fifty percent
(50%) of the voting rights attributable to the ownership interests of the
entity.

 

  C.

Intentionally Omitted.

 

  D.

“Alterations”: Defined in Section 13.A hereof.

 

  E.

“Anti-Money Laundering Laws”: The BSA and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (commonly referred to as the USA Patriot Act), P.L. 107-56, as the same
may be amended from time to time and any and all rules and regulations which
have become effective prior to the date of this Lease under such statutes.

 

  F.

Intentionally Omitted

 

 

2

Note to Draft: To be conformed to Schedule 1(E) of Master Lease.

 

2



--------------------------------------------------------------------------------

  G.

“Architect” shall mean an architect selected by Tenant to complete any
applicable Tenant’s Work, who, with respect to any Tenant Work that requires
Landlord’s consent hereunder, is reasonably acceptable to Landlord.

 

  H.

“Base Rent”: Defined in Section 1.A hereof.

 

  I.

“BSA”: The Bank Secrecy Act (otherwise known as the Currency and Foreign
Transactions Reporting Act), 31. U.S.C. §§ 310 et seq., as the same may be
amended from time to time and any and all rules and regulations which have
become effective prior to the date of this Lease under such statutes.

 

  J.

“Building”: Defined in Section 1.B hereof.

 

  K.

“Commencement Date”: Defined in Section 1.C hereof.

 

  L.

“Comparable Buildings”: Buildings in the market in which the applicable Building
is located that are comparable in size, design, use, age, location, class and
quality to such Building.

 

  M.

“Control” shall mean with respect to an entity that is a corporation, limited
liability company, partnership or other entity, the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting rights attributable
to the ownership interests of the entity.

 

  N.

“Default Rate”: The lesser of (i) the Prime Rate plus seven percent (7%) per
annum, compounding monthly, or (ii) the highest rate allowed by applicable Law.

 

  O.

“Encumbrance”: Any claim, lien, pledge, option, charge, easement, security
interest, deed of trust, mortgage, lease, sublease, attachment, conditional
sales agreement, encumbrance, preemptive right, right of first refusal, right of
first offer, covenant, condition, restriction, reciprocal easement agreement,
declaration or other right of third parties, whether voluntarily incurred or
arising by operation of Law, and includes any agreement to give or enter into
any of the foregoing.

 

  P.

“Environmental Laws”: Each and every Law pertaining to environmental, health or
safety matters or Hazardous Materials applicable to or which otherwise pertains
to or affects the Premises or the use, ownership, occupancy or operation of the
Premises or any portion thereof, and as the same have been or may be amended,
modified or supplemented from time to time, including but not limited to the
(1) Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. §9601 et seq.), (2) Hazardous Substances Transportation Act (49
U.S.C. §1802 et seq.), (3) Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984,
(4) Water Pollution Control Act (33 U.S.C. §1251 et seq.), (5) Safe Drinking
Water Act (42 U.S.C. §300f et seq.), (6) Clean Water Act (33 U.S.C. §1321 et
seq.), (7) Clean Air Act (42 U.S.C. §7401 et seq.), (8) Solid Waste Disposal Act
(42 U.S.C. §6901 et seq.), (9) Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), (10) Emergency Planning and Community Right-to-Know Act of 1986 (42
U.S.C. §11001 et seq.), (11) Radon Gas and Indoor Air Quality Research Act of
1986 (42 U.S.C. §7401 et seq.), (12) National Environmental Policy Act (42
U.S.C. §4321 et seq.), (13) Superfund Amendment Reauthorization Act of 1986 (42
U.S.C. §9601 et seq.), (14) Occupational Safety and Health Act (29 U.S.C. §651
et seq.), (15) Refuse Act of 1999 (33 U.S.C. § 407 et seq.), (16) Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), (17) Marine
Protection, Research and Sanctuaries Act (33 U.S.C. § 1401 et seq.), (18) Noise
Control Act (42 U.S.C. § 4902 et seq.), (19) Atomic Energy Act (42 U.S.C. § 2011
et seq.) and (20) Nuclear Waste Policy Act of 1982 (42 U.S.C. § 10101 et seq.),
and any similar state or local Laws and any and all rules and regulations in
effect under such Laws.

 

3



--------------------------------------------------------------------------------

  Q.

“Event of Default”: Defined in Section 23 hereof.

 

  R.

“Expiration Date”: Defined in Section 1.D hereof.

 

  S.

“Final Completion” shall mean with respect to any Tenant’s Work (a) the
completion of construction of such Tenant’s Work, including all “punch list”
items, in accordance with the applicable Plans as certified by the applicable
General Contractor, and (b) all permits and licenses required for the legal
occupancy of such Tenant’s Work, if any, have been obtained.

 

  T.

“Final Completion Date” shall mean the date that Final Completion of the
applicable Tenant’s Work occurs.

 

  U.

“Force Majeure Delays” means any delay in the performance of Tenant’s
obligations hereunder resulting from the following so long as Tenant delivers
written notice to Landlord within two (2) Business Days of discovery of such
Force Majeure Delay: (a) strikes, lockouts, labor disputes,

(b) acts of God, (c) epidemics or pandemics, (d) enemy or hostile governmental
action, civil commotion, insurrection or revolution, (e) acts of terrorists, and
(f) unavoidable casualty; provided, however, in no event shall Force Majeure
Delays extend the deadline for performance by Tenant for more than sixty
(60) days in the aggregate.

 

  V.

“General Construction Contract” shall mean with respect to any Tenant’s Work,
the applicable construction contract by and between the applicable General
Contractor and Tenant, and, with respect to any such construction contract
entered into in connection with Tenant Work that requires Landlord’s consent
hereunder, is approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

4



--------------------------------------------------------------------------------

  W.

“General Contractor” shall mean, with respect to any Tenant’s Work, a licensed
contractor selected by Tenant to complete such Tenant’s Work, who, with respect
to any Tenant Work that requires Landlord’s consent hereunder, is reasonably
acceptable to Landlord.

 

  X.

“Hazardous Materials”: shall mean (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant as
defined in Environmental Laws; (b) radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radiation, mold or other microbial
matter, odors, noise, per- and poly-fluoroalkyl substances, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance, the exposure to or release of which
is or may be prohibited, limited or regulated by Environmental Laws, or any
chemical, material, gas or substance that does or is reasonably likely to pose a
hazard to human health or safety or to the environment.

 

  Y.

Intentionally Omitted.

 

  Z.

Intentionally Omitted.

 

  AA.

“Indemnified Party” shall mean, with respect to any indemnification obligation
contained in this Lease, the individual or entity so indemnified by the
indemnifying party.

 

  BB.

“Landlord Indemnified Parties”: Landlord and Landlord Mortgagee, and each of
their respective successors and assigns, and their respective members, managers,
partners, shareholders, officers, directors, agents, and representatives.

 

  CC.

“Landlord”: Defined in the Preamble hereto.

 

  DD.

“Landlord Claim”: Defined in Section 20.A hereof.

 

  EE.

“Landlord Mortgage”: Defined in Section 25.B hereof.

 

  FF.

“Landlord Mortgagee”: Defined in Section 25.B hereof.

 

  GG.

“Landlord Notice Address”:

c/o Oak Street Real Estate Capital, LLC

125 S. Wacker Drive, Suite 1220

Chicago, Illinois 60606

Attention: James Hennessey

E-mail: hennessey@oakstreetrec.com

 

5



--------------------------------------------------------------------------------

With a copy to

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: David A. Rosenberg

E-mail: david.rosenberg@kirkland.com

 

  HH.

“Landlord’s Representatives”: Landlord’s agents, attorneys, representatives,
members, directors, officers and employees.

 

  II.

“Late Charge”: Defined in Section 5.C hereof.

 

  JJ.

“Law”: All applicable statutes, ordinances, rules, regulations, codes, orders,
requirements, directives, binding written interpretations and binding written
policies, common law, rulings, and decrees of all local, municipal, state and
federal governments, departments, agencies, commissions, boards or political
subdivisions.

 

  KK.

“OFAC Laws and Regulations”: All Laws administered by the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury, codified at 31 C.F.R.
Part 500 (including those named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action regarding persons or entities with whom U.S. persons or
entities are restricted from doing business (including persons or entities who
have violated the U.S. Foreign Corrupt Practices Act 15 U.S.C. §§78dd-1, 78dd-2
and 78dd-3), as same may be amended from time to time.

 

  LL.

“Option to Renew”: Defined in Section 1.E hereof.

 

  MM.

“Permitted Encumbrances”: Any and all Encumbrances (i) affecting any portion of
the Premises as of the Commencement Date, including, but not limited to, those
Encumbrances shown on Landlord’s title policy obtained on the Commencement Date,
(ii) consisting of any and all leases, subleases, licenses and other occupancy
agreements in place with respect to the Premises as of the Commencement Date
(collectively, the “Existing Leases”), (iii) consisting of current taxes and
assessments with respect to the Premises, not yet due or payable, (iv) arising
or created by municipal and zoning ordinances and (v) arising after the
Commencement Date that are approved in writing by Landlord in its sole and
absolute discretion.

 

6



--------------------------------------------------------------------------------

  NN.

“Personal Property”: All personal property on the Premises, which shall include,
without limitation, all business machinery and equipment, including, but not
limited to, specialized equipment unique to the nature of Tenant’s business,
business records, furniture, furnishings, communications equipment, office
equipment, computer equipment, computer software, computer tapes, computer
program tapes, computer program disks, computer program documentation and
manuals, computer program codes, customer accounts, customer lists, customer
information, inventory and proprietary information which may belong to Tenant or
be in the possession of Tenant, which is located or used upon, in or about the
Premises during the Term, or any renewal or extension thereof.

 

  OO.

“Plans” shall mean, with respect to any Tenant’s Work, the plans and
specifications prepared by the Architect and if such Tenant’s Work requires
Landlord approval as approved by Landlord, which shall not be unreasonably
withheld, conditioned or delayed.

 

  PP.

“Premises”: Defined in Section 1.F hereof.

 

  QQ.

“Prime Rate”: The interest rate per annum as published, from time to time, in
The Wall Street Journal as the “Prime Rate” in its column entitled “Money Rate”.
The Prime Rate may not be the lowest rate of interest charged by any “large U.S.
money center commercial banks” and Landlord makes no representations or
warranties to that effect. In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred
(300) basis points. If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.

 

  RR.

“Prohibited Persons”: Defined in Section 16.B hereof.

 

  SS.

“Property”: Defined in Section 1.G hereof.

 

  TT.

Intentionally Omitted.

 

  UU.

“Real Estate Taxes”: Defined in Section 7.A hereof.

 

  VV.

“Release”: Any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, migrating, presence of,
exposure to or disposing into the environment of any Hazardous Materials,
including the abandonment or discarding of barrels, containers, and other closed
receptacles containing any Hazardous Materials.

 

  WW.

“Renewal Amendment”: Defined in Section 37.E hereof.

 

  XX.

“Renewal Notice”: Defined in Section 37.A.1 hereof.

 

7



--------------------------------------------------------------------------------

  YY.

“Renewal Option”: Defined in Section 37.A hereof.

 

  ZZ.

“Renewal Term”: Defined in Section 37.A hereof.

 

  AAA.

“Rent”: Defined in Section 5.B hereof.

 

  BBB.

“Repossessed Premises”: Defined in Section 24.C hereof.

 

  CCC.

Intentionally Omitted.

 

  DDD.

“Seller”: Defined in the Recitals hereto.

 

  EEE.

Intentionally Omitted

 

  FFF.

Intentionally Omitted.

 

  GGG.

 Intentionally Omitted.

 

  HHH.

“SNDA”: Defined in Section 25.A hereof.

 

  III.

“Substitute Tenant”: Defined in Section 24.C hereof.

 

  JJJ.

“Taxes”: Defined in Section 7.D hereof.

 

  KKK.

“Tenant”: Defined in the Preamble hereto.

 

  LLL.

“Tenant Notice Address”:

Cracker Barrel Old Country Store, Inc.

307 Hartmann

Drive Lebanon, TN 37087

Attn: Vice President of Development

With a copy to:

Cracker Barrel Old Country Store, Inc.

307 Hartmann Drive

Lebanon, TN 37087

Attn: General Counsel

With a copy to:

Rebekah Fisher and Associates, PLLC

414 Bridge Street

Franklin, TN 37064

Attn: Rebekah Fisher, Esq.

 

  MMM.

“Tenant’s Personal Property”: Defined in Section 12 hereof.

 

8



--------------------------------------------------------------------------------

  NNN.

“Tenant’s Representatives”: Tenant’s agents, attorneys, representatives,
directors, officers and employees and any mortgagee of Tenant’s interest in this
Lease or in the Premises.

 

  OOO.

“Tenant’s Work”: Defined in Exhibit C hereof.

 

  PPP.

“Term”: Defined in Section 1.H hereof.

 

  QQQ.

 “Transfer”: Defined in Section 21.B hereof.

 

  RRR.

“U.S. Publicly-Traded Entity”: Defined in Section 16.A hereof.

 

  SSS.

Intentionally Omitted.

 

  TTT.

Intentionally Omitted.

 

  UUU.

“Utility Charges”: Defined in Section 9.A hereof.

 

  3.

GRANTING CLAUSE.

 

  A.

Landlord, in consideration of the covenants and agreements to be performed by
Tenant, and upon the terms and conditions contained in this Lease, does hereby
lease, demise, let and deliver to Tenant, and Tenant, in consideration of the
covenants and agreements to be performed by Landlord and upon the terms and
conditions contained in this Lease, does hereby lease from Landlord, the
Premises, to have and to hold for the Term. Tenant acknowledges receipt and
delivery of complete and exclusive possession of the Premises, subject to the
Permitted Encumbrances. Tenant acknowledges and confirms that for a substantial
period prior to and up to and including the execution of the Master Lease,
[Seller has been in continuous ownership / Seller has most recently held
leasehold title] and possession of the Premises, and, accordingly, Tenant is
fully familiar therewith, and Tenant has examined and otherwise has knowledge of
the condition of the Premises prior to the execution and delivery of this Lease
and has found the same to be satisfactory for its purposes hereunder.
Regardless, however, of any knowledge, examination or inspection made by Tenant
and whether or not any patent or latent defect or condition was revealed or
discovered thereby, Tenant is leasing the Premises “as is,” “where is” and “with
all faults” in its present condition. Tenant hereby irrevocably, unconditionally
and absolutely waives and relinquishes any claim or action against Landlord
whatsoever in respect of the condition of the Premises as of the Commencement
Date, including any patent or latent defects or adverse conditions not
discovered or discoverable or otherwise known or unknown by Tenant as of the
Commencement Date.

 

9



--------------------------------------------------------------------------------

LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, KNOWN
AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT, INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL CONDITION OF THE PREMISES,
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS RELATED TO
THE PREMISES. EXCLUDING, HOWEVER, ANY SUCH CONDITION. REMEDIATION OR NEED FOR
COMPLIANCE THAT ARISES FROM OR IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD AND/OR ANY LANDLORD INDEMNIFIED PARTIES OR ANY LANDLORD
REPRESENTATIVE OR ARISES FROM OR AS A RESULT OF ANY CONDITION FIRST EXISTING OR
ANY ACT OR OMISSION FIRST OCCURRING ON OR AFTER THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.

Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters existing as of the Commencement Date now unknown to it may have given or
may hereafter give rise to losses, damages, liabilities, costs and expenses that
are presently unknown, unanticipated and unsuspected, and Tenant further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Tenant nevertheless hereby intends to
release, discharge and acquit Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, and their respective members, managers,
partners, shareholders, officers, directors, agents, and representatives, from
any and all such unknown losses, damages, liabilities, costs and expenses.

 

  B.

Landlord and Tenant covenant and agree that, except to the extent otherwise
required by applicable Law: (i) each will treat this Lease in accordance with
U.S. generally accepted accounting principles, consistently applied, and as a
true lease for state law reporting purposes and for federal, state and/or local
income tax purposes; and (ii) each party will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to any
governmental authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 3.B. Should either party receive notice from a taxing
authority regarding a dispute over the tax treatment contemplated herein, such
receiving party should provide prompt written notice to the other party.

 

10



--------------------------------------------------------------------------------

  C.

Tenant acknowledges that fee simple title (both legal and equitable) to the
Premises is vested in Landlord and that Tenant has only the leasehold right of
possession and use of the Premises as provided herein.

 

  4.

USE.

 

  A.

Tenant may use the Premises as a restaurant, gift shop and ancillary uses
associated therewith, or any other lawful retail use that does not adversely
impair the value of the Premises and in all cases subject to and in compliance
with all Laws and Permitted Encumbrances. Tenant shall use the Premises only as
provided by and in accordance with all Permitted Encumbrances, subject to
Landlord’s reservation of rights herein. Tenant shall not use or occupy the
Premises, or any part thereof, nor permit or allow the Premises or any part
thereof to be used or occupied, for (i) any purpose or in any manner which is in
violation of any Law or a violation of the provisions set forth in Section 27 or
any other provision of this Lease or (ii) in any manner which violates any
certificates of occupancy for the Premises or makes void or voidable any
insurance then in force with respect thereto as is required pursuant to
Section 15 hereof. Tenant’s occupancy of the Premises will be in material
compliance with all Laws and insurance requirements, and as otherwise provided
in this Lease. Tenant shall neither suffer nor permit the Premises or any
portion thereof to be used, or otherwise act or fail to act, in such a manner as
(I) likely to impair Landlord’s title thereto or to any portion thereof,
(II) may make possible a claim of adverse use or possession or an implied
dedication of the Premises or any material portion of the Premises, or
(III) subject the Premises or this Lease to any Encumbrances, other than
Permitted Encumbrances. Notwithstanding anything herein to the contrary, Tenant
shall not (a) permit any unlawful practice to be carried on or committed in the
Premises; (b) make any use of or allow the Premises to be used for any purpose
that might invalidate or materially increase the rate of insurance thereof;
(c) deface or injure the Premises; (d) overload the floors, walls or ceilings of
the Premises; (e) intentionally omitted; (f) commit or suffer any material waste
in or about the Premises; (g) use the Premises in any manner that may diminish
the value of the Premises in any material respect; or (h) use the Premises for
any of the following purposes without the Landlord’s prior consent (which may be
granted or withheld in its sole and absolute discretion): (i) bar (provided that
Tenant shall be permitted to sell alcoholic beverages, in compliance with all
Laws and Permitted Encumbrances, at the Premises in connection with the
operation of a restaurant thereon), nightclub, adult bookstore or video shop or
other adult entertainment establishment; (ii) incineration or reduction of
garbage or any garbage dumps on the Premises provided, however, a trash
incinerator or compactor used exclusively for Tenant’s onsite operation for the
Premises shall be permitted to the extent the same is customary and appropriate
for restaurants similar to the Premises and provided that such trash incinerator
or compactor is used in compliance with all applicable Laws and Permitted
Encumbrances; (iii) mortuary; (iv) fire sale, bankruptcy sale or auction house
operation; (v) gas station; (vi) laundry or dry cleaning plant or laundromat;
(vii) automobile, truck, trailer or RV repairs on-site; (viii) “flea market”,
secondhand, surplus or other “off-price” or deep discount store; (ix)    massage
parlor; (x) carnival; or (xi) gambling or off-track betting operation.

 

11



--------------------------------------------------------------------------------

  B.

Intentionally Omitted.

 

  C.

Tenant will not enter into any agreements or consent to any transaction or
instruments that will create an Encumbrance on the Premises without Landlord’s
prior written consent in its sole discretion. Tenant shall be responsible for
complying with the terms and conditions of, and paying the costs and expenses
under, all Encumbrances on the Premises (other than Landlord’s obligations to
pay debt service to any Landlord Mortgagee under any Landlord Mortgage). Tenant
shall not, without Landlord’s prior written consent (in Landlord’s sole
discretion), apply for or otherwise seek or obtain any zoning changes or
variances with respect to the Property. If Landlord desires to seek or obtain
any zoning changes or variances with respect to the Property, Tenant shall
cooperate in all respects therewith at no material cost to Tenant, at Landlord’s
request, provided that such zoning change or variance will not prohibit,
materially alter or materially impair Tenant’s use of the Property for its
then-current use.

 

  D.

Tenant shall have the right to access and use the Premises twenty-four
(24) hours per day, seven (7) days per week.

 

  5.

RENT.

 

  A.

Tenant shall pay Base Rent to Landlord in the manner provided in Section 5.B in
equal consecutive monthly installments in advance on or before the 1st day of
each calendar month commencing as of the Commencement Date and continuing
through the Term. If the Term commences on a day other than the first day of a
calendar month, or ends on a day other than the last day of a calendar month,
Base Rent for such month shall be prorated by multiplying such Base Rent by a
fraction, the numerator of which is the number of days of the Term within such
calendar month and the denominator of which is the total number of days within
such calendar month. Tenant shall pay its first monthly installment of Base
Rent, which may be prorated pursuant to this Section 5.A, on the Commencement
Date in connection with Landlord’s acquisition of the Premises pursuant to the
Purchase Agreement.

 

12



--------------------------------------------------------------------------------

  B.

For purposes of this Lease, the Base Rent, the Real Estate Taxes, the Utility
Charges and any and all other amounts, sums, charges, liabilities and
obligations which Tenant assumes or agrees to pay or may become liable for under
this Lease at any time and from time to time are sometimes collectively referred
to as “Rent”; and, in the event of any failure on the part of Tenant to pay any
portion of the Rent, every fine, penalty, interest and cost which may be added
for nonpayment or late payment of such items, including, without limitation, all
amounts for which Tenant is or may become liable to indemnify Landlord and the
Landlord Indemnified Parties under this Lease (including reasonable attorneys’
fees and court costs) shall be deemed to be Rent. All Rent is payable in lawful
money of the United States of America and legal tender for the payment of public
and private debts without notice, demand, abatement, deduction, or setoff under
any circumstances, in accordance with the wire or ACH information as Landlord
designates to Tenant in writing from time to time.

 

  C.

Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent will
cause Landlord to incur costs and administrative complications not contemplated
hereunder, the exact amount and scope of which are presently anticipated to be
extremely difficult to ascertain. Accordingly, if any installment of Rent due to
Landlord is not paid within five (5) days of the date it is due for any reason,
Tenant shall pay Landlord upon demand a late charge equal to the lesser of
(i) seven percent (7%) of the delinquent installment of Rent and (ii) the
highest amount allowed by applicable Law (each a “Late Charge”). The parties
agree that this late charge represents a fair and reasonable estimate of the
costs and expenses (including economic losses) that Landlord will incur by
reason of late payment by Tenant. The parties further agree that such late
charge is Rent and not interest and such assessment does not constitute a lender
or borrower/creditor relationship between Landlord and Tenant. In addition, any
amount of delinquent Rent (including the amount of any Late Charge) due to
Landlord shall accrue interest at the Default Rate from the date on which such
Rent was due up to the date that such Rent is paid. The payment of such late
charge or such interest shall not constitute waiver of, nor excuse or cure, any
default under this Lease, nor prevent Landlord from exercising any other rights
and remedies available to Landlord. Without limitation of the foregoing, Tenant
shall be responsible for payment of all interest, late charges, and other actual
costs and fees imposed by third parties with respect to late payments of
Utilities or other third party charges that are the responsibility of Tenant
hereunder.

 

  D.

For any non-scheduled payment of Rent hereunder that is payable by Tenant on
demand by Landlord, such shall be due ten (10) days following written demand
therefor by Landlord, without abatement, deduction, or setoff under any
circumstances.

 

13



--------------------------------------------------------------------------------

  6.

NET LEASE.

 

  A.

Landlord and Tenant acknowledge and agree that (i) this Lease is, and is
intended to be, what is commonly referred to as a “net, net, net” or “triple
net” lease, and (ii) the Rent shall be paid absolutely net to Landlord, so that
this Lease shall yield to Landlord the full amount or benefit of the
installments of Base Rent, Real Estate Taxes and all other Rent throughout the
Term with respect to the entire Premises, all as more fully set forth in
Section 5. All of the costs, expenses, responsibilities and obligations of every
kind and nature whatsoever foreseen and unforeseen relating to the condition,
use, operation, management, maintenance, repair, restoration and replacement of
the Premises and all improvements and appurtenances related thereto or any part
thereof shall be performed and paid by Tenant, and Landlord shall have no
responsibility or liability therefor. The covenants to pay Base Rent, Real
Estate Taxes and all other Rent hereunder are independent covenants, and Tenant
shall have no right to hold back, offset, deduct, credit against or fail to pay
in full any such amounts for claimed or actual default or breach by Landlord of
whatsoever nature, for force majeure or for any other reason whatsoever. For the
avoidance of doubt, Tenant shall not have, and hereby expressly and absolutely
waives, relinquishes, and covenants not to assert, accept or take advantage of,
any right to deposit or pay with or into any court or other third-party escrow,
depository account or tenant account with respect to any disputed Rent, or any
Rent pending resolution of any other dispute or controversy with Landlord.
Tenant hereby expressly waives any and all defenses it may have at law or in
equity to payment of Rent, including, without limitation, based on any theories
of frustration of purpose, impossibility, or otherwise.

 

  B.

Landlord is the owner of the Premises. Landlord and Tenant agree that for the
purposes of any assumption, rejection or assignment of this Lease under
11    U.S.C. Section 365 or any amendment or successor section thereof, this is
one indivisible and non-severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) the Premises then leased by Tenant hereunder,
subject to the terms of this Lease. In furtherance of the foregoing, Landlord
and Tenant intend that:

 

  1.

This Lease is intended to be a “true lease” and an “operating lease” and not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease. The business
relationship created by this Lease and any related documents is solely that of a
long term commercial lease between Landlord and Tenant, this Lease has been
entered into by both parties in reliance upon the economic and legal bargains
contained herein, and none of the agreements contained herein is intended, or
shall be deemed or construed, to create a partnership (de facto or de jure)
between Landlord and Tenant, to make them joint venturers, to make Tenant an
agent, legal representative, partner, subsidiary or employee of Landlord, or to
make Landlord in any way responsible for the debts, obligations or losses of
Tenant.

 

14



--------------------------------------------------------------------------------

  2.

Landlord and Tenant acknowledge and agree that the Term with respect to the
Premises, including any term extensions provided for in this Lease, is less than
the remaining economic life of the Premises.

 

  3.

Intentionally Omitted.

 

  4.

The expressions of intent, the waivers, the representations and warranties, the
covenants, the agreements and the stipulations set forth in this Section 6 are a
material inducement to each of Landlord and Tenant in entering into this Lease.

 

  C.

[Notwithstanding anything to the contrary contained in this Lease, if Landlord
comprises more than one entity, then Landlord hereby designates [•] (“Landlord’s
Designee”) to act for and on behalf of Landlord (and the entities comprising
Landlord) with respect to matters related to this Lease, including, without
limitation, for the purpose of obtaining consents, collecting rents, fees, costs
and expenses and the security deposit, due Landlord hereunder, making required
payments, receiving and furnishing notices, documentation, and information
hereunder (and all such actions by Landlord’s Designee shall be deemed binding
upon and shall constitute the acts of, Landlord) and unless Tenant reasonably
requires otherwise in connection with Tenant’s rights and remedies, Tenant shall
only be obligated to communicate with and/or take direction from Landlord’s
Designee, acting on behalf of Landlord. Landlord’s Designee has full right,
power and authority to act on behalf of and bind Landlord and shall provide
reasonably satisfactory proof thereof to Tenant (Tenant’s lender and other third
parties reasonably required by Tenant), from time to time, upon request of
Tenant.]3

 

 

3

Note to Draft: To be removed as applicable

 

15



--------------------------------------------------------------------------------

  7.

REAL ESTATE TAXES.

 

  A.

During the Term, Tenant shall promptly pay, or cause to be paid, on a cash basis
when due to the applicable taxing authority one hundred percent (100%) of all
taxes, including ad valorem, sales, use, rent or similar taxes, including tax
increases and re-assessments; payments in lieu of taxes pursuant to any
statutory service agreement, payment-in-lieu-of-taxes agreement or the like;
transfer taxes payable in connection with Tenant’s transfer of any of its
interest in this Agreement, the Property or any portion thereof; assessments,
including assessments for supplemental assessments and public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term, and including assessments under
Encumbrances; water, sewer and other utility levies and charges; excise tax
levies; fees, including license, permit, inspection, authorization and similar
fees; and all other governmental and other charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character and any kind and nature whatsoever in respect of the Premises
(including, without limitation, any Building and/or Property) and/or the Rent
and all interest and penalties thereon attributable to any failure in payment by
Tenant which at any time prior to, during or in respect of the Term hereof may
be assessed or imposed on or in respect of or be a lien upon (i) the Premises or
any part thereof or any appurtenance thereto, (ii) any Rent reserved or payable
hereunder or any other sums payable by Tenant hereunder, (iii) this Lease or the
leasehold estate hereby created or the operation, possession, occupancy or use
of the Premises or any part thereof, (iv) any occupancy, operation, use or
possession of, or sales from or activity conducted on or in connection with the
Premises or the Property or the leasing or use of the Premises or the Property
or any part thereof, or (v) any document to which Tenant is a party creating or
transferring an interest or estate in the Premises, together with any interest
or penalties thereon (all of which are hereinafter called “Real Estate Taxes”).
Tenant shall make such payments directly to the taxing authorities and shall
promptly furnish to Landlord copies of official receipts or other satisfactory
proof evidencing such direct payments; provided, however, failure furnish such
proof shall not be an Event of Default hereunder so long as Tenant provides
Landlord with the same within two (2) Business Days of receipt written notice
from Landlord. Tenant’s obligation to pay Real Estate Taxes shall be absolutely
fixed upon the date such Real Estate Taxes become a lien upon the Premises or
any part thereof, subject to Section 7.C. Tenant shall also be responsible for
all Real Estate Taxes which, on the Commencement Date, are a lien upon the
Premises or any part thereof.

 

  B.

If Landlord receives a bill for Real Estate Taxes, Landlord shall provide the
bill for each installment of Real Estate Taxes to Tenant promptly upon
Landlord’s receipt of such bill. Tenant shall pay the Real Estate Taxes set
forth on such bill prior to when due. Tenant shall provide Landlord with
reasonable evidence that such Real Estate Taxes have been paid. If Tenant shall
default in the payment of any Real Estate Taxes, Landlord shall have the right
(but not the obligation) to pay the same together with any penalties and
interest, in which event the amount so paid by Landlord shall be paid by Tenant
to Landlord upon demand with interest thereon at the Default Rate. Tenant may
pay any Real Estate Taxes in installments, if payment may be so made without
penalty, fine, premium or interest, except that on the termination of this Lease
any Real Estate Taxes which Tenant has elected to pay in installments shall be
apportioned between Landlord and Tenant based on the time remaining in the Term.
All Real Estate Taxes for the tax year in which this Lease shall terminate shall
be apportioned between Landlord and Tenant on a cash basis.

 

16



--------------------------------------------------------------------------------

  C.

Tenant shall have the right, before delinquency occurs, of protesting,
contesting, objecting to or opposing, at Tenant’s sole cost and expense, by
appropriate legal proceedings (or informal objection process, to the extent
customary and appropriate in the applicable jurisdiction) conducted in good
faith and with due diligence, the legality or amount of any such Real Estate
Taxes, assessments or assessed valuations in its own or in Landlord’s name as
the case may be, and upon Tenant’s written request, Landlord will, at no cost or
expense to Landlord, reasonably cooperate with Tenant; provided, however, that
(i) in the case of any unpaid Real Estate Taxes, lien, attachment, levy,
encumbrance, charge or claim pursuant to any Law, the commencement and
continuation of such proceedings shall suspend the collection or enforcement
thereof from or against Landlord and the Premises, which suspension may be
caused by the payment by Tenant of a bond or some other form of security for
payment; (ii) neither the Premises, the Rent therefrom nor any part or interest
in either thereof would be in any danger of being sold, forfeited, attached or
lost pending the outcome of such proceedings solely based on the outcome of the
proceeding and not if Tenant has the right to make a curative payment following
the outcome of the proceeding to avoid any of the foregoing consequences;
(iii) in the case of any requirement of Law, neither Landlord nor Tenant would
be in any danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (iv) the insurance coverage required by
Section 15 shall be maintained; (v) Tenant shall keep Landlord reasonably
informed as to the status of and with copies of all documents in the
proceedings, upon request by Landlord; and (vi) if such contest shall be finally
resolved against Landlord or Tenant, Tenant shall promptly pay the amount
required to be paid, together with all interest and penalties accrued thereon,
or comply with the applicable requirement of law. Landlord shall execute and
deliver to Tenant such authorizations and other documents as may reasonably be
required in any such contest, provided Tenant shall reimburse Landlord for its
commercially reasonable out-of-pocket third party costs associated with such
execution, and, if reasonably requested by Tenant, Landlord shall join as a
party therein at no cost or expense to Landlord. The provisions of this
Section 7.C shall not be construed to permit Tenant to contest the payment of
Rent or any other amount payable by Tenant to Landlord hereunder. Without
limiting any other provision of this Lease, Tenant shall indemnify, defend,
protect and save harmless Landlord and all Landlord Indemnified Parties and the
Premises from and against any and all liability, costs, fees, damages, expenses,
penalties, fines and charges of any kind (including reasonable attorneys’ fees,
including those incurred in the enforcement of this indemnity) that may be
imposed upon Landlord, the Premises or any portion thereof in connection with
any such contest and any loss resulting therefrom. Each party shall promptly
notify the other of any written notice of any material claims or assessments for
Real Estate Taxes that may be asserted by the applicable taxing authorities that
could result in a potential material liability or expense for the other, and
coordinate with the other in response to and settlement of such claims or
assessments for Real Estate Taxes. Any refund due from any taxing authority in
respect of any Real Estate Taxes paid by or on behalf of Tenant shall be paid
over to or retained by Tenant.

 

17



--------------------------------------------------------------------------------

  D.

Tenant will indemnify Landlord and/or any Landlord Indemnified Parties, on an
after-tax basis, against any and all fees or taxes, including, but not limited
to, Real Estate Taxes (“Taxes”) imposed by the United States or any taxing
jurisdiction or authority of or in the United States or any state in connection
with this Lease, Landlord’s ownership of the Premises and/or Tenant’s use of the
Premises.

 

  E.

Landlord and Tenant shall, upon request of the other, promptly provide such data
as is maintained by the party to whom the request is made with respect to the
Premises as may be necessary to prepare any required tax returns and reports
required by a governmental authority.

 

  F.

Notwithstanding anything to the contrary in this Section 7, in no event will
Tenant be required to pay any (i) federal or state income taxes of Landlord,
provided, however, for the avoidance of doubt, Tenant shall be obligated to pay
any rent taxes or other similar taxes levied against payments received by Tenant
(ii) franchise and excise taxes; (iii) transfer taxes or any taxes imposed with
respect to the sale, exchange or other disposition by Landlord, in whole or in
part, of the Premises or the Property or Landlord’s interest in this Lease, or
(iv) Taxes attributable solely to any period after the expiration or earlier
termination of the Term hereof.

 

  8.

PERSONAL PROPERTY TAXES.

Tenant shall be liable for and shall promptly pay when due all personal property
taxes related to Personal Property and Tenant’s Personal Property placed in the
Premises. Tenant may, without Landlord’s consent, before delinquency occurs,
contest any such taxes related to the Personal Property.

 

  9.

OPERATING EXPENSES.

 

  A.

Utilities. During the Term, Tenant agrees to pay all fees, costs, expenses and
charges for electricity, power, gas, oil, water, sanitary and storm sewer,
septic system refuse collection, landscaping, telephone, security, and other
utilities and services consumed, rendered or used on or about the Premises (or
any portion thereof) and such utility franchises as may be appurtenant to the
use of the Premises (or any portion thereof) (collectively, “Utility Charges”).
Landlord acknowledges and agrees that Tenant may enter into contracts for any of
the foregoing services or the like without Landlord’s prior consent during the
Term; provided, that any such contract shall be terminable by Tenant (or
Landlord following termination of this Lease in accordance with its terms) at or
prior to the expiration or sooner termination of the Lease or upon no more than
thirty (30) days’ prior notice to the third-party servicer. Any resulting
termination premium, fee or penalty shall be the sole responsibility of Tenant.

 

18



--------------------------------------------------------------------------------

  B.

Third Party Management. Tenant shall have the right to manage and operate the
Premises (or any portion thereof) utilizing third parties for the management and
operation thereof, without obtaining Landlord’s prior written consent of such
third party. Notwithstanding the appointment of any third-party manager, Tenant
shall remain fully responsible for the Premises in accordance with the terms
hereof.

 

  10.

TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES.

 

  A.

Throughout the Term, Tenant, at its sole cost and expense, will keep the
Premises in a substantially similar condition as existed on the Commencement
Date (reasonable wear and tear, damage from fire or other casualty excepted),
whether or not the need for such repairs occurs as a result of Tenant’s use, the
elements, or the age of the applicable Building, the applicable Property or
Tenant’s Personal Property, or otherwise, and will commit or allow no physical
waste with respect thereto, and with reasonable promptness, will make all
necessary and appropriate repairs and replacements thereto of every kind and
nature, including without limitation those necessary to ensure continuing
compliance with all Laws and insurance requirements, whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen. Tenant’s maintenance, repair and replacement obligations shall
extend to and include, without limitation, all systems serving the Premises and,
subject to any Permitted Encumbrances, any Parking Areas and landscaping on the
Property. The necessity for and adequacy of repairs to any Building or other
improvements forming a part of the Premises shall be measured by the standard
which is substantially similar to the condition of the Premises as of the
Commencement Date hereof, reasonable wear and tear excepted. Tenant’s
obligations under this Section 10 shall, without limitation, include the
maintenance, repair and replacement (a) at all times, of any and all building
systems, machinery and equipment which exclusively serve the Premises, and
(b) the bearing walls, floors, foundations, roofs and all structural elements of
the Premises. Tenant will not take or omit to take any action the taking or
omission of which would reasonably be expected to (i) create (or permit to
continue) any dangerous condition, or (ii) create (or permit to continue) any
condition which might reasonably be expected to involve any loss, damage or
injury to any person or property. All repairs and replacements shall be in
quality and class at least equal to the original work and shall be made promptly
as and when necessary, subject to Force Majeure Delays. Repairs and replacements
called for as a result of fire and/or other casualty and condemnation shall be
made pursuant to the provisions of Sections 18 and 19 hereof, respectively. In
connection with the foregoing, Tenant’s obligations shall include without
limitation with respect to the Premises, to the extent applicable:

 

19



--------------------------------------------------------------------------------

  1.

Maintaining, repairing, and replacing, as necessary, the roof of the Building;

 

  2.

Maintaining and repairing the bearing walls, floors, foundations, and all
structural elements of the Building;

 

  3.

Maintaining (including periodic window washing and periodic painting) and
repairing the facade and exterior walls of the Building;

 

  4.

Repairing and replacing, as necessary, the doors (including, without limitation,
any overhead doors) and windows of the Building, and the mechanisms therefor;

 

  5.

Causing the regular removal of garbage and refuse from the Premises;

 

  6.

Causing the regular spraying for and control of insect, rodent, animal and pest
infestation, and maintaining in good working order and condition all doors (both
swinging and roll-up doors), including, without limitation, all weather seals;

 

  7.

Servicing, maintaining, repairing and replacing all systems and equipment
serving the Premises, including, without limitation, heating, ventilation, and
air-conditioning equipment, and generators, if any;

 

  8.

Regular sweeping, cleaning and removal of trash, debris, other materials and
stains from the Premises and from the immediately adjacent sidewalks, service
drives and loading or delivery areas, if any, of the Premises, as necessary to
keep the same clean and in good order and condition;

 

  9.

Regular sweeping, cleaning and washing of the interior of the Building,
including, without limitation, floors, windows and fixtures, and periodic
washing and painting of interior walls;

 

  10.

Repairing broken, damaged or leaking walls, bathrooms, ceilings, or fixtures and
equipment in the interior of the Building, including, without limitation, plate
glass windows, windows, floors and lighting fixtures;

 

  11.

Irrigating and performing all gardening and landscaping of all lawns, trees,
shrubs and plantings comprising part of the Premises; and

 

20



--------------------------------------------------------------------------------

  12.

Tenant shall maintain a contract on at least an annual basis for regular
servicing and maintenance (at least once annually) of the heating, ventilating,
air conditioning systems serving the Premises. Upon written request of Landlord,
Tenant shall submit to Landlord a copy of such fully paid contract and any
extensions, renewals or replacements thereof. At a minimum, each maintenance
contract for any such equipment shall include a provision that such contractor
shall be required to coordinate any activities performed on the roof of the
Building by a roofing contractor, so as to not void any roof or related
warranties.

Notwithstanding anything contained herein to the contrary, the determination as
to whether to repair or replace any component of the Premises shall be in
Tenant’s commercially reasonable discretion where repair would provide
reasonable and appropriate functionality.

 

  B.

Landlord shall not be required to furnish any services or facilities or make any
repairs or alterations in or to the Premises, and Landlord shall not under any
circumstances be required to (i) build or rebuild any improvements on the
Premises; (ii) make any repairs, replacements, alterations, restorations or
renewals of any nature to the Premises, whether ordinary or extraordinary,
structural or non-structural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto; or (iii) maintain the Premises (including any
parking or common areas which comprise part of the Premises) in any way. Tenant
hereby expressly and unconditionally waives, to the fullest extent now or
hereafter permitted by Law, the right to make repairs or perform any maintenance
at the expense of Landlord which right may be provided for in any Law in effect
at the time of the execution and delivery of this Lease or which may hereafter
be enacted. Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises. However, on default of Tenant beyond the expiration of any applicable
notice and cure periods in making such repairs or replacements, Landlord may,
but shall not be required to, make such repairs and replacements for Tenant’s
account and the expense thereof shall be paid by Tenant to Landlord upon demand
with interest at the Default Rate.

 

  C.

Except as expressly set forth herein, nothing contained in this Lease and no
action or inaction by Landlord shall be construed as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition or maintenance of or to
the Premises or any part thereof or any improvements thereto; or (ii) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof.

 

21



--------------------------------------------------------------------------------

  11.

COMPLIANCE WITH LAWS.

Tenant shall, at its sole cost and expense, use and maintain the Premises in
compliance with all Laws, and Tenant shall, at its sole cost and expense, comply
with all Laws applicable to or having jurisdiction over the use, occupancy,
operation, and maintenance of the Premises, including without limitation, all
Environmental Laws, the ADA and other access laws and those which require the
making of any structural, unforeseen or extraordinary changes and including
those which involve a change of policy on the part of the governmental body
enacting the same. Tenant shall, at its sole cost and expense, comply with all
Encumbrances affecting the Premises or any portion thereof (other than
Landlord’s obligations to pay debt service to any Landlord Mortgagee under any
Landlord Mortgage). Tenant, at its sole expense, shall comply with the
requirements of policies of special form insurance coverage at any time in force
with respect to the Premises as required pursuant to Section 15 hereof and with
the provisions of all contracts, agreements and restrictions affecting the
Premises or any part thereof in effect as of the date hereof or the ownership,
occupancy or use thereof. Without diminishing the obligations of Tenant, if
Tenant shall at any time fail to comply as promptly as reasonably practicable
with any Law applicable to the Premises, or the use and occupation thereof,
Landlord may cause the Premises to so comply and the reasonable costs and
expenses of Landlord in such compliance shall be paid by Tenant to Landlord upon
demand with interest thereon at the Default Rate.

 

  12.

SURRENDER OF PREMISES.

Upon the expiration of this Lease pursuant to its terms (or, in the event of a
termination of this Lease on a date other than the scheduled Expiration Date of
this Lease, as promptly as commercially practicable thereafter (but in any event
within fifteen (15) days thereafter)), Tenant shall surrender to Landlord the
Premises, including all improvements including Alterations constructed by Tenant
therein that Landlord has not requested that Tenant remove in accordance with
Section 13 below, with all fixtures appurtenant thereto (but not including
furnishings, trade fixtures, furniture, computers, telephone systems, machinery,
equipment and other Personal Property installed or placed on the Premises by
Tenant) (collectively, “Tenant’s Personal Property”), free and clear of any
occupants or tenancies (including subtenancies) (other than subtenants under
subleases as in effect on the date hereof) and in compliance with Laws
(including, without limitation, Environmental Laws) and in as good (or better)
condition and repair as existed as of the Commencement Date, reasonable wear and
tear and damage from fire or other casualty excepted, and any new buildings,
alterations, improvements, replacements or additions constructed by Tenant and
remaining at the Premises, in the same or better condition as when completed,
reasonable wear and tear and damage from fire or other casualty excepted.
Without limitation to the foregoing, at least 90 days prior to the expiration of
the Term but not more than 180 days prior to such expiration, Landlord may
commission, a Phase I site assessment and, if recommended by the Phase I site
assessment, a Phase II site assessment of the Premises, for purposes of
confirming the environmental condition of the Premises and Tenant’s compliance
with the terms of the Lease with respect to environmental matters. In the event
any Phase I site assessment or Phase II site assessment recommended thereby
commissioned pursuant to the previous sentence reveals any recognized
environmental conditions not present as of the date hereof, Tenant shall
reimburse Landlord for the cost of such Phase I and Phase II site assessments
upon written demand from Landlord. Any of Tenant’s Personal Property installed
or placed on the Premises by Tenant or any subtenant or assignee of Tenant, if
not removed within fifteen (15) days after termination or expiration of this
Lease shall be deemed abandoned and become the property of Landlord without any
payment or offset therefor if Landlord so elects. If Landlord shall not so
elect, Landlord may remove such property from the Premises and have it stored at
Tenant’s risk and expense. Tenant shall repair and restore and save Landlord
harmless from all damage to the Premises caused by such removal by Landlord.

 

22



--------------------------------------------------------------------------------

  13.

ALTERATIONS.

 

  A.

Tenant shall not make any alterations, additions or improvements to the Premises
or any portion thereof (“Alterations”) without first obtaining the prior written
consent of Landlord which shall not be unreasonably withheld, conditioned or
delayed; provided, however, that so long as no Event of Default has occurred and
is continuing, Landlord’s prior written consent shall not be required, but prior
written notice shall be delivered to Landlord accompanied with full and complete
drawings and plans prepared by a licensed architect or engineer, if applicable,
for any Alterations to the Premises that: (i) are not structural additions or
structural alterations; (ii) will not change the essential nature of any
Building as a restaurant and gift shop or ancillary uses; (iii) will not
materially and adversely affect the structural elements or roof of any Building,
the proper functioning of a Building’s systems nor the impair the value of such
Building; and (iv) do not exceed the cost of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) for the Premises on an annual basis. In seeking
approval from Landlord of any Alterations, if required, Tenant shall provide
Landlord with (1) full and complete set of drawings and plans for the proposed
Alterations prepared by a licensed architect or engineer; and (2) notice of
whether the Alteration will involve or affect Hazardous Materials. Tenant shall
not have the right to seek any zoning changes or variances in connection with
any Alterations without Landlord’s approval, provided that Landlord’s consent to
a variance in connection with any Alterations shall not be unreasonably withheld
provided such variance does not change the essential nature of any Building.
Tenant shall reimburse Landlord upon demand for any reasonable third party
out-of-pocket costs, including, without limitation, attorney’s fees and
engineering advisor’s fees, related to Landlord’s review of any Alterations
request by Tenant.

 

  B.

All Alterations shall be constructed by Tenant, without expense to Landlord, in
a good, first-class, professional and workmanlike manner so as not to void or
make voidable any roof or other warranties, employing materials of first-class
quality free of material defects, and in compliance with all Law, all applicable
Encumbrances and all regulations and orders, rules and regulations of the Board
of Fire Insurance Underwriters or any other body exercising similar functions,
and in compliance with the terms and conditions of this Lease.

 

23



--------------------------------------------------------------------------------

  C.

Prior to the commencement of construction of any Alteration that required
Landlord’s consent hereunder, Tenant shall deliver to Landlord certificates
evidencing the existence of (a) workmen’s compensation insurance with coverage
limits not less than statutory limits covering all persons employed for such
work; (b) a completed operations endorsement to the commercial general liability
insurance policy referred to Section 15.B; (c) reasonable comprehensive general
liability and property damage insurance naming Landlord, its designees and
Tenant as additional insureds, with coverage of at least $1,000,000 single-limit
or such greater amount as may be reasonably requested by Landlord; and
(d) builders all risk insurance on a completed value basis (or its equivalent)
covering all physical loss, in an amount no less than the full replacement value
of the Alterations in question.

 

  D.

Promptly upon the completion of construction of any Alteration that is
permanently affixed to the Premises and alters the existing footprint or
elevation of a Building, Tenant shall deliver to Landlord one complete set of
“as built” drawings thereof (and if the Alterations involve any change to the
footprint of the applicable Building or the erection of a new building, an ALTA
survey for the Premises certified to Landlord and any Landlord Mortgagee), proof
of payment for all labor and materials, and if and to the extent commercially
obtainable, copies of guarantees, if any, from all major contractors in favor of
Landlord and Tenant (jointly and separately) against defects and deficiencies in
materials and workmanship, and requiring the correction of the same upon demand
of Landlord and Tenant at the expense of such contractor.

 

  E.

All Alterations, whether temporary or permanent in character, made in or upon
the Premises either by Landlord or Tenant (other than Tenant’s Personal Property
installed or placed on the Premises by or on behalf of Tenant) shall be
Landlord’s property, and will remain with the Premises without compensation to
Tenant. Notwithstanding the foregoing, in the case of any Alteration requiring
Landlord’s prior written approval, Landlord may condition such approval on
Tenant’s agreement to remove all or a portion of such Alteration at the end of
the Term. Landlord shall provide Tenant with notice, of Tenant’s obligation to
remove any such Alteration at the end of the Term upon Landlord’s review of such
Alteration. If Landlord does not notify Tenant that Tenant is obligated to
remove such Alteration, such Alteration may be removed at Tenant’s option. Upon
the expiration or sooner termination of this Lease, all Alterations on the
Premises required by Landlord to be removed as aforesaid, or any part or parts
thereof so designated by Landlord, shall be removed from the Premises by Tenant
and the Premises restored to the same or better condition than existed
immediately prior to the construction of the Alteration, reasonable wear and
tear, and damage from fire or other casualty excepted. Notwithstanding Section
23, it shall not be an Event of Default if Tenant reduces or ceases operation
(only to the extent reasonably necessary) during the construction of any
Alterations made in accordance with the terms and provisions of this Lease, so
long as such reduction or ceasing of operations does not continue for more than
ninety (90) consecutive days in the aggregate with respect to any such
Alteration, subject to Force Majeure Delays.

 

24



--------------------------------------------------------------------------------

  14.

ENTRY BY LANDLORD.

Landlord or Landlord’s Representatives shall have the right to enter, from time
to time, the Premises or any portion thereof upon at least twenty-four
(24) hours prior notice during normal business hours (or at such other times as
approved by Tenant in advance, which approval shall not be unreasonably withheld
or delayed, or as may be reasonably necessary in emergency situations) to
(i) inspect the Premises, (ii) exercise its rights and/or obligations under this
Lease, or (iii) show the Premises to prospective purchasers, lenders or, after
the occurrence of an Event of Default or during the last twelve (12) months of
the Term, prospective tenants; and Tenant shall not be entitled to any abatement
or reduction of Base Rent by reason thereof, nor shall such entry or action by
Landlord constitute an actual or constructive eviction or repossession, without
Landlord’s express intention to do so as expressed in writing. No such entry
shall be deemed an eviction of Tenant. At any time during which Landlord or
Landlord’s Representatives are on the Premises, they shall use commercially
reasonable efforts to not unreasonably interrupt or interfere with Tenant’s use
of the Premises and shall not cause any damage or injury to persons or property
on the Premises.

 

  15.

TENANT’S INSURANCE OBLIGATIONS.

 

  A.

During the Term, Tenant shall provide and maintain property insurance on the
Building and other improvements on the Premises on an all-risk basis against
physical loss or damage by fire and all other risks and perils, including but
not limited to, flood, earthquake, and windstorm, in amounts no less than the
full replacement cost, excluding excavations, footings and foundations, and with
a deductible no greater than : (i) $250,000.00 from the Commencement Date
through July 31, 2024; and (ii) $500,000.00 from August 1, 2024 through the end
of the Term and any Renewal Term. Notwithstanding anything contained herein to
the contrary, Tenant’s property insurance coverage for earthquake, windstorm,
tornado and hail may have deductibles not to exceed five percent (5%) of the
total insurable value of the Premises per occurrence. Such insurance shall be on
terms (i) that have an agreed amount endorsement or with no co-insurance
provisions; and (ii) with no exclusions for vandalism, malicious mischief or
sprinkler leakage. Boiler and Machinery Coverage shall be procured either by
endorsement to the property policy or under a separate placement in an amount no
less than 100% of the replacement cost or as otherwise approved in writing by
Landlord. The property insurance required hereunder shall (a) cover loss
sustained when access to all or a portion of a Building is prevented due to an
insured peril at a location in the vicinity of the Premises; (b) cover loss
sustained due to the action of a public authority preventing access to a
Building provided such order is the direct result of physical damage of the type
insured against at such Building or within 1,000 feet of it; (c) insure loss
caused by damage or mechanical breakdown; (d) provide an ordinance or law
extension; (e) cover loss sustained due to the accidental interruption or
failure of supplies of electricity, gas, sewers, water or telecommunication up
to the terminal point of the utility supplier with the Premises; (f) name
Landlord and its lender(s) and other designees as loss payees and contain a
lender loss payee endorsement; and (g) contain an endorsement providing coverage
for cleanup of sudden and accidental pollution releases, with a sub-limit of at
least One Hundred Thousand and No/100 Dollars ($100,000.00). In addition to the
foregoing coverages on each Building and other improvements upon the Premises,
Tenant shall maintain property insurance covering Tenant’s machinery, equipment,
furniture, fixtures, and all other Tenant’s Personal Property at a limit of
liability determined by Tenant in its sole discretion. During the period of any
restoration and repair of the Premises or any portion thereof, Tenant shall
maintain an “all-risk” Builder’s Risk policy on a completed value basis for the
full replacement cost of the property being repaired and restored, if and when
there is a structural restoration and/or major repair required at any Building.
To the extent any portion of the Premises is located within a Special Flood
Hazard Area, Tenant shall maintain NFIP flood insurance for the Premises.

 

25



--------------------------------------------------------------------------------

  B.

During the Term, Tenant shall also provide and maintain the following insurance
at the terms and in the limits specified below:

 

  1.

Commercial General Liability Insurance against claims for third party Bodily
Injury, Personal/Advertising Injury, Property Damage, and Products/Completed
Operations Liability. Such insurance shall be written on an occurrence basis and
such coverage shall include, but not be limited to, assumed contractual
liability for the performance by Tenant of the indemnity agreements set forth in
this Lease to which this insurance applies, cross liability, and/or severability
of interests. Limits shall be no less than One Million and No/100 Dollars
($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) general aggregate. Tenant shall be permitted to maintain
self-insurance/retention amounts not to exceed (i) Five Hundred Thousand and
No/100 Dollars ($500,000) during the period from the Commencement Date through
July 31, 2021; (ii) One Million and No/100 Dollars ($1,000,000.00) during the
period from August 1, 2021 through July 31, 2022 and (iii) One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00) during the period from
August 1, 2022 until the expiration of the Term. Tenant shall cause Landlord and
its lender or other designees to be named as additional insureds under such
insurance.

 

  2.

Workers Compensation and Employer’s Liability Insurance insuring against and
satisfying Tenant’s obligations and liabilities under the workers compensation
laws of the jurisdiction in which the Premises are located, with Employers
Liability minimum limits per insured of Five Hundred Thousand and No/100 Dollars
($500,000.00) Bodily Injury each accident; Five Hundred Thousand and No/100
Dollars ($500,000.00) Bodily Injury by disease, each employee; and Five Hundred
Thousand and No/100 Dollars ($500,000.00) Bodily Injury by disease policy limit.
Policies shall include Voluntary Coverage.

 

26



--------------------------------------------------------------------------------

  3.

Automobile Liability Insurance for liability arising out of claims for bodily
injury and property damage arising from owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the business upon the
Premises, with a combined single limit of One Million and No/100 Dollars
($1,000,000.00) per accident for bodily injury and property damage and
containing appropriate no-fault insurance provisions wherever applicable.

 

  4.

Umbrella or Excess Liability Insurance written on an occurrence basis and
covering claims in excess of the underlying insurance described in the foregoing
subsections (1), (2) and (3) above, with a Twenty-Five Million and No/100
Dollars ($25,000,000.00) minimum limit per occurrence. Such insurance shall
contain a provision that it will drop down as primary and noncontributory
insurance in the event that the underlying insurance policy aggregate is
exhausted.

 

  5.

As and to the extent Tenant engages in the sale of alcoholic beverages upon the
Premises, liquor liability insurance One Million and No/100 Dollars
($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) in the aggregate.

 

  6.

Business interruption insurance insuring that the Base Rent will be paid to
Landlord for a minimum of twelve (12) months with an extended indemnity period
of twelve (12) months if the Premises is destroyed or rendered untenantable by
any cause insured against (it being understood that the existence of such
insurance does not reduce Tenant’s obligation to pay Base Rent without
diminution).

 

  C.

The required limits and coverages of all insurance set forth in Sections 0 and
15.B above may be reasonably adjusted by Landlord from time to time (but not
more frequently than once every five (5) years) in conformity with the then
prevailing custom of insuring liability in Comparable Buildings.

 

  D.

In the event of a casualty or other loss under any property insurance policy,
Tenant shall pay to Landlord the lesser of the amount of the deductible or the
full amount of the loss in the case of a loss in an amount less than the
deductible, which payment shall be treated in the same manner as insurance
proceeds. Tenant shall also cause all such property policies to permit Tenant’s
waiver of subrogation against Landlord under Section 17 for matters covered
thereby. Tenant shall cause Landlord, the Landlord Mortgagee to be named as loss
payees and/or mortgagees, as their interests may appear, under all property
insurance policies and shall cause the coverage to continue for Landlord’s
benefit notwithstanding any act or omission on Tenant’s part. By this
Section 15, Tenant intends that the risk of loss or damage to the Premises and
all property thereon, including Personal Property and Tenant’s Personal Property
described above, be borne by responsible property insurance carriers and Tenant
hereby agrees to look solely to, and to seek recovery only from, its respective
property insurance carriers, in the event of a loss of a type described above to
the extent that such coverage is agreed to be provided hereunder. For this
purpose, any applicable deductible shall be treated as though it were
recoverable under such policies.

 

27



--------------------------------------------------------------------------------

  E.

All insurance required to be maintained by Tenant pursuant to Section 0 and 15.B
must be maintained with insurers authorized to do business in the jurisdiction
in which the Premises is located and which have an A.M. Best Company Rating of
at least A/VIII or Standard and Poor’s Rating of at least A-. Tenant shall
provide to Landlord, and at each renewal of expiring policies, such certificates
as may be reasonably required to establish that the insurance coverage required
by this Section 15 is in effect from time to time and that, to the extent
commercially available, the insurer(s) have agreed to give Landlord and Landlord
Mortgagee at least ten (10) days’ notice prior to any non-renewal or
cancellation of, or material modification to, the required coverage. Landlord
and Tenant shall cooperate with each other in the collection of any insurance
proceeds which may be payable in the event of any loss, including the execution
and delivery of any proof of loss or other actions required to effect recovery.
Tenant shall cause all liability and property policies maintained by Tenant to
be written as primary policies, not contributing with and not supplemental or
excess to any coverage that Landlord or Landlord Mortgagee may carry.

 

  F.

Tenant may provide the insurance required by virtue of the terms of this Lease
by means of a combination of primary and excess or umbrella coverage and by
means of a policy or policies of blanket property insurance so long as (i) the
amount of the total insurance allocated to the Premises under the terms of the
blanket policy or policies furnishes protection equivalent to that of separate
policies in the amounts required by the terms of this Lease, and (ii) the
blanket policy or policies comply in all other respects with the other
requirements of this Lease.

 

  G.

If Tenant fails to obtain the insurance coverage, as set forth in this
Section 15 and does not cure its failure within five (5) days after written
notice from Landlord, Landlord may, at its option, obtain such insurance for
Tenant, and Tenant shall, upon demand, pay, as additional Rent, the cost
thereof.

 

28



--------------------------------------------------------------------------------

  H.

All policies of insurance required to be maintained pursuant to this Lease shall
be endorsed, if commercially available, so that if at any time should they be
not renewed or canceled (by any party including the insured) which affects the
interests of the Landlord or Landlord Mortgagee, such non-renewal or
cancellation shall not be effective as to Landlord and Landlord Mortgagee for
thirty (30) days, except for non-payment of premium which shall be for ten
(10) days after receipt by Landlord of written notice from such insurer of such
cancellation. In addition to the foregoing, all policies of insurance required
to be maintained pursuant to this Lease shall contain terms in accordance with
Tenant’s normal business practice and reasonably acceptable to Landlord and
shall (i) contain a severability of interest and a cross-liability clause;
(ii) name Landlord, Landlord Mortgagee, as additional insureds or loss payees,
as required by contract; and (iii) be endorsed to waive any rights of
subrogation against Landlord, its lenders, and their respective officers,
directors, employees, agents, partners, and assigns. All policies of insurance
required to be maintained pursuant to this Lease (other than in respect to
automobile liability or workers compensation insurance) shall insure the
interests of Landlord and Tenant regardless of any breach or violation by Tenant
or any other party of warranties, declarations or conditions contained in such
policies, any action or inaction of Tenant or others.

 

  I.

Prior to the Commencement Date, and at least five (5) days prior to each policy
anniversary, Tenant shall furnish Landlord with certificates of insurance or
binders, in a form reasonably acceptable to Landlord, evidencing all of the
insurance required by the provisions of this Lease for the benefit of Landlord
and required to be in force by the provisions of this Lease. Such certificates
of insurance/binders shall be executed by each insurer in the case of the
property policies, and in the case of liability policies, by each insurer or by
an authorized representative of each insurer where it is not practical for such
insurer to execute the certificate itself. Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and deductibles and the policy term and shall specifically list
the special provisions enumerated for such insurance required by this Lease. At
Landlord’s request, Tenant shall furnish certified copies of all insurance
policies required to be carried by Tenant pursuant to this Lease.

 

  16.

OFAC.

 

  A.

Tenant has taken all reasonable measures, in accordance with all applicable
Anti-Money Laundering Laws, with respect to each holder of a direct or indirect
ownership interest in the Tenant, to assure that funds invested by such holders
in the Tenant are derived from legal sources; provided, however, none of the
foregoing shall apply to any person to the extent that such person’s interest in
Tenant is in or through an entity whose stock or shares are listed and traded on
any recognized stock exchange located in the United States (a “U.S.
Publicly-Traded Entity”).

 

29



--------------------------------------------------------------------------------

  B.

Tenant hereby represents and warrants that neither Tenant, nor, to the actual
knowledge of Tenant, any persons or entities holding any legal or beneficial
ownership interest (direct or indirect) whatsoever in Tenant (1) has been
designated by the President of the United States or OFAC pursuant to the Trading
with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive
Order 13224 (September 23, 2001) or any Executive Order of the President issued
pursuant to such statutes; or named on the following list that is published by
OFAC: “List of Specially Designated Nationals and Blocked Persons”
(collectively, “Prohibited Persons”), (2) is under investigation by any
governmental authority for, or has been charged with, or convicted of, any
violation of any Anti-Money Laundering Laws, or drug trafficking,
terrorist-related activities or other money laundering predicated crimes or a
violation of the BSA, (3) has been assessed civil penalties under these or
related laws, or (4) has had any of its funds seized or forfeited in an action
under these or related laws; provided, however, none of the foregoing shall
apply to any person to the extent that such person’s interest is in or through a
U.S. Publicly-Traded Entity.

 

  C.

Tenant has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by Law, to ensure that
Tenant is and shall be in compliance with all (1) Anti-Money Laundering Laws and
(2) OFAC Laws and Regulations. Tenant will not during the Term knowingly engage
in any transactions or dealings, or knowingly be otherwise associated, with any
Prohibited Persons in connection with the use or occupancy of the Premises. A
breach of the representations contained in this Section 16 by Tenant as a result
of which Landlord suffers actual damages shall constitute a material breach of
this Lease and shall entitle Landlord to any and all remedies available
hereunder, or at law or in equity.

 

  17.

WAIVER OF SUBROGATION.

Notwithstanding anything to the contrary set forth in this Lease, to the fullest
extent permitted by Law, neither Landlord nor Tenant shall be liable (by way of
subrogation or otherwise) to the other party (or to any insurance company
insuring the other party) for any loss or damage to the property of the
releasing party to the extent the loss or damage is covered by property
insurance carried or required by this Lease to be carried by the releasing party
EVEN THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL
ACTS OR OMISSIONS OF LANDLORD OR TENANT OR THEIR RESPECTIVE EMPLOYEES, AGENTS,
CONTRACTORS OR INVITEES. Landlord and Tenant shall give each insurance company
which issues policies of insurance, with respect to the items covered by this
waiver, written notice of the terms of this mutual waiver, and shall have such
insurance policies properly endorsed, if necessary, to prevent the invalidation
of any of the coverage provided by such insurance policies by reason of such
mutual waiver. For the purpose of the foregoing waiver, the amount of any
deductible or self-insured retention applicable to any loss or damage shall be
deemed covered by, and recoverable by the insured under the insurance policy to
which such deductible or self-insured retention relates. Each party shall pay
any additional expense, if any, for obtaining such waiver.

 

30



--------------------------------------------------------------------------------

  18.

FIRE OR OTHER CASUALTY.

 

  A.

All proceeds (except business interruption insurance proceeds not allocated to
Rent expenses and personal property proceeds, if any) in excess of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) payable by reason of any
property loss, damage, or destruction of or to the Premises by fire or other
casualty, or any portion thereof, under any property policy of insurance
required to be carried hereunder, shall be paid to Landlord, to be held by
Landlord for the benefit and use of Tenant subject to and in accordance with the
terms hereof or by Landlord Mortgagee for the exclusive purpose of restoration
of the Premises and made available to Tenant upon request, pursuant to the
procedures set forth in this Section 18 for the reasonable costs of
preservation, stabilization, emergency restoration, business interruption (other
than any amount allocated to Rent expenses), reconstruction and repair, as the
case may be, of any damage to or destruction of the Premises, or any portion
thereof; provided, however, that the portion of such proceeds that are
attributable to Tenant’s obligation to pay Rent shall be applied against Rent as
and when the same becomes due by Tenant hereunder. All proceeds paid to Tenant
shall be used first for the repair of any damage to the Premises (other than
such payment of Rent). Any excess proceeds of insurance remaining after the
completion of the restoration or reconstruction of the Premises to substantially
the same condition as existed immediately before the damage or destruction and
with materials and workmanship of like kind and quality and to Landlord’s
reasonable satisfaction, and in accordance with the general terms and conditions
of Exhibit C attached hereto, as applicable (collectively, “Restoration
Standards”), shall be retained by Tenant. Tenant shall have the right to
reasonably prosecute and settle insurance claims, provided that Tenant shall
consult with and involve Landlord in the process of adjusting any insurance
claims under this Section 18.

 

  B.

Subject to the terms of this Section 18, Landlord shall make any proceeds held
by Landlord for the benefit and use of Tenant subject to and in accordance with
the terms hereof available to Tenant the insurance proceeds (net of all
reasonable administrative and collection costs, including reasonable attorneys’
fees) paid to Landlord for such repair and rebuilding of the Premises as it
progresses (other than business interruption proceeds to be allocated to Rent
expenses as aforesaid and applied to the Rent as it becomes due hereunder).
Payments shall be made against certification of the architect responsible for
the supervision of the repairs and rebuilding that the work had been performed
substantially in conformance with the approved plans and specifications therefor
and the value of the work in place is equal to not less than one hundred ten
percent (110%) of the aggregate amount advanced by Landlord for the payment of
such work. Prior to commencing the repairing and rebuilding, Tenant shall
deliver to Landlord for Landlord’s approval, which shall not be unreasonably
withheld conditioned or delayed, a schedule setting forth the estimated monthly
draws for such work. Landlord shall contribute to such payments, out of the
insurance proceeds being held by Landlord, an amount equal to the proportion
that the total net amount so held by Landlord bears to the total estimated cost
of repairing and rebuilding, multiplied by the payment by Tenant on account of
such work. Landlord may, however, withhold ten percent (10%) from each payment
until the work has been completed and unconditional lien releases and/or other
proof has been furnished to Landlord that no lien or liability has attached, or
will attach, to the applicable Building or Property or to Landlord in connection
with repairing, reconstructing and rebuilding. In addition, disbursement of such
proceeds to Tenant are subject to any customary conditions of a Landlord
Mortgagee and the respective SNDA between Tenant and such Landlord Mortgagee.

 

31



--------------------------------------------------------------------------------

  C.

If the Premises or any portion thereof is damaged by fire or other casualty,
whether or not from a risk covered by insurance, Tenant shall give Landlord
prompt written notice thereof and Rent shall continue unabated notwithstanding
any casualty. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Premises or any portion thereof.

 

  D.

In the event of a fire or other casualty, subject to Tenant’s right to receive
the insurance proceeds for such casualty event to the extent any such proceeds
exists and Tenant is entitled to the same hereunder, Tenant shall, at its
expense regardless of the amount of any such damage or destruction and whether
or not the insurance proceeds attributable such damage or destruction shall be
sufficient for the purpose, cause the Premises to be repaired, restored and
replaced in accordance with all Law, this Section 18.D and the Restoration
Standards, as expeditiously as practicable using reasonable diligence to a
condition as nearly as practicable to that which existed immediately prior to
occurrence of the fire or other casualty and otherwise in a good workmanlike
manner, using new materials of like quality.

 

  E.

No damage or destruction of the Premises or any portion thereof as a result of
fire or any other hazard, risk or casualty whatsoever shall relieve Tenant from
Tenant’s liability and obligation to timely pay the full Rent payable under this
Lease and Rent shall continue unabated notwithstanding any casualty.

 

  F.

Notwithstanding anything contained herein to the contrary, if during the last
twelve (12) months of the Term, or any renewal thereof, the Premises is damaged
to the extent that the repairs for same would exceed thirty-five percent (35%)
or more of the replacement cost, then this Lease may be terminated at the end of
the election of either party, provided that the notice of such election occurs
within sixty (60) days after the occurrence of such damage or destruction. Upon
the exercise of such termination, this Lease shall be deemed null and void
except for the parties obligations expressly surviving the termination.

 

32



--------------------------------------------------------------------------------

  G.

The provisions of this Lease, including this Section 18 constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, and any Law with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any similar or successor Laws now or
hereinafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises.

 

  19.

CONDEMNATION.

 

  A.

Tenant and Landlord shall promptly give the other written notice upon knowledge
of the actual or threatened commencement of any condemnation or eminent domain
proceeding or other governmental taking affecting the the Premises or any
portion thereof, and, to the extent not otherwise received, shall deliver to the
other copies of any and all papers served in connection therewith. Subject to
the remainder of this Section 19, if during the Term all or any part of the
Premises shall be taken for any public or any quasi-public use under any statute
or by right of eminent domain or by private purchase in lieu thereof, all
compensation awarded or paid as a result thereof shall belong to and be the
property of Landlord without any participation by Tenant and without any
deduction therefrom for any estate hereby vested in or owned by Tenant and
Tenant hereby irrevocably assigns to Landlord any award or payment to which
Tenant may be or become entitled by reason of any taking of the Premises or any
part thereof, subject to the other provisions of this Section 19. Landlord shall
have the exclusive power to collect, receive and retain any such award proceeds
and to make any compromise or settlement in connection with such award. Nothing
herein shall be deemed to preclude Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceeding for loss or
interruption of business or depreciation to, damage to or cost of removal of, or
for value of, stock, trade fixtures, furniture, machinery, equipment and other
personal property belonging to Tenant (including, without limitation, Tenant’s
Personal Property), provided that no such claim shall diminish or otherwise
adversely affect Landlord’s award. Tenant agrees to execute any and all further
documents that may be reasonably required in order to facilitate collection by
Landlord of any and all awards. Tenant, in cooperation with Landlord, shall have
the right to participate in any condemnation proceedings for the purpose of
protecting Tenant’s interest hereunder.

 

33



--------------------------------------------------------------------------------

  B.

If during the Term all or substantially all of the Premises shall be taken for
any public or any quasi-public use under any statute or by right of eminent
domain or by private purchase in lieu thereof, then Tenant may, not later than
thirty (30) days after any such taking, give notice to Landlord of its intention
to terminate this Lease as to the Premises on any business day specified in such
notice which occurs not less than thirty (30) nor more than one hundred eighty
(180) days after such taking. A taking of substantially all of the Premises
under this Section 19.B shall be deemed to have occurred if (i) (A) twenty
percent (20%) or more of the square footage of the Building shall have been
subject to a taking or (B) fifty percent (50%) or more of the square footage of
the Premises shall have been subject to a taking, or (ii) there shall have been
a permanent loss of access, ingress or egress, or parking capacity (to the
extent the loss of parking causes the Premises to not comply with applicable
Law). Notwithstanding anything to the contrary contained herein, Tenant shall
not have the right to terminate this Lease with respect to the condemnation set
forth on Schedule 19.B attached hereto.4

 

  C.

If during the Term all or any part of the Premises shall be taken for any public
or any quasi-public use under any statute or by right of eminent domain or by
private purchase in lieu thereof and if the Lease is not terminated pursuant to
Section 19.B as expressly provided in Section 19.B, then this Lease shall
continue in full effect without abatement or reduction of Rent or other sums
payable by Tenant under this Lease, notwithstanding such taking or private
purchase. Tenant shall, promptly after any such taking and at its expenses
(regardless of whether any awards are sufficient for the same) following receipt
of the award, if any, from Landlord (to the extent Tenant is entitled to the
same hereunder), repair any damage caused by any such taking in accordance with
this Section 19 and the Restoration Standards and so that, after the completion
of such repair, the Premises shall be, as nearly as possible, in a condition as
good as the condition thereof immediately prior to such taking, except for
ordinary wear and tear. Any net award in excess of $250,000.00 collected by
Landlord pursuant to Section 19.A shall be held by Landlord for the benefit and
use of Tenant subject to and in accordance with the terms hereof (or by Landlord
Mortgagee) and applied and paid over toward the cost of repair of damage due to
such taking against certificates of Tenant, signed by an authorized officer of
Tenant, delivered to Landlord from time to time as such repair progresses or is
completed, each such certificate describing such repair for which Tenant is
requesting payment, the cost incurred by Tenant in connection therewith and
stating that Tenant has not theretofore received payment for such repair. If the
cost of repairs shall exceed the net award collected by Landlord, Tenant shall
pay the deficiency. Any balance remaining in the hands of Landlord after payment
of such costs of demolition, repair and restoration shall be retained by
Landlord.

 

 

4

Note to Draft: Include as applicable.

 

34



--------------------------------------------------------------------------------

  D.

If the use or occupancy of the Premises or any portion thereof shall be
temporarily requisitioned by any governmental authority, civil or military, then
this Lease shall continue in full effect notwithstanding such requisition,
without abatement or reduction of Rent or other sums payable by Tenant
hereunder, and Tenant shall be entitled to receive the entire net award payable
by reason of such temporary requisition. Any requisition of twenty four
(24) months or longer shall be considered a taking of substantially all of the
Premises under this Section 19.B, and Tenant shall be afforded the termination
rights as and to the extent set forth in said Section 19.B.

 

  20.

INDEMNIFICATION.

 

  A.

Notwithstanding the existence of any insurance required to be provided hereunder
(but not in duplication thereof), and without regard to the policy limits of any
such insurance, and in addition to and not in limitation of any other indemnity
provided in this Lease, Tenant shall protect, indemnify, defend and hold
harmless all Landlord Indemnified Parties from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, losses,
costs, fees and commercially reasonable out-of-pocket expenses, including
without limitation reasonable counsel fees and court costs, to the maximum
extent permitted by Law, imposed upon, asserted against or suffered or incurred
by any Indemnified Party directly or indirectly by reason of any claim, suit or
judgment obtained or brought by or on behalf of any person or persons against
any Landlord Indemnified Party, for damage, loss or expense, which arise out of,
are occasioned by, or are in any way attributable to or related to the
following: (i) Tenant’s use or occupancy of the Premises; (ii) the conduct of
Tenant’s business at the Premises; (iii) any activity, work or thing done or
permitted by or on behalf of Tenant or its agents, contractors or subtenants in
or about the Premises; (iv) the condition of the Premises; (v) the Lease or any
breach or default in the performance of any obligation to be performed by Tenant
under the terms of this Lease or arising from any act, neglect, fault or
omission of Tenant or Tenant’s Representatives; or (vi) the Premises or any
accident, injury to or death of any person or damage to any property howsoever
caused in or on the Premises, except to the extent that any of the foregoing are
caused by the gross negligence or willful misconduct of Landlord and/or any
Landlord Indemnified Parties. Tenant, at its expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against any
Landlord Indemnified Party (“Landlord Claim”). If at any time a Landlord
Indemnified Party shall have received written notice of or shall otherwise be
aware of any Landlord Claim which is subject to indemnity under this
Section 20.A, such Landlord Indemnified Party shall give reasonably prompt
written notice of such Landlord Claim to Tenant; provided, that, except to the
extent Tenant is materially prejudiced in its defense of such Landlord Claim,
(I) such Landlord Indemnified Party shall have no liability for a failure to
give notice of any Landlord Claim, and (II) the failure of such Landlord
Indemnified Party to give such a notice to Tenant shall not limit the rights of
such Landlord Indemnified Party or the obligations of Tenant with respect to
such Landlord Claim. Landlord shall have the right to reasonably control the
defense or settlement of any Landlord Claim. Tenant’s liability under this
Section 20 shall survive the expiration or earlier termination of this Lease.

 

35



--------------------------------------------------------------------------------

  B.

Except to the extent prohibited by Law or caused by the gross negligence or
willful misconduct of Landlord or any Landlord Indemnified Parties, Tenant
hereby expressly releases Landlord and Landlord Mortgagee and all other Landlord
Indemnified Parties from, and waives all claims for, damage or injury to person,
theft, loss of use of or damage to property and loss of business sustained by
Tenant and resulting from the Premises, including any Building, Property,
Personal Property or Tenant’s Personal Property or any part thereof or any
equipment therein or appurtenances thereto becoming in disrepair, or resulting
from any damage, accident or event in or about the Premises. Without limiting
the generality of the foregoing, this Section 20.B shall apply particularly, but
not exclusively, to flooding, damage caused by any Building equipment and
apparatuses, water, snow, frost, steam, excessive heat or cold, broken glass,
sewage, gas, odors, excessive noise or vibration, death, loss, conversion,
theft, robbery, or the bursting or leaking of pipes, plumbing fixtures or
sprinkler devices.

 

  21.

ASSIGNMENT AND SUBLETTING.

 

  A.

This Lease shall be fully assignable by the Landlord or its successors and
assigns, in whole or in part in connection with Landlord’s sale or transfer of
its interest in the Premises (subject to Landlord and Tenant agreeing on
applicable and customary agreements severing and modifying this Lease in their
good faith reasonable discretion), provided Tenant’s obligations shall not be
materially increased and its rights not materially diminished.

 

  B.

Landlord shall have the right to sell or convey the entire Premises subject to
this Lease or to assign its right, title and interest as Landlord under this
Lease in whole or in part. In the event of any such sale or assignment other
than a security assignment, Tenant shall attorn to such purchaser or assignee
and Landlord shall be relieved, from and after the date of such transfer or
conveyance, of liability for the performance of any obligation of Landlord
contained herein, except for obligations or liabilities accrued prior to such
assignment or sale.

 

36



--------------------------------------------------------------------------------

  C.

Tenant acknowledges that Landlord has relied both on the business experience and
creditworthiness of Tenant and upon the particular purposes for which Tenant
intends to use the Premises in entering into this Lease. Subject to the terms of
this Section 21 where a Transfer is expressly permitted without the prior
written consent of Landlord, any Transfer by Tenant, including, without
limitation, any of the following Transfer events shall require Landlord’s
written consent which consent may be granted or withheld in Landlord’s sole and
absolute discretion: (i) an assignment, transfer, conveyance, pledge or mortgage
of this Lease or any interest therein, whether by operation of law or otherwise;
(ii) a direct or indirect transfer of fifty percent (50%) or more of an interest
in Tenant (whether by stock, partnership interest or otherwise, voluntarily or
by operation of law); provided, however, any (A) Affiliate Transfer (subject to
the provisions of Section 21(F) or (B) Transfer where following the completion
of said transaction the transferee has an investment grade credit rating and the
assignee remains fully and primarily liable hereunder shall not require
Landlord’s prior written consent; (iii) no direct or indirect interest in Tenant
shall be pledged, encumbered, hypothecated or assigned as collateral for any
obligation of Tenant; (iv) no change of Control of Tenant shall occur, provided
that Landlord consent shall not be required (but prior written notice to
Landlord shall be required unless Tenant is Publically traded) under this clause
(iv) if the following conditions are satisfied: (A) immediately following such
change of Control of Tenant, Tenant has an investment grade rating (public or
private) pursuant to ratings established by either (x) Standard & Poor’s;
(y) Moody’s; or (z) at least two (2) of the following Nationally Recognized
Statistical Ratings Organizations (NRSRO): Fitch, Morningstar, Kroll, and
Egan-Jones; or (B) prior to such change of Control of Tenant, both of the
following conditions are satisfied: (x) this Lease is amended (by written
instrument reasonably acceptable to Landlord) to increase the then-applicable
Base Rent by five percent (5%) (and which Base Rent, as so increased, shall
continue to increase by two percent (2%) each year during the Term and each
Renewal Term), and (y) Tenant delivers to Landlord a Letter of Credit in an
amount equal to the aggregate Base Rent scheduled to be paid by Tenant to
Landlord hereunder from the date of delivery of such Letter of Credit until the
date that is twenty-four (24) months thereafter as an additional Security
Deposit, to be held by Landlord for the balance of the Term; and (v) Tenant
shall not sublet all or any part of the Premises (except as expressly permitted
herein) (each of items (i) through (v) are hereinafter referred to as a
“Transfer”). In addition, no interest in Tenant, or in any individual or person
owning directly or indirectly any interest in Tenant, shall be transferred,
assigned or conveyed to any individual or person whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations and/or who
is in violation of any of the OFAC Laws and Regulations, and any such transfer,
assignment or conveyance shall not be effective until the transferee has
provided written certification to Tenant and Landlord that (A) the transferee or
any person who owns directly or indirectly any interest in transferee, is not an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of the
OFAC Laws and Regulations, and (B) the transferee has taken reasonable measures
to assure than any individual or entity who owns directly or indirectly any
interest in transferee, is not an individual or entity whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of the OFAC Laws and Regulations;
provided, however, the covenant contained in this sentence shall not apply to
any person to the extent that such person’s interest is in or through a U.S.
Publicly-Traded Entity.

 

37



--------------------------------------------------------------------------------

  D.

Except as expressly provided otherwise herein, Landlord’s consent to a Transfer
shall be subject to the satisfaction of such conditions as Landlord shall
determine in its sole and absolute discretion, including, without limitation,
the proposed transferee having satisfactory creditworthiness as determined by
Landlord in its sole and absolute discretion. In addition, any such consent
shall be conditioned upon the payment by Tenant to Landlord of all commercially
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such consent, including, without limitation, reasonable attorneys’ fees.
The provisions of this Section 21 shall apply to every Transfer requiring
Landlord consent regardless of whether voluntary or not, or whether or not
Landlord has consented to any previous Transfer. Except as expressly permitted
by the terms of this Lease or otherwise expressly agreed to by Landlord in
writing in conjunction therewith, no Transfer shall relieve Tenant of its
obligations under this Lease, it being understood that the initial Tenant under
this Lease always shall remain liable and responsible for the obligations of the
tenant hereunder. Any Transfer in violation of this Section 21 shall be voidable
at the sole option of Landlord.

 

  E.

Notwithstanding the foregoing, but subject to the conditions set forth in the
following sentence, the prior written consent of Landlord shall not be required
for the assignment by Tenant of this Lease to an Affiliate (an “Affiliate
Transfer”) of Tenant, or the transfer of the voting stock of Tenant to an
Affiliate of Tenant in a single transaction or a series of transactions.
Tenant’s right to complete an assignment or transfer contemplated by the
preceding sentence shall be subject to the satisfaction of the following
conditions precedent at the time of the proposed assignment or transfer:

 

  (1)

no Event of Default shall have occurred and be continuing;

 

  (2)

Tenant shall provide Landlord with written notice of such proposed assignment or
transfer at least thirty (30) days prior to the anticipated date of such
assignment or transfer; provided that if Tenant is publicly traded, Tenant shall
not be obligated to provide Landlord with prior notice of such Affiliate
Transfer, but shall provide Landlord with written notice of such Affiliate
Transfer within five (5) days following such Transfer;

 

38



--------------------------------------------------------------------------------

  (3)

Tenant and such Affiliate transferee shall execute such commercially reasonable
and appropriate documents to evidence the obligations of Tenant and, to the
extent applicable, such Affiliate, as lessee, hereunder and shall provide
evidence that such Transfer qualifies as an Affiliate Transfer hereunder, in
each case as reasonably required by Landlord.

 

  (4)

The assignor Tenant shall remain primarily liable and responsible for the
obligations of the Tenant hereunder.

Notwithstanding the foregoing, but subject to the conditions set forth in the
following sentence, Tenant shall have the right to sublease upon prior written
notice to Landlord but without Landlord’s consent to: (i) any wholly-owned
subsidiary or Affiliate of Tenant and/or (ii) to any sublessee in a transaction
leasing three (3) or more of the premises under a Separate Lease. Tenant’s right
to sublease the Premises as contemplated by the preceding sentence shall be
subject to the following conditions:

 

  (1)

no Event of Default shall have occurred and be continuing; and

 

  (2)

the proposed sublease will not result in a violation of any term or condition of
this Lease

 

  (3)

any such sublease shall be subordinate to this Lease and Tenant shall remain
primarily liable and responsible for the obligations of the Tenant under this
Lease notwithstanding such sublease; and

 

  (4)

the Premises subject to such subleases shall be used for the uses permitted
herein and shall otherwise be operated and maintained in accordance with the
terms and conditions of this Lease.

 

  F.

Further, Tenant shall have the right, without the consent of Landlord, to assign
Tenant’s interest in this Lease and/or to sublet or license all or any portion
of the Premises: (a) to any entity which purchases all or substantially all of
the assets of Tenant; (b) as part of a merger, acquisition, consolidation or
public offering of stock or other interests; and/or (c) as may otherwise be
required by Law, so long as, in each case, (i) no Event of Default has occurred
and is continuing as of the date such proposed assignment becomes effective;
(ii) the proposed assignment is not reasonably expected to result in a violation
of a material term or condition of this Lease; (iii) the proposed assignee
Tenant is experienced in management and operation of facilities similar to the
Premises and has a favorable business and operational reputation and character
(as reasonably determined by Landlord); (iv) immediately after the proposed
assignment, the assignee Tenant has an investment grade rating (public or
private) pursuant to ratings established by either (x) Standard & Poor’s;
(y) Moody’s; or (z) at least two (2) of the following Nationally Recognized
Statistical Ratings Organizations (NRSRO): Fitch, Morningstar, Kroll, and
Egan-Jones and (v) the net worth of the assignee Tenant after such assignment,
merger, acquisition, consolidation or public offering of stock or other
interests is equal or greater than the greater of (A) Tenant’s net worth as of
the date hereof or (B) Tenant’s net worth immediately prior to such assignment
merger, acquisition, consolidation or public offering of stock or other
interests, in each case as reasonably determined by Landlord.

 

39



--------------------------------------------------------------------------------

  G.

Any Transfer shall not relieve Tenant, or any person claiming by, through or
under Tenant, of the obligation to obtain the consent of Landlord, pursuant to
this Section 21, to any further Transfer. In the event of a sublease, if there
exists an Event of Default, Landlord may collect rent from the subtenant without
waiving any rights under this Lease while such Event of Default is continuing.
Any rent Landlord may collect from any such subtenant will be first applied to
the Rent due and payable under this Lease and any other amounts then due and
payable and then applied to the Rent as it becomes due and payable under this
Lease. The collection of the Rent and any other sums due and payable under this
Lease, from a person other than Tenant shall not be a waiver of any of
Landlord’s rights under this Section 21.D, an acceptance of assignee or
subtenant as Tenant, or a release of Tenant from the performance of Tenant’s
obligations under this Lease.

 

  H.

No Transfer shall impose any additional obligations on Landlord under this
Lease. Tenant shall reimburse Landlord (and Landlord’s Mortgagee, if applicable)
for Landlord’s reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred in conjunction with the reviewing and processing and
documentation of any Transfer requiring Landlord’s consent that is actually
consummated.

 

  22.

LIENS.

Tenant will not, directly or indirectly, create or permit to be created or to
remain, and will promptly discharge, at its expense, any mechanic’s, supplier’s
or vendor’s lien, encumbrance or charge on the Premises or any part thereof,
other than any of the same arising by or through Landlord. The existence of any
mechanic’s, supplier’s or vendor’s lien, or any right in respect thereof, shall
not constitute a violation of this Section 22 if payment is not yet due upon the
contract or for the goods or services in respect of which any such lien has
arisen or, if Tenant is protesting or challenging such lien in good faith and
has, within forty-five (45) days (or such earlier time as reasonably required by
Landlord’s Mortgagee after Tenant’s receipt of written notice) after Tenant
receives actual notice of such lien, bonded over such lien. Nothing contained in
this Lease shall be construed as constituting the consent or request of
Landlord, expressed or implied, of any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Premises or any part thereof, and any such
contractor, subcontractor, laborer, materialman or vendor shall look solely to
Tenant and Tenant’s interest in the Premises to secure the payment of any bills
for any labor, services, or materials furnished. Notice is hereby given that
Landlord will not be liable for any labor, services or materials furnished or to
be furnished to Tenant, or to anyone holding the Premises or any part thereof
through or under Tenant, and that no mechanic’s or other liens for any such
labor, services or materials shall attach to or affect the interest of Landlord
in and to the Premises. If Tenant has not removed any such lien or other
encumbrance described above within forty-five (45) days after written notice
thereof to Tenant, Landlord may, but shall not be obligated to, pay the amount
of such lien or other encumbrance or discharge the same by deposit, and the
amount so paid or deposited shall constitute additional Rent and be collectible
upon demand with interest at the Default Rate. Landlord hereby consents to the
granting of a lien or security interest on the fixtures, furnishings, trade
fixtures, furniture, computers, telephone systems, machinery, equipment and
other of Tenant’s Personal Property installed or placed on the Premises by
Tenant in connection with any credit facility that Tenant has or may have during
the Term hereof, and Tenant shall give Landlord written notice of any such lien.

 

40



--------------------------------------------------------------------------------

  23.

TENANT’S DEFAULT.

Each of the following events shall be deemed to be an “Event of Default” under
this Lease: (i) failure to pay Rent or any other monetary obligation as and when
due, and such failure continues for five (5) Business Days after Tenant’s
receipt of Landlord’s written notice thereof; (ii) Tenant abandons the Premises;
provided, however, in no event shall a cessation of business as permitted herein
be deemed abandonment by Tenant; (iii) Tenant becomes insolvent, makes an
assignment for the benefit of creditors, or institutes a proceeding under state
or federal bankruptcy laws (or successor laws) or Tenant shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant; (iv) a writ of
attachment or execution is levied on this Lease, or a receiver is appointed with
authority to take possession of the Premises, which attachment, execution or
receiver is not removed within thirty (30) days of filing or appointment of a
receiver; (v) Tenant shall be liquidated or dissolved; (vi) Tenant shall violate
Section 22 hereof; (vii) the estate or interest of Tenant in the Premises or any
part thereof shall be levied upon or attached in any proceeding relating to more
than One Hundred Thousand and No/100 Dollars ($100,000.00), and the same shall
not be vacated, discharged or stayed pending appeal (or bonded or otherwise
similarly secured payment) within the earlier of sixty (60) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord or any earlier period provided by Law for obtaining any
stay pending appeal or to prevent foreclosure or sale; provided, however, that
such notice shall be in lieu of and not in addition to any notice required under
applicable Law; (viii) Tenant fails to maintain any insurance required by this
Lease; (ix) failure of Tenant to replenish the Security Deposit or provide a
replacement Letter of Credit as provided in Section 5.E; and (x) failure by
Tenant to perform any other covenant, agreement or undertaking of the Tenant
contained in this Lease if the failure to perform is not cured within thirty
(30) days after Tenant’s receipt of Landlord’s written notice thereof; provided,
however, if the breach cannot reasonably be cured within thirty (30) days, the
same shall not result in an Event of Default if Tenant commences to cure the
breach within thirty (30) days of receipt of Landlord’s written notice and
diligently and in good faith continues to prosecute the cure of said breach to
completion, provided such breach is cured within ninety (90) days after Tenant’s
receipt of Landlord’s written notice thereof.

 

41



--------------------------------------------------------------------------------

24. REMEDIES OF LANDLORD.

 

  A.

From and after the occurrence of any Event of Default, Landlord shall have the
option to pursue any one or more of the following remedies as well as any other
remedy available at Law or in equity for such Event of Default: (i) terminate
this Lease, in which event Tenant shall immediately surrender the Premises to
Landlord; (ii) using lawful means, enter upon and take possession of the
Premises without terminating this Lease and without being liable for prosecution
or claim for damages, and relet, upon reasonable terms, all or a portion of the
Premises (if Landlord elects to enter and relet the Premises, Landlord may at
any time thereafter elect to terminate this Lease); (iii) sue periodically to
recover damages during the period corresponding to the portion of the Term for
which suit is instituted, and if Landlord elects to sue and is successful in
such suit, Landlord shall be entitled to recover all actual third party costs
and expenses of such suit, including reasonable attorneys’ fees, together with
interest at the Default Rate; (iv) re-enter the Premises or any portion thereof
and attempt to cure any default of Tenant, or make any such payment or perform
such act for the account of and at the expense of Tenant, in which event Tenant
shall, upon demand, reimburse Landlord as additional Rent for all reasonable
costs and expenses which Landlord incurs to cure such default, together with
interest at the Default Rate accruing from the date such costs and expenses were
incurred, and Tenant agrees that no such entry or action by Landlord shall
constitute an actual or constructive eviction or repossession, without
Landlord’s express intention to do so as expressed in writing, and no such entry
shall be deemed an eviction of Tenant; (v) to the extent permitted by applicable
Law, and provided Landlord has terminated this Lease, accelerate and recover
from Tenant all Rent and other monetary sums scheduled to become due and owing
under this Lease after the date of such breach for the entire Term and any
Renewal Term that has been exercised; provided however such amounts shall be
discounted to present value at a rate equal to a rate of United States
Treasuries with a maturity closest to the remaining Term; and (vi) enforce the
provisions of this Lease by a suit or suits in equity or at law for the specific
performance of any covenant or agreement contained herein, or for the
enforcement of any other appropriate legal or equitable remedy. Tenant shall
reimburse Landlord for any actual out-of-pocket expenses which Landlord actually
incurs in complying with the terms of this Lease on behalf of Tenant, together
with interest at the Default Rate.

 

  B.

If Landlord elects to terminate this Lease, Landlord shall be entitled to
recover from Tenant all Rent accrued and unpaid for the period up to and
including such termination date, as well as all other additional Rent payable by
Tenant, or for which Tenant is liable or for which Tenant has agreed to
indemnify Landlord, which may be then owing and unpaid, and all actual third
party costs and expenses, including court costs and reasonable attorneys’ fees,
incurred by Landlord in the enforcement of its rights and remedies hereunder,
together with interest at the Default Rate. In addition, Landlord shall be
entitled to recover as damages for loss of the bargain and not as a penalty the
lesser of (i) the sum of (1) the aggregate sum which at the time of such
termination represents the present value of the aggregate Rent which would have
been payable after the termination date had this Lease not been terminated for
the remainder of the Term or Renewal Term, as applicable, during which such
termination occurred, such present value to be computed on the basis of the rate
of U.S. Treasury Bills with the closest maturity date correlating with the
amount of time left in the Term or Renewal Term, as applicable, had this Lease
not been terminated, and (2) any damages in addition thereto, including without
limitation reasonable attorneys’ fees and court costs, which Landlord sustains
as a result of the breach of any of the covenants of this Lease other than for
the payment of Rent, and interest at the Default Rate or (ii) the greatest
amount permitted by applicable Law.

 

42



--------------------------------------------------------------------------------

  C.

Landlord shall be obligated to use commercially reasonable efforts to mitigate
damages upon the occurrence of an Event of Default. Landlord’s obligation to
mitigate damages shall be satisfied in full if Landlord undertakes to lease the
Premises (the “Repossessed Premises”) to another tenant (a “Substitute Tenant”)
in accordance with the following criteria: (1) Landlord shall have no obligation
to solicit or entertain negotiations with any other prospective tenants for such
Repossessed Premises until Landlord obtains full and complete possession of such
Repossessed Premises including, without limitation, the final and unappealable
legal right to relet such Repossessed Premises free of any claim of Tenant;
(2) Landlord shall not be obligated to lease or show such Repossessed Premises,
on a priority basis, or offer such Repossessed Premises to a prospective tenant
when other premises in the applicable Building or any other building owned by
Landlord suitable for that prospective tenant’s use are (or will be) available;
(3) Landlord shall not be obligated to lease such Repossessed Premises to a
Substitute Tenant for a rent less than the current fair market rent then
prevailing for similar uses in Comparable Buildings for such Repossessed
Premises, nor shall Landlord be obligated to enter into a new lease under other
terms and conditions that are unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the applicable Building or for
a building belonging to Landlord in the vicinity; (4) Landlord shall not be
obligated to enter into a lease with a Substitute Tenant whose use would:
(i) violate any restriction, covenant, or requirement contained in the lease of
another tenant of the applicable Building; or (ii) adversely affect the
reputation of the applicable Building; and (5) Landlord shall not be obligated
to enter into a lease with any proposed Substitute Tenant which does not have,
in Landlord’s reasonable opinion, sufficient financial resources to operate such
Repossessed Premises in a first-class manner and to fulfill all of the
obligations in connection with the lease thereof as and when the same become
due. No reletting shall be construed as an election on the part of Landlord to
terminate this Lease unless a written notice of such intention is given to
Tenant by Landlord. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous default and/or exercise its rights under Section 24.A and Section 24.B.

 

43



--------------------------------------------------------------------------------

  D.

Pursuit of any of the above stated remedies by Landlord after an Event of
Default shall not preclude pursuit of any other remedy provided in this Lease or
at Law or in equity, nor shall pursuit of any remedy constitute forfeiture or
waiver of any payment due to Landlord. No waiver by Landlord of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of any other
violation or default. Once an Event of Default occurs, following the expiration
of the applicable notice and cure period, Landlord shall not be obligated to
accept any delinquent cure of such Event of Default, unless Landlord states in
writing, in its sole and absolute discretion, that such Event of Default has
been cured.

25. SUBORDINATION/ATTORNMENT.

 

  A.

Landlord Mortgage. Landlord may mortgage its fee interest in the Premises or any
portion thereof, at any time, and from time to time, in accordance with the
terms hereof. Notwithstanding anything to the contrary contained herein,
Landlord and Tenant agree that this Lease shall be subordinate to any Landlord
Mortgage and the rights of any Landlord Mortgagee; provided, however, in the
event of a foreclosure under any such Landlord Mortgage, or conveyance or
assignment in lieu of foreclosure or by deed in lieu of foreclosure, such
Landlord Mortgagee and its successors and assigns shall not disturb the
occupancy or other rights of Tenant under the terms of this Lease so long as no
Event of Default exists hereunder. If requested by Landlord, Tenant shall,
promptly and in no event later than twenty (20) days after a request from
Landlord, enter into a reasonable and customary subordination, non-disturbance
and attornment agreement (“SNDA”) with Landlord Mortgagee to effectuate the
subordination, non-disturbance and attornment rights contemplated by this
Section 25.A. Landlord shall use commercially reasonable efforts to cause the
current Landlord Mortgagee, if any, to deliver an SNDA on the Effective Date
hereof.

 

  B.

Landlord’s interest in this Lease and/or the Premises shall not be subordinate
to any liens or encumbrances placed upon the Premises by or resulting from any
act of Tenant, and nothing herein contained shall be construed to require such
subordination by Landlord. Tenant shall keep the Premises free from any liens
for work performed, materials furnished or obligations incurred by Tenant.

 

  C.

For the purposes of this Lease, the following definitions shall apply:

 

44



--------------------------------------------------------------------------------

“Landlord Mortgage” shall mean any financing obtained by Landlord, as evidenced
by any mortgage, deed of trust, assignment of leases and rents, financing
statement or other instruments, and secured by the interest of Landlord in the
Premises or any portion thereof, including any extensions, modifications,
amendments, replacements, supplements, renewals, refinancings and consolidations
thereof.

“Landlord Mortgagee” shall mean the mortgagee (and its successors and assigns)
under any Landlord Mortgage.

26. ESTOPPEL CERTIFICATE.

 

  A.

At any time, and from time to time, Tenant shall, promptly and in no event later
than fifteen (15) days after a request from Landlord, execute, acknowledge and
deliver to Landlord a certificate in the form attached hereto as Exhibit D
reasonably requested certifying: (i) that Tenant has accepted the Premises;
(ii) that this Lease is in full force and effect and has not been modified (or
if modified, setting forth all modifications); (iii) the commencement and
expiration dates of the Term, including the terms of any extension options of
Tenant; (iv) the date to which the rentals have been paid under this Lease and
the amount thereof then payable; (v) whether there are then any existing
defaults by Landlord in the performance of its obligations under this Lease,
and, if there are any such defaults, specifying the nature and extent thereof;
(vi) that Tenant is not in default under this Lease beyond any grace or cure
periods, except as to defaults specified in the certificate; (vii) the capacity
of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of Tenant; (viii) that Landlord has no
actual involvement in the management or control of decision making related to
the operational aspects or the day-to-day operations of the Premises; and
(ix) any other information reasonably requested by Landlord.

 

  B.

At any time, and from time to time, in connection with any sale or refinancing
by Landlord, but otherwise not more often than twice in any 12 month period.
Tenant shall, at Landlord’s request, use commercially reasonable efforts to
obtain estoppel certificates, in a form requested by Landlord or any Landlord
Mortgagee, from any applicable counterparties under any applicable declarations,
covenants, conditions and restrictions, reciprocal easement agreements or other
encumbrances.

27. HAZARDOUS MATERIALS.

Notwithstanding anything contained herein to the contrary:

 

  A.

Tenant covenants and agrees that it shall not cause, conduct, authorize or allow
(i) the presence, generation, transportation, storage, treatment, or usage at
the Premises, or any portion thereof, of any Hazardous Material in violation of
or as would give rise to liability under Environmental Laws; (ii) a Release or
threat of Release of any Hazardous Material on, under, about or in the Premises;
or (iii) any violation of or liability under any Environmental Law at or with
respect to the Premises or activities conducted thereon. For avoidance of doubt,
nothing in this Section 271.A shall prohibit Tenant from using at the Premises
(I) cleaning materials, pesticides, and other common household and office
products, and/or (II) materials in connection with any fuel tanks, generators or
the like on the Premises, solely to the extent, with respect to each of the
preceding clauses (I) and (II), that any such use thereof is in compliance with
Environmental Laws.

 

45



--------------------------------------------------------------------------------

  B.

Tenant shall, at its own cost, comply and ensure that the Premises and all
operations and activities at the Premises comply with all Environmental Laws and
the terms of this Lease with respect to Hazardous Materials. Tenant shall, at
its own cost, obtain all permits, licenses and authorizations required under
Environmental Laws for the operations and activities conducted at the Premises.

 

  C.

Tenant shall promptly provide Landlord with written notice of any actual or
potential violation of Environmental Laws, any Release of Hazardous Materials in
or around the Premises that could impact the Premises or require any
investigation, remediation or other response action under Environmental Law, and
any claim or threat of a claim asserting any liability under Environmental Laws
relating to the Premises, and copies of all reports, site assessments, and
material communications, permits or agreements to, from or with any governmental
authority or other third party relating to such violation, Release or claim; and

 

  D.

Landlord and Landlord’s Representatives, including such environmental
consultants as Landlord may designate, shall have the right upon reasonable
prior notice, and subject to Section 14 hereof, to enter the Premises and/or
conduct appropriate tests and investigations for the purpose of assessing the
condition of the Premises or ascertaining that Tenant complies with the terms of
this Lease and with all applicable Environmental Laws that relate in any way to
the Premises.

 

  E.

If the presence, Release, threat of Release, presence or placement on, in or
around the Premises, or the generation, transportation, storage, use, treatment,
or disposal at or around the Premises of any Hazardous Material by Tenant,
Tenant’s Representatives, or by any third party other than Landlord or
Landlord’s Representatives: (i) gives rise to liability or obligation
(including, but not limited to, any investigatory, remedial, removal, reporting,
or other response action) under any Environmental Law, (ii) causes or threatens
to cause a material and adverse effect on public health or occupational safety
and health, (iii) pollutes or threatens to pollute the environment, or endanger
human health, or (iv) otherwise violates Environmental Law, Tenant shall
promptly take any and all remedial and removal actions required by Environmental
Laws or otherwise necessary to clean up the Premises to comply with all
environmental standards applicable to the Premises given its use at the time of
the remediation and mitigate exposure to liability arising from the Hazardous
Material.

 

46



--------------------------------------------------------------------------------

  F.

Tenant shall promptly notify Landlord upon Tenant becoming aware of: (i) any
enforcement action, investigation, cleanup, notice of violation, or other
regulatory action taken or threatened against either party or otherwise related
to the Premises by any governmental authority with respect to the presence of
any Hazardous Material at the Premises, or the migration thereof from or to
other property, (ii) any demands or claims made or threatened by any
governmental authority or other person against either party hereto or otherwise
relating to any actual or alleged violation of or liability under Environmental
Laws or relating to any loss or injury resulting from any Hazardous Material or
based on Environmental Laws, (iii) any Release of Hazardous Materials, unlawful
discharge, or non-routine, improper or unlawful disposal or transportation of
any Hazardous Material on or from the Premises, and (iv) any matters where
Tenant is required by Environmental Law to give a notice to any governmental
authority respecting any Hazardous Materials in, at, on, under or about the
Premises, and Tenant shall thereafter keep Landlord reasonably apprised with
respect to the status and Tenant’s actions to resolve such matters, and shall
furnish Landlord with such other documents and information as Landlord may
reasonably request with respect thereto. At such times as Landlord may
reasonably request, Tenant shall provide Landlord with a written list
identifying any Hazardous Material then actually known by Tenant to be used,
stored, or maintained in, on or upon the Premises. In such case, Tenant shall if
requested by Landlord provide Landlord with information with respect to the use
and approximate quantity of each such material, a copy of any Material Safety
Data Sheet issued by the manufacturer therefor, written information concerning
the removal, transportation, and disposal of the same, and such other
information as the Landlord may reasonably require or as may be required by
Environmental Laws.

 

  G.

Tenant shall indemnify, defend and hold Landlord and the Landlord Indemnified
Parties harmless, in the manner specified in Section 20, from and against any
and all liability, claim, expense, cause of action, fines, judgments,
settlements, investigation, monitoring and remediation costs, penalties, losses
and damages (including reasonable attorney’s, consultant’s and contractor’s
fees) resulting or arising from (i) the breach by Tenant of its covenants and
agreements set forth in this Section 27, (ii) the presence, Release, placement
on, in or around the Premises, or the generation, transportation, storage, use,
treatment or disposal at or around the Premises of any Hazardous Materials
before or during the Term and any Renewal Term, as applicable, by Tenant or any
third party other than Landlord or Landlord’s Representatives, (iii) any
violation of or obligation under Environmental Law before or during the Term and
any Renewal Term, as applicable, by Tenant or any third party other than
Landlord or Landlord’s Representatives, and (iv) claims by governmental
authorities or other third parties associated with Hazardous Materials or
violations of or obligations under Environmental Laws by Tenant or any third
party other than Landlord or Landlord’s Representatives, or Hazardous Materials
present at, on, under or about the Premises before or during the Term and any
Renewal Term, as applicable, including, without limitation those that were
discovered during the Term and any Renewal Term, as applicable, which were
caused prior to the Term by Tenant or its agents, representatives, employees,
contractors, subcontractors, licensees or invitees or any third party other than
Landlord or Landlord’s Representatives; provided, however, in no event shall
Tenant’s indemnity obligations hereunder apply to any violations of
Environmental Laws or Releases of Hazardous Materials caused by the gross
negligence or willful misconduct of Landlord or Landlord’s Representatives. The
foregoing indemnity obligations shall survive the expiration or earlier
termination of this Lease.

 

47



--------------------------------------------------------------------------------

28. PRESS RELEASES.

Except for any announcement intended solely for internal distribution by
Landlord or Tenant or any disclosure required by legal, accounting or regulatory
requirements of the disclosing party, all media releases or public announcements
(including, but not limited to, promotional or marketing material) by Landlord
or Tenant or either party’s employees or agents relating to this Lease or its
subject matter, or including the name, trade name, trade mark, or symbol of
Tenant or an Affiliate of Tenant, or Landlord or an Affiliate of Landlord, shall
be coordinated with and approved in writing by the other party prior to the
release thereof; provided, that nothing herein is intended to require Tenant’s
consent to the identification of Tenant or the particulars of this Lease in
connection with any marketing of the Premises or any portion thereof by
Landlord.

29. HOLDING OVER.

Except as set forth below, if Tenant continues to occupy the Premises or any
portion thereof after the expiration or other termination of this Lease or the
termination of Tenant’s right of possession with respect to the Premises, such
occupancy shall be that of a tenancy at sufferance. Tenant shall, throughout the
entire holdover period, be subject to all the terms and provisions of this Lease
(other than provisions relating to length of the Term) and shall pay for its use
and occupancy an amount (on a per month basis without reduction for any partial
months during any such holdover) equal to (i) one hundred percent (100%) of the
additional Rent due under this Lease for the holdover period, and (ii) one
hundred fifty percent (150%) of the monthly Base Rent due in the month
immediately prior to the expiration or earlier termination of the Term. Except
as set forth below, no holding over by Tenant or payments of money by Tenant to
Landlord after the expiration of the Term shall be construed to extend the Term
or prevent Landlord from recovery of immediate possession of the Premises by
summary proceedings or otherwise. In the event that Tenant continues to occupy
the Premises or any portion thereof after the expiration or termination of this
Lease, such occupancy shall be that of a tenancy at sufferance Tenant shall be
liable to Landlord for all direct and consequential damages which Landlord may
suffer by reason of any holding over by Tenant. To the extent notice is required
by applicable Law to terminate such tenancy at sufferance, then such tenancy at
sufferance shall be terminable upon the lesser of (i) the minimum notice period
required by applicable Law and (ii) thirty (30) days prior written notice by
either party.

 

48



--------------------------------------------------------------------------------

30. FINANCIAL STATEMENTS. Unless and until the Premises is assigned to a third
party, within ninety (90) days after the end of each fiscal year of Tenant,
Tenant shall deliver to Landlord complete audited financial statements of the
Tenant, including a balance sheet, profit and loss statement for the fiscal
period then ended (provided, that Tenant shall not be obligated to deliver the
financial statements described in this clause so long as Tenant is publicly
traded). Unless and until the Premises is assigned to a third party within
forty-five (45) days after the end of the first three fiscal quarters each
fiscal year, Tenant shall deliver to Landlord income statements for the business
at the Premises. From and after the date the Premises is assigned to a third
party, within ninety (90) days after the end of each fiscal year of Tenant,
Tenant shall deliver to such assignee Landlord a gross sales report on the
Premises. Upon written request from such Assignee Landlord, which shall occur no
more than once in any twelve (12) month period, and subject to such assignee
Landlord executing a reasonable confidentiality agreement, Tenant shall provide
audited financial statements of the Tenant, including a balance sheet, profit
and loss statement, for the fiscal period then ended (provided, that Tenant
shall not be obligated to deliver the financial statements described above so
long as Tenant is publicly traded).

31. QUIET ENJOYMENT.

So long as Tenant is not in default under this Lease beyond any applicable
notice and cure period, Landlord shall not take any action to disturb in any
material respect Tenant’s quiet enjoyment of the Premises (subject, however, to
the exceptions, reservations and conditions of this Lease). Except to the extent
expressly set forth in this Section 31, Tenant hereby waives any right or
defense it may have at law or in equity relating to Tenant’s quiet enjoyment of
the Premises.

32. NOTICES.

Any notice, demand, request, or other communication that any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
properly given (a) if hand delivered, when delivered; (b) if mailed by United
States Certified Mail (postage prepaid, return receipt requested), three
(3) business days after mailing; (c) if by Federal Express or other nationally
recognized overnight courier service, on the next business day after delivered
to such courier service for delivery on the next business day; or (d) if by
facsimile or e-mail transmission, on the day of transmission so long as a copy
is sent on the same day (or prior thereto) by Federal Express or other
nationally recognized overnight courier service for delivery on the next
business day, to the addresses set forth in Section 2 hereof, or at such other
address as the party to be served with notice has furnished in writing to the
party seeking or desiring to serve notice as a place for the service of notice.
Attorneys for either party hereto may provide notice of behalf of such party,
provided that all other requirements of this Section 32 are satisfied.

 

49



--------------------------------------------------------------------------------

33. PERSONAL LIABILITY. (a) Notwithstanding anything to the contrary provided in
this Lease, it is specifically understood and agreed, such agreement being a
primary consideration for the execution of this Lease by Landlord, that
(i) there shall be absolutely no personal liability on the part of the direct
and indirect members, partners, shareholders, officers, directors, employees and
agents of Landlord and its successors or assigns, to Tenant with respect to any
of the terms, covenants and conditions of this Lease, (ii) Tenant waives all
claims, demands and causes of action against the direct and indirect members,
partners, shareholders, officers, directors, employees and agents of Landlord
and its successors or assigns in the event of any breach by Landlord of any of
the terms, covenants and conditions of this Lease to be performed by Landlord,
and (iii) Tenant shall look solely to Landlord’s interest in the Premises for
the satisfaction of each and every remedy of Tenant in the event of any breach
by Landlord of any of the terms, covenants and conditions of this Lease to be
performed by Landlord, or any other matter in connection with this Lease or the
Premises, such exculpation of liability to be absolute and without any exception
whatsoever. No breach by Landlord of any provision of this Lease shall give rise
to a right of Tenant to terminate this Lease, it being understood and agreed
that Tenant’s sole remedy for any such breach shall be a claim for actual
damages (if any). Furthermore, Tenant hereby knowingly, voluntarily and
intentionally waives any right it may have to seek punitive, consequential,
special and indirect damages from Landlord and any of such Landlord’s direct and
indirect members, partners, shareholders, officers, directors, employees and
agents of Landlord and its successors or assigns with respect to any matter
arising out of or in connection with this lease or any document contemplated
herein or related hereto. The waiver by Tenant of any right it may have to seek
punitive, consequential, special and indirect damages has been negotiated by the
parties hereto and is an essential aspect of their bargain.

(b) Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Tenant, that (i) there shall be absolutely no
personal liability on the part of the direct and indirect members, partners,
shareholders, officers, directors, employees and agents of Tenant and its
successors or assigns, to Landlord with respect to any of the terms, covenants
and conditions of this Lease, and (ii) Landlord waives all claims, demands and
causes of action against the direct and indirect members, partners,
shareholders, officers, directors, employees and agents of Tenant and their
respective successors or assigns in the event of any breach by Tenant of any of
the terms, covenants and conditions of this Lease to be performed by Tenant.
Furthermore, Landlord hereby knowingly, voluntarily and intentionally waives any
right it may have to seek punitive, consequential, special and indirect damages
from Tenant’s direct and indirect members, partners, shareholders, officers,
directors, employees and agents of Tenant and their respective successors or
assigns with respect to any matter arising out of or in connection with this
Lease or any document contemplated herein or related hereto.

34. ENTIRE AGREEMENT.

This Lease represents the entire agreement and understanding between Landlord
and Tenant with respect to the subject matter herein, and there are no
representations, understandings, stipulations, agreements or promises not
incorporated in writing herein.

35. AMENDMENTS.

No amendments or modifications of this Lease shall be effective unless such
amendment or modification is in writing and executed and delivered by and
between Tenant and Landlord, nor shall any custom, practice or course of dealing
between the parties be construed to waive the right to require specific
performance by the other party in compliance with this Lease.

 

50



--------------------------------------------------------------------------------

36. LEGAL INTERPRETATION.

Each of Landlord and Tenant hereby agree that the State of Illinois has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the foregoing,
matters of construction, validity and performance), this Lease and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed therein and all applicable law of the United States of America; except
that, at all times, the provisions for the creation of the leasehold estate
created by this Lease, enforcement of Landlord’s rights and remedies with
respect to right of re- entry and repossession, surrender, delivery, ejectment,
dispossession, eviction or other in-rem proceeding or action regarding the
Premises pursuant to Section 24 hereunder shall be governed by and construed
according to the Laws of the State in which the Premises is located, it being
understood that, to the fullest extent permitted by law of such State where the
Premises is located, the law of the State of Illinois shall govern the validity
and enforceability of this Lease, and the obligations arising hereunder. To the
fullest extent permitted by law, Tenant and Landlord hereby unconditionally and
irrevocably waive any claim to assert that the law of any other jurisdiction
governs this Lease. Words of any gender shall be construed to include any other
gender, and words in the singular number shall be construed to include the
plural, unless the context otherwise requires. The headings of the sections have
been inserted for convenience only and are not to be considered in any way in
the construction or interpretation of this Lease. Except as otherwise herein
expressly provided, the terms of this Lease shall apply to, inure to the benefit
of, and be binding upon, the parties and their respective assigns, successors
and legal representatives. Any legal suit, action or proceeding against Tenant
arising out of or relating to this Lease may be instituted in any federal court
in the Northern District of Illinois or state court sitting in Cook County,
State of Illinois, and Landlord and Tenant each waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding in such federal district or county and state, and Landlord and Tenant
each hereby expressly and irrevocably submits to the jurisdiction of any such
court in any suit, action or proceeding. In this Lease, the words “include”,
“includes” or “including” mean “include without limitation”, “includes without
limitation” and “including without limitation”, respectively, and the words
following “include”, “includes” or “including” shall not be considered to set
forth an exhaustive list.

37. OPTION TO RENEW.

 

  A.

Tenant shall have the right, at its election made in its sole discretion, to
extend the Term (the “Renewal Option”) for the additional periods set forth in
Section 1.E (each, a “Renewal Term”), provided that each of the following
occurs:

 

  1.

Landlord receives irrevocable written notice of exercise of the Renewal Option
(the “Renewal Notice”), not less than twelve (12) full months prior to the
expiration of the then existing Term (or Renewal Term, as case may be); and

 

  2.

There is no uncured Event of Default beyond any applicable notice and cure
period at the time that Tenant delivers the Renewal Notice.

 

51



--------------------------------------------------------------------------------

  B.

The Renewal Term shall be upon the same terms and conditions as in this Lease
except (i) Base Rent for the first year of the applicable Renewal Term shall be
equal to one hundred one percent (101%) of the Base Rent for the year
immediately preceding the first year of the applicable Renewal Term and Base
Rent shall increase by one percent (1%) annually during each Fixed Renewal Term
and (ii) Base Rent for the first year of each of the FMV Renewal Terms shall be
the Market Rate as determined in accordance with this Section 37.B, and the Base
Rent shall increase by one percent (1%) annually thereafter following
establishment of the Market Rate during each FMV Renewal Term. With respect to
any FMV Renewal Term, “Market Rate” for the Premises shall mean the Base Rent
rate that the Premises would be expected to be leased for, for a term commencing
on the applicable commencement date of such FMV Renewal Term and with a duration
equal to the number of years in the FMV Renewal Term, in its then-existing
condition, in an arms-length transaction between a willing landlord and willing
tenant in the commercial space market existing in the vicinity of the Premises
at the time such rate is established. Such determination shall include
consideration of all relevant factors, including: (i) the size, use and location
of the Premises, and the quality of, condition of, and the nature of the
improvements in, the Building, including without limitation, the necessity to
remove such improvements, but shall exclude the value of improvements installed
by Tenant in such Premises that are to be removed by Tenant at the expiration of
the Term; (ii) other Comparable Buildings to the Building; (iii) other
comparable leasing transactions in comparable locations in the vicinity of the
Premises for new leases (with appropriate adjustments for different size
premises and different length terms), and the rents and concessions, allowances
and commissions granted along with the other terms of such transactions;
(iv) the financial condition of Tenant; and (v) the terms of this Lease,
including (x) Rents payable by Tenant hereunder (in addition to the Base Rent),
and (y) the increases in Base Rent provided for herein for the years following
such FMV Renewal Term for which the Market Rate is being determined.

 

  C.

Within forty-five (45) days after receipt of the Renewal Notice, Landlord shall,
if applicable for the FMV Renewal Term, advise Tenant of Landlord’s
determination of the Market Rate for such FMV Renewal Term. Tenant, within
twenty (20) days after the date on which Landlord advises Tenant of the
applicable Market Rate for the first year of such FMV Renewal Term, shall either
(i) give Landlord final binding written notice (the “Binding Notice”) of
Tenant’s exercise of the Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such twenty (20) day period, Tenant’s Renewal
Option shall be deemed to be null and void and of no further force and effect.
If Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall
enter into the Renewal Amendment upon completion of the process set forth in
these Sections 37.C and 37.D upon the terms and conditions set forth herein
(including the Base Rent for such FMV Renewal Term in accordance with such
Binding Notice). If Tenant provides Landlord with a Rejection Notice, Landlord
and Tenant shall reasonably cooperate to agree upon the Market Rate for the
first year of such FMV Renewal Term. Upon agreement, Tenant shall provide
Landlord with a Binding Notice and Landlord and Tenant shall enter into the
Renewal Amendment upon completion of the process set forth in these Sections
37.C and 37.D in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Market Rate within twenty (20) days after the date Tenant provides Landlord
with the Rejection Notice, Tenant, by written notice to Landlord (the
“Arbitration Notice”) within ten (10) days after the expiration of such twenty
(20) day period, shall have the right to have the Market Rate determined in
accordance with the arbitration procedures described in Section 37.D below. If
Landlord and Tenant are unable to agree upon the Market Rate within the twenty
(20) day period described and Tenant fails to timely exercise its right to
arbitrate, the Renewal Option shall be deemed to be null and void and of no
further force and effect.

 

52



--------------------------------------------------------------------------------

  D.

If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within ten (10) days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Market Rate for the Premises for the first year of the
applicable FMV Renewal Term (collectively referred to as the “Estimates”) and
shall each select an appraiser (hereinafter, an “appraiser”) to determine which
of the two Estimates most closely reflects the Market Rate for the Premises for
the first year of the applicable FMV Renewal Term. Each appraiser so selected
shall be a member of the Appraisal Institute and have not less than ten
(10) years’ experience in the field of commercial real estate appraisal and/or
brokerage and shall be experienced in the vicinity of the Premises subject to
such Arbitration Notice. Upon selection, Landlord’s and Tenant’s appraisers
shall work together in good faith to agree upon which of the two Estimates most
closely reflects the Market Rate. The Estimate chosen by such appraisers shall
be binding on both Landlord and Tenant as the Base Rent rate for the Premises
for the first year of the applicable FMV Renewal Term. If either Landlord or
Tenant fails to appoint an appraiser within the ten (10) day period referred to
above, the appraiser appointed by the other party shall be the sole appraiser
for the purposes hereof. If the two appraisers cannot agree upon which of the
two Estimates most closely reflects the Market Rate within thirty (30) days
after their appointment, then, within ten (10) days after the expiration of such
thirty (30) day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria, the cost of which shall be borne equally by
Landlord and Tenant. Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within fourteen (14) days, the arbitrator shall make his determination
of which of the two Estimates most closely reflects the Market Rate for the
Premises for the first year of the applicable FMV Renewal Term, or the
arbitrator may determine a Market Rate which is not equal to either Estimate,
provided, however, that the arbitrator’s Market Rate may not be higher than the
higher of the Estimates nor lower than the lower of the Estimates. The
determination by such third appraiser shall be binding on both Landlord and
Tenant.

 

53



--------------------------------------------------------------------------------

  E.

If Tenant is entitled to and properly exercises its Renewal Option, Landlord and
Tenant shall execute an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, the Term, the Expiration Date and other appropriate terms;
provided that an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed. During any validly
exercised Renewal Term, references to the Term in this Lease shall mean and
refer to the Term as extended by the Renewal Term.

38. AUTHORITY TO ENTER INTO LEASE.

Each of Tenant and Landlord represents and warrants (a) that the individual
executing this Lease on its behalf is duly authorized to execute and deliver
this Lease on behalf of the corporation, limited liability company or
partnership, as the case may be, and (b) that this Lease is binding on the
corporation, limited liability company and the partnership in accordance with
its terms.

39. PARTIES BOUND.

The preparation and submission of a draft of this Lease by either party to the
other party shall not constitute an offer, nor shall either party be bound to
any terms of this Lease or the entirety of this Lease, until both parties have
fully executed a final document. Until such time as described in the previous
sentence, either party is free to terminate negotiations without penalty or any
further obligation to the other party.

40. COUNTERPARTS; ELECTRONIC SIGNATURES.

This Lease may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become a binding agreement when
one or more counterparts have been signed by each of the parties and delivered
to the other party. Signatures to this Lease, any amendment hereof and any
notice given hereunder, delivered electronically via .pdf, .jpeg, .TIF, .TIFF or
similar electronic format shall be deemed an original signature and fully
effective as such for all purposes. Each party agrees to deliver promptly an
executed original of this Lease (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Lease (or any amendment hereto), it being expressly
agreed that each party to this Lease shall be bound by its own electronically
transmitted signature and shall accept the electronically transmitted signature
of the other party to this Lease.

 

54



--------------------------------------------------------------------------------

41. SEVERABILITY.

If any term or other provision of this Lease is invalid, illegal, or incapable
of being enforced by any rule of law or public policy, all of the other
conditions and provisions of this Lease will nevertheless remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Lease so as to reflect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

42. WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES.

LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. IN ADDITION, EXCEPT AS
SET FORTH IN SECTION 29, LANDLORD AND TENANT EACH HEREBY KNOWINGLY VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO RECOVER CONSEQUENTIAL
DAMAGES ARISING OUT OF ANY BREACH OF THE TERMS OF THIS LEASE.

43. MEMORANDUM OF LEASE. This Lease shall not be recorded, either independently
or as an exhibit, schedule, annex, or addendum to any other document. However,
at Tenant’s or Landlord’s election, a Memorandum of Lease in the form annexed
hereto as Exhibit E, has been or may be executed, acknowledged and delivered for
recording in the county in which the Premises is located by both parties with
the costs of recording the Memorandum of Lease to be borne by Tenant. To the
extent a Memorandum of Lease of the Master Lease was recorded in the
jurisdiction where the Premises is located, an amendment to such Memorandum of
Lease may be executed, acknowledges and delivered for recording in the county in
which the Premises is located by both parties with the costs of recording such
amendment to be borne by Tenant. Tenant shall execute, acknowledge and deliver
to Landlord a release of the Memorandum of Lease in recordable form within ten
(10) days following the expiration or earlier termination of this Lease in
accordance with its terms. If Tenant fails to so execute, acknowledge and
deliver the release within such ten (10) day period, Landlord shall hereby be
deemed to be Tenant’s attorney-in-fact for the sole purpose of executing and
recording the release on behalf of Tenant. Tenant shall pay any and all
recording and other costs, fees and taxes in connection with the execution and
recordation of the Memorandum of Lease.

44. BROKERS/CONSULTANTS. Tenant warrants that it has had no dealings with any
broker, agent or consultant in connection with this Lease. Tenant covenants and
agrees to pay, hold harmless and indemnify Landlord and Landlord Mortgagee for
any compensation, commissions and charges claimed by any other broker, agent or
consultant with respect to this Lease, based on Tenant’s actions. Landlord
warrants that it has had no dealings with any other broker or agent in
connection with this Lease. Landlord covenants and agrees to pay, hold harmless
and indemnify Tenant for any compensation, commissions and charges claimed by
any other broker or agent with respect to this Lease, based on Landlord’s
actions.

 

55



--------------------------------------------------------------------------------

45. INTENTIONALLY OMITTED.

46. INTENTIONALLY OMITTED.

47. INTENTIONALLY OMITTED.

48. JOINT AND SEVERAL. The representations, covenants, warranties and
obligations of the Tenant hereunder are joint and several.5

49. LOCAL LAW PROVISIONS.6

 

  A.

Florida.

 

  1.

RADON GAS DISCLOSURE. Section 404.056, Florida Statutes, requires that the
following notification be given: “RADON GAS: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from your county public health unit.

 

  2.

The interests of Landlord in the Premises shall not in any event be subject to
liens for any work or services performed by, or any materials furnished on
behalf of, Tenant or any sublessee. In accordance with Section 713.10, Florida
Statutes, the Memorandum recorded with respect to the Premises shall state that
this Lease includes, and shall specifically recite the language of the
immediately preceding sentence, as well as the following language from
Section 22 of this Lease: “Tenant will not, directly or indirectly, create or
permit to be created or to remain, and will promptly discharge, at its expense,
any mechanic’s, supplier’s or vendor’s lien, encumbrance or charge on the
Premises or any part thereof, other than any of the same arising by or through
Landlord.”

 

 

5 

Note to Draft: Include to the extent there are multiple Tenant entities.

6 

Note to Draft: Relevant local law provisions to be included.

 

56



--------------------------------------------------------------------------------

  B.

Illinois.

 

  1.

Pursuant to the terms of the Collateral Protection Act, Illinois Compiled
Statutes, Chapter 815 ILCS 180/1 et seq., Tenant is hereby notified that, unless
Tenant provides Landlord with evidence of the insurance required by this Lease,
Landlord may purchase insurance at Tenant’s expense to protect Landlord’s
interest in the Premises or any other collateral for the indebtedness secured
hereby. This insurance may, but need not, protect Tenant’s interests. The
coverage Landlord purchases may not pay any claim that Tenant makes or any claim
that is made against Tenant in connection with the Premises or any other
collateral for the indebtedness secured hereby. Tenant may later cancel any
insurance purchased by Landlord, but only after providing Landlord with evidence
that Tenant has obtained insurance as required under the Lease. If Landlord
purchases insurance for the Premises or any other collateral for the
indebtedness secured hereby, Tenant shall be responsible for the costs of that
insurance, including the insurance premiums, interest and any other charges that
Landlord may lawfully impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the indebtedness secured hereby. The
costs of the insurance may be more than the cost of insurance that Tenant may be
able to obtain on its own.

 

  2.

Notwithstanding anything contained in the Lease to the contrary, Tenant
acknowledges that Taxes are payable in Illinois in arrears, meaning Taxes are
payable in the calendar year following the calendar year in which such Taxes are
assessed. For illustration purposes, Taxes attributable to calendar year 2017
are payable in arrears in calendar year 2018. As a result, the Taxes for which
Tenant will be responsible during the Term under this Lease may not be payable
until after the expiration or earlier termination of the Lease. Such Taxes
payable after the expiration or earlier termination of the Lease shall
nonetheless be the obligation of Tenant (on a prorated basis), and such
obligation shall expressly survive the expiration or earlier termination of the
Lease.

 

  C.

Indiana.

 

  1.

To the fullest extent permitted by applicable law, Tenant hereby covenants and
agrees that in the event Landlord obtains a judgment in the State of Indiana
against Tenant, such judgment may be pursued by Landlord without, and Tenant
hereby waves, relief from applicable appraisement and valuation laws.

 

  2.

Notwithstanding anything contained in the Lease to the contrary, Tenant
acknowledges that Taxes are payable in Indiana in arrears, meaning Taxes are
payable in the calendar year following the calendar year in which such Taxes are
assessed. For illustration purposes, Taxes attributable to calendar year 2017
are payable in arrears in calendar year 2018. As a result, the Taxes for which
Tenant will be responsible during the Term under this Lease may not be payable
until after the expiration or earlier termination of the Lease. Such Taxes
payable after the expiration or earlier termination of the Lease shall
nonetheless be the obligation of Tenant (on a prorated basis), and such
obligation shall expressly survive the expiration or earlier termination of the
Lease.

 

57



--------------------------------------------------------------------------------

  3.

Section 20(A) of is hereby supplemented to include Tenant’s acknowledgement and
agreement that the matters for which Tenant is obligated to indemnify Landlord
pursuant to Section 20(A) may include the same incurred by a Landlord
Indemnified Party regardless of whether caused in whole or in part by the simple
or sole negligence (other than gross negligence) of any Landlord Indemnified
Party.

 

  D.

Kentucky. Landlord and Tenant agree and intend that the holdover provisions in
Section 29 of this Lease are in lieu of the provisions of KRS 383.160 and hereby
waive any implied extension of the Term that would otherwise be created by the
application of KRS 383.160.

 

  E.

Louisiana. Without limiting the choice of law provision set forth in Section 36,
the following provisions shall apply to the extent that the laws of the State of
Louisiana govern the interpretation or enforcement of this Lease with respect to
any Property located in the State of Louisiana:

 

  1.

Louisiana Terminology. The term “real property” shall mean immovable property;
the term “fee simple” shall mean full ownership; the term “personal property”
shall mean movable property; the term “easement” shall mean servitude; the term
“buildings” shall include other constructions; the term “fixtures” shall mean
“component parts;” the term “county” shall mean parish; the terms “deed in lieu
of foreclosure,” “conveyance in lieu of foreclosure” and words of similar import
shall mean a dation en paiement; the term “tenancy at sufferance” in Section 29
shall mean a month to month tenancy and/or a reconducted lease; and the term
“eminent domain” shall include “expropriation”.

 

  2.

Additional Remedies Upon Tenant’s Default. In addition to the remedies set forth
in Section 24, upon the occurrence of an Event of Default by Tenant, Landlord
shall have the right and privilege to terminate this Lease and declare the
entire unpaid rent for the unexpired term of this Lease immediately due and
payable and recover from Tenant all amounts which Landlord would have received
as rentals under the terms of this Lease had Tenant fully and properly performed
Tenant’s obligations hereunder, together with all costs and reasonable
attorney’s fees. If Tenant fails or refuses to permit Landlord to lawfully
re-enter the Premises in the Event of Default, Landlord shall have the right to
eject Tenant in accordance with the provisions of Louisiana Code of Civil
Procedure, Articles 4701 - 4735, without forfeiting any of Landlord’s rights
under the other terms of this Lease, and Landlord may at the same time or
subsequently sue for any money due or to enforce any other rights which Landlord
may have. Following an Event of Default, Tenant shall remain responsible for all
damages or losses suffered by Landlord for which Tenant is responsible. Tenant
waives any requirement of “putting in default” for any such breach, except as
expressly required by this Lease.

 

58



--------------------------------------------------------------------------------

  3.

Waiver of Notice to Vacate. Subject to the terms and provisions of Sections 18
and 19, upon termination of Tenant’s right of occupancy under the terms of this
Lease, Landlord or its agent may immediately institute eviction proceedings in
accordance with Chapter 2 of Title XI of the Louisiana Code of Civil Procedure.
Tenant specifically waives all notices to vacate, including but not limited to
the notice to vacate specified in Louisiana Civil Code of Procedure Article
4701, or any successor provision of law.

 

  4.

Waiver of Claim for Compensation. Subject to the terms and provisions of
Sections 18 and 19, Tenant waives any and all claims for payment or other
compensation, whether during the Term or any Renewal Term or at the termination
of the Lease, for the loss of ownership to Landlord of any property located in
or on the Land, including without limitation (i) any buildings, improvements or
other constructions, or (ii) any things incorporated in or attached so as to
become a component part of the immovable property.

 

  5.

Assumption of Responsibility by Tenant. In accordance with La. R.S. 9:3221,
Tenant hereby assumes full responsibility for the condition of the Premises, all
buildings and improvements now or hereafter located thereon and all component
parts thereof. Accordingly, Landlord shall have no liability for injury caused
by any defect therein to Tenant or anyone on the Premises who derives his or her
right to be thereon from Tenant, other than arising from the gross negligence or
willful misconduct of Landlord or Landlord’s agents, contractors or employees.

 

  6.

Light and View. This Lease does not entitle Tenant to rights of light or view
and Tenant shall not be entitled to terminate this Lease, reduce the rent or
exercise any other right or remedy by reason of the deprivation thereof.

 

59



--------------------------------------------------------------------------------

  7.

Environmental Laws. The defined term “Environmental law” or “environmental laws”
shall include, but not be limited to, the “Louisiana Environmental Quality Act”,
La. R.S. § 30:2001 et seq. and its chapters, including the Louisiana Air Control
Law (La. R.S. §§ 30:2051-2064), the Louisiana Water Control Law (La. R.S. §§
30:2071-2088), the Louisiana Solid Waste Management and Resource Recovery Law
(La. R.S. §§ 30:2151-2161), the Louisiana Hazardous Waste Control Law (La. R.S.
§§ 30:2171-2206), the Louisiana Inactive and Abandoned Hazardous Waste Site Law
(La. R.S. §§ 30:2221-2226), the Liability for Hazardous Substance Remedial
Action Act (La. R.S. §§ 30:2271-2281), the Louisiana Hazardous Material
Information Development, Preparedness, and Response Act (La, R.S. §§
30:2361-2379) and the Louisiana Oil Spill Prevention and Response Act (La. R.S.
§§ 30:2451-2496)

 

  8.

No Encumbrances. Tenant shall have no authority or power, express or implied, to
create or cause any mechanic’s or materialmen’s lien, charge or encumbrance of
any kind against the Premises or the Property or any portion thereof. Neither
Landlord’s consent (nor contribution, if any) to the performance, scope or cost
of any work to be performed by or on behalf of Tenant shall make Landlord liable
for or subject Landlord’s interest in the Premises or the Property to any claims
granted by the provisions of La. R.S. § 9:4801 et seq. (as the same may be
amended, revised, recodified, replaced or supplemented from time to time), and
Landlord expressly disclaims any such liability or claims.

 

  F.

Maryland. In addition to and not in lieu of any other right or remedy available
to Landlord under the Lease, during the continuance of an Event of Default,
Landlord may (a) without notice or demand, enter any Site located in the State
of Maryland and change the bolts and locks, without liability to action for
prosecution or damages for such entry or for the manner thereof, for the purpose
of distraining or levying and for any other purposes, pursuant to Title 8,
Subtitle 3 of the Real Property Article of the Annotated Code of Maryland, and
in such case, all costs, fees and commissions and other charges shall
immediately attach and become part of the claim of Landlord for Rent, (b) bring
an action or actions for possession of any such Site, pursuant to Title 8,
Subtitle 4 of the Real Property Article of the Annotated Code of Maryland, as
amended and/or (c) otherwise avail itself of the benefit of all provisions of
the ordinances and Public Local Laws of the city or county where the Site is
located and of the Public General Laws of the State of Maryland dealing with the
speedy recovery of lands and tenements held over by tenants or proceedings in
forcible entry and detainer. If Landlord terminates this Lease, Tenant shall
remain liable for the performance of any covenant of this Lease then in default
and for all rent and all other charges and damages that may be due or sustained
before and after the date of default and/or termination. No re entry by Landlord
with or without a declaration of termination shall be deemed to be an acceptance
or a surrender of this Lease or as a release of Tenant’s liability for damages
under the provisions of Section 24. Tenant hereby forever waives and
relinquishes any and all rights of redemption or reinstatement now or hereafter
existing at law or in equity or provided by statute. This Lease and the tenancy
hereby created shall cease and terminate at the end of the Term without the
necessity of any notice of termination from either Landlord or Tenant, and
Tenant hereby waives any and all notices to remove or vacate at the expiration
of the Term, including, but not limited to, any notice otherwise due pursuant to
Section 8-402 of the Real Property Article of the Annotated Code of Maryland, as
amended. In the event that Tenant holds over at the expiration of the Term of
this Lease or at the earlier termination thereof, Landlord shall be entitled to
all the remedies now or hereafter provided by the current or future ordinances
and Public Local Laws of the City or County where the Site is located and the
Public General Laws of the State of Maryland relating to the speedy recovery of
possession of lands and damages for wrongful detention.

 

60



--------------------------------------------------------------------------------

  G.

Michigan. Tenant hereby waives the provisions of any statutes which relate to
termination of leases when real property is destroyed so as to be untenantable
or unfit for occupancy, including, without limitation, MCLA Sec. 554.201, or any
successor statute, and agrees that in such event its rights, obligations and
duties shall be governed by the terms of this Lease.

 

  H.

Mississippi

 

  1.

Notwithstanding anything contained in the Lease to the contrary, Tenant
acknowledges that Taxes are payable in Mississippi in arrears, meaning Taxes are
payable in the calendar year following the calendar year in which such Taxes are
assessed. For illustration purposes, Taxes attributable to calendar year 2017
are payable in arrears in calendar year 2018. As a result, the Taxes for which
Tenant will be responsible under this Lease may not be payable until after the
expiration or earlier termination of the Lease. Such Taxes payable after the
expiration or earlier termination of the Lease shall nonetheless be the
obligation of Tenant (on a prorated basis), and such obligation shall expressly
survive the expiration or earlier termination of the Lease.

 

  2.

The following is hereby added to the end of Section 43:

Notwithstanding anything contained in the Lease to the contrary, the parties
hereby agree and acknowledge that a document concerning real property may not be
recorded in the State of Mississippi unless, in the case of a paper document, it
contains an original signature or signatures, or in the case of an electronic
document, contains an electronic signature or signatures that comply with the
Uniform Real Property Electronic Recording Act (Article 3, Chapter 5, Title 89,
Mississippi Code of 1972, as amended) and is properly acknowledged in accordance
with Chapter 3, Title 89, Mississippi Code of 1972, as amended.

 

61



--------------------------------------------------------------------------------

  I.

New Jersey.

 

  1.

In any instance where an amended or new certificate of occupancy may be required
for the Premises, Tenant shall inquire and obtain if necessary a certificate of
continued occupancy, as applicable, as required by Governmental Authorities.

 

  2.

Tenant hereby expressly waives all rights of redemption granted by or under any
present or future laws if Landlord shall terminate this Lease or if Tenant is
dispossessed or removed from the Properties incident to the occurrence of an
Event of Default by Tenant under this Lease.

 

  J.

North Carolina. If Tenant contemplates or undertakes any improvements to the
real property for the Premises, the cost of which undertakings are $30,000 or
more, either at the time that the original building permit is issued or, in
cases in which no building permit is required, at the time the contract for the
improvements is entered into with the Tenant, Tenant as owner shall designate a
lien agent no later than the time the owner first contracts with any person to
improve the real property pursuant to the provisions of N.C. Gen. Stat.
§§44A-11.1 et seq.

 

  K.

Oklahoma. The following is hereby added to the end of Section 12: “Tenant hereby
expressly and absolutely waives, to the fullest extent now or hereafter
permitted by Law, any statutory rights which Tenant may have under the terms of
Title 41 O.S. section 52 (or any similar such statute now or hereafter in
effect) in all respects, including without limitation the rights, if any, to
service of notices, storage and disposition of any such Tenant’s Personal
Property, and confirms that the foregoing waiver has been negotiated by the
parties hereto and is an essential aspect of their bargain.”

 

  L.

Pennsylvania.

 

  1.

The following is hereby added to the end of Section 20(A): “Without limiting the
generality of the foregoing, this indemnity provision is expressly intended to
waive the statutory immunity afforded to Tenant as an employer pursuant to
Section 481(b) of the Pennsylvania Workers’ Compensation Act, 77 P.S. 481(b),
and to permit Landlord and its agents to seek contribution, defense and/or
indemnity from Tenant in the event that Landlord or any of its Agents is sued
(or any other claim against such party is made) by an employee of Tenant or
anyone claiming by, through or under an employee of Tenant, including, without
limitation, in connection with any harm or condition caused, in whole or in
part, by the negligence of Landlord or any of its agents.”

 

62



--------------------------------------------------------------------------------

  2.

To the fullest extent permitted by applicable law, Landlord and Tenant hereby
waive the application of the Pennsylvania Landlord and Tenant Act of 1951 (68
P.S. §§ 250.101-250.602) and all supplements and amendments thereto that have
been passed to the rights and remedies of the parties under this Lease.

 

  M.

Virginia.7

 

  1.

This Lease is intended to satisfy the minimum requirements of Va. Code § 55-2
(1950, as amended) with regards to the form of the instrument. Nothing herein
shall be construed as conveying to the Tenant any legal or equitable title to
the Premises, or any part thereof, including any improvements located thereon.
The parties acknowledge and agree that this instrument is intended to grant a
leasehold interest only in the Premises to the Tenant for the Term upon the
terms and conditions set forth herein.

[Signatures on following page]

 

 

7

Note to Draft: With respect to any Site located in the State of Virginia, all
references to “Lease Agreement” will need to be changed to be “Deed of Lease”.

 

63



--------------------------------------------------------------------------------

IT WITNESS WHEREOF, the undersigned have executed this Lease Agreement effective
as of the date first written above.8

 

LANDLORD:

[OSREC ENTITY],

a Delaware limited liability company

 

By:

 

     

Name:

 

     

Title:

 

     

 

STATE OF ___________   

)

     

)

  

SS.

COUNTY OF ________   

)

  

The foregoing instrument was acknowledged before me this _______ day of _______
2020 by ________________ the ______________ of _____________________,
a_____________ limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

 

 

Notary Public

 

 

8

Note to Draft: If FL properties are included, the signatures will require two
witnesses.



--------------------------------------------------------------------------------

TENANT:

CRACKER BARREL STORES, INC.,

a Tennessee corporation

 

By:

 

     

Name:

 

     

Title:

 

     

 

STATE OF ___________   

)

     

)

  

SS.

COUNTY OF ________   

)

  

The foregoing instrument was acknowledged before me this _______ day of _______
2020 by ________________ the ______________ of _____________________,
a_____________ limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.

 

 

 

Notary Public

 

65



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEASE AGREEMENT

BASE RENT SCHEDULE

 

Lease Year

  

Annual Base Rent9

  

Monthly Base Rent

Initial Term                                                                  
                             

 

 

9

Note to Draft: Base Rent to increase 1% each year.



--------------------------------------------------------------------------------

EXHIBIT B

TO

LEASE AGREEMENT

PREMISES

Address:

Square

Legal Description:



--------------------------------------------------------------------------------

EXHIBIT C

TO

LEASE AGREEMENT

GENERAL REQUIREMENTS AND CONDITIONS

All provisions of this Exhibit are expressly subject to the provisions in the
Lease above governing any work performed by Tenant (or an Affiliate of Tenant,
as the case may be) on its own behalf, including Alterations or any casualty or
condemnation restoration (“Tenant’s Work”). In the event of any conflict between
the Lease and this Exhibit, the Lease shall control.

Tenant’s Work will be performed by Tenant in substantial accordance with final
Plans approved by Landlord (where such approval is provided for in the Lease).
Tenant’s contractor(s) shall secure and pay for all necessary permits,
inspections, certificates, legal approvals, certificates of occupancy and/or
fees required by public authorities and/or utility companies with respect to
Tenant’s Work.

 

A.

General Requirements

 

  1.

All Tenant’s Work shall be completed in a good and workmanlike manner and in
accordance with the Plans as approved by Landlord (where such approval is
provided for in the Lease), the terms of the General Construction Contract and
the budget applicable to such Tenant’s Work.

 

  2.

Tenant and Tenant’s contractors shall provide all insurance required by Landlord
as set forth in this Lease, or as is otherwise maintained in the ordinary course
by prudent and reputable contractors and/or property owners, prior to the start
of any construction work within the Premises. Landlord and Landlord Mortgagee
shall each be named as an additional insured in all such insurance.

 

  3.

Tenant shall, at all times, keep or cause to be kept the Premises and the
surrounding area free from accumulations of waste materials and/or rubbish
caused by it or its contractors’ employees or workers. Tenant and/or its
contractors shall provide dumpsters and maintenance of said dumpsters during the
construction period in a secure, neat and orderly condition and shall remove and
empty the same on a regular basis to avoid unsightly, obstructive or hazardous
accumulations or conditions.

 

B.

Construction Procedures

 

  1.

When submitting construction plans and specifications (preliminary, completed or
final), Tenant or Tenant’s appointed representative shall issue Tenant’s plans,
specifications and supporting documents electronically via emails to Landlord’s
construction coordinator.

 

  2.

Once the applicable Plans are approved by Landlord, except for (A) changes
required by governmental authorities having jurisdiction over the Premises or
(B) interior changes requested by Tenant, and in each case which would not
impair the value of the Premises, Tenant shall not amend, modify or supplement
the applicable General Construction Contract in any respect, except pursuant to
change orders approved by Landlord, and shall not attempt to terminate, whether
by legal proceedings or otherwise, the applicable General Construction Contract
without the prior written consent of Landlord, which shall not be unreasonably
withheld, conditioned or delayed.



--------------------------------------------------------------------------------

  3.

Not later than ninety (90) days after the Final Completion of the applicable
Tenant’s Work, Tenant shall deliver or cause to be delivered to Landlord (with a
copy to Landlord’s consultant) each of the following (1) a certificate addressed
to Landlord, signed by a duly authorized officer of Tenant and the applicable
Architect or General Contractor (but only if such General Contractor is a
design-builder for the applicable Tenant’s Work), stating that the Tenant’s Work
(and any equipment therein) including all “punch list” items have been completed
and installed in accordance with the applicable Plans therefor; (2) a full and
final release of liens for the Premises signed by the General Contractor and all
subcontractors of the Tenant’s Work and Tenant shall, if a release is not
obtainable, in lieu of such release cause such lien to be removed of record by
bond or otherwise so that such lienor has no recourse for recovery from or
collection out of the Premises; (3) evidence of receipt of a certificate of
occupancy, if available, or comparable instruments, by all governmental
authorities whose approval is required of the applicable completed Tenant’s Work
for the occupancy thereof and the intended uses thereof; (4) if applicable, a
volume containing all warranties and indemnities from the applicable contractor
or manufacturer for the applicable Tenant’s Work or equipment therein (excepting
therefrom any of Tenant’s Personal Property), each of which shall be enforceable
by Landlord and all in customary form for the jurisdiction in which the Premises
is situated; (5) final as-built Plans and, in the event that the Tenant’s Work
has modified the footprint of the Building, an as-built ALTA-ACSM Land Title
Survey for the Premises indicating the applicable Tenant’s Work thereon,
together with a surveyor’s certification in a customary form as reasonably
satisfactory to Landlord; and (6) a title commitment dated no earlier than the
date that is thirty (30) days after Final Completion and which title commitment
shall not disclose any mechanics’ liens affecting the Property, except that with
respect to any bona fide dispute with the applicable General Contractor or any
such subcontractor that has resulted in a lien, Tenant shall, if a release is
not obtainable, in lieu of such release cause such lien to be removed of record
by bond or otherwise so that such lienor has no recourse for recovery from or
collection out of the Premises.



--------------------------------------------------------------------------------

  4.

Tenant hereby agrees to indemnify, save harmless, pay, protect and defend
Landlord from and against any and all liabilities, losses, damages, penalties,
costs, expenses (including Landlord’s reasonable counsel fees and costs of
suit), causes of action, suits, claims, demands or judgments of any nature
whatsoever under this Lease or Landlord’s ownership of the Premises arising from
or in connection with (a) any General Construction Contract, if any, and any and
all construction contracts or architect’s agreement or resulting from the
failure of Tenant to discharge Tenant’s obligations thereunder or resulting from
the failure of Tenant to perform its obligations under this Lease with respect
to any instance of Tenant’s Work, and (b) construction and completion of
Tenant’s Work, whether by reason of any act or omission of Tenant, the General
Contractor, Architect or by any other contractor, subcontractor or by anyone
directly or indirectly employed by any of them, or by anyone for whose acts any
of them may be liable.

 

  5.

Tenant’s Work shall comply in all respects with applicable Law.



--------------------------------------------------------------------------------

EXHIBIT D

TO

LEASE AGREEMENT

FORM ESTOPPEL CERTIFICATE

ESTOPPEL CERTIFICATE

This ESTOPPEL CERTIFICATE (this “Estoppel”) is made as of ______________, by
[        ], a [        ] (“Tenant”), based upon the following facts and
understandings of Tenant:

RECITALS

 

A.

Tenant is the tenant under that certain Lease Agreement (the “Lease”), dated as
of _______________, 2020, between Tenant and [OSREC ENTITY], a Delaware limited
liability company, as landlord (“Landlord”) of certain real property commonly
known as _______________, and as more particularly described in the Lease (the
“Property”).

 

B.

Landlord has requested that Tenant provide this Estoppel pursuant to Section 26
of the Lease.

 

C.

[IF APPLICABLE] Landlord has agreed to convey the Property to _____________, a
______________ (“Purchaser”). As a condition to Purchaser purchasing the
Property, Purchaser has required that Tenant furnish certain assurances to, and
make certain agreements with, Purchaser, as set forth below.

 

D.

[IF APPLICABLE] [Landlord] [Purchaser], as borrower or as co-borrower with one
or more other co-borrower(s), has applied to __________________, a
______________ (together with its successors and assigns, “Lender”) for a loan
(“Loan”), which will be secured by, among other things, a mortgage, encumbering
the Property. As a condition to making the Loan, Lender has required that Tenant
furnish certain assurances to, and make certain agreements with, Lender, as set
forth below.

 

E.

Capitalized terms used but not otherwise defined herein shall have the
definitions given such terms pursuant to the terms of the Lease.

THEREFORE, [as a material inducement to Lender to make the Loan and Purchaser to
purchase the Property], Tenant warrants and represents to, and agrees with,
Landlord [Lender] and [Purchaser] as follows:

 

1.

ESTOPPEL.

Tenant warrants and represents to Landlord [Lender] and [Purchaser], as of the
date hereof, that:

 

  1.1

Agreements Effective. Attached hereto as Exhibit A is a true, complete and
accurate copy of the Lease. The Lease has been duly executed and delivered by
Tenant and is in full force and effect, the obligations of Tenant thereunder are
valid and binding, and there have been no modifications or additions to the
Lease, written or oral, other than those, if any, which are attached on Exhibit
A attached hereto and made a part hereof. There are no other promises,
agreements, understandings or commitments between Landlord and Tenant relating
to the Property, and Tenant has not given Landlord any notice of termination
under the Lease.



--------------------------------------------------------------------------------

  1.2

Possession. Except as set forth in Exhibit B attached hereto and made a part
hereof, Tenant is in full and complete possession of the Property and has
accepted the Property, including any tenant improvements or other work of
Landlord performed thereon pursuant to the terms and provisions of the Lease,
and the Property is in compliance with the Lease. There are no contributions,
credits, free rent, rent abatements, deductions, concessions, rebates, unpaid or
unreimbursed construction allowances, offsets or other sums due to Tenant from
Landlord under the Lease, except
__________________________________________________.

 

  1.3

Minimum Rent. The current monthly Base Rent under the Lease is $__________,
subject to any escalation and/or additional Rent charges provided in the Lease,
and such Base Rent is current as of the date hereof.

 

  1.4

Additional Rent. The current monthly additional Rent under the Lease is
$__________, and such additional Rent is current within thirty (30) days as of
the date hereof.

 

  1.5

Rental Payment Commencement Date. The Base Rent stated in Section 1.3 above
began on _______________, 2020.

 

  1.6

Rentable Area. The rentable area of the Building located upon the Premises is
__________ square feet.

 

  1.7

Commencement Date. The Term of the Lease commenced on _______________, 2020.

 

  1.8

Expiration Date. The Term of the Lease will expire on _______________ (unless
sooner terminated or extended in accordance with the Lease).

 

  1.9

Options to Renew or Extend. Tenant has no option to renew or extend the Term of
the Lease, except as follows: ____________________ (if none, write “None”).

 

  1.10

No Default. There exists no breach, default, or event or condition which, with
the giving of notice or the passage of time or both, would constitute a breach
or default under the Lease by Tenant or, to Tenant’s knowledge, Landlord, except
as follows: __________________(if none, write “None”). Tenant has no existing
claims, defenses or offsets against Rent due or to become due under the Lease,
except as follows: __________________(if none, write “None”).

 

  1.11

Entire Agreement. The Lease constitutes the entire agreement between Landlord
and Tenant with respect to the Property, and Tenant claims no rights of any kind
whatsoever with respect to the Property, other than as set forth in the Lease,
except as follows: __________________(if none, write “None”).



--------------------------------------------------------------------------------

  1.12

No Deposits or Prepaid Rent. No deposits, including security deposits, or
prepayments of Rent have been made in connection with the Lease, except:
___________________ (if none, write “None”). None of the Rent has been paid more
than one (1) month in advance.

 

  1.13

No Purchase Option or Preferential Right to Purchase. Tenant does not have any
option or preferential right to purchase all or any part of the Property, except
as follows: ____________________.

 

  1.14

Authority. The undersigned representatives of Tenant are each duly authorized
and fully qualified to execute this instrument on behalf of Tenant thereby
binding Tenant.

 

  1.15

Financial Condition; Bankruptcy. There are no voluntary or involuntary actions
pending against Tenant under the bankruptcy laws of the United States or any
state thereof.

 

2.

HEIRS, SUCCESSORS AND ASSIGNS. The covenants herein shall be binding upon, and
inure to the benefit of, the heirs, successors and assigns of the parties
hereto. Whenever necessary or appropriate to give logical meaning to a provision
of this Estoppel, the term “Landlord” shall be deemed to mean the then current
owner of the Property and the landlord’s interest in the Lease.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this instrument as of the date first
listed above.

 

TENANT:

[____________________________],

a [___________________________]

By:_______________________________________

Name: ____________________________________

Title: _____________________________________



--------------------------------------------------------------------------------

Exhibit A

LEASE AND AMENDMENTS (IF ANY)

[Attached]



--------------------------------------------------------------------------------

Exhibit B

SUBLEASES (IF ANY)

[Attached]



--------------------------------------------------------------------------------

EXHIBIT E

TO

LEASE AGREEMENT

FORM OF MEMORANDUM OF LEASE

 

RECORD AND RETURN TO:

 

 

 

MEMORANDUM OF LEASE AGREEMENT10

THIS MEMORANDUM OF LEASE AGREEMENT (this “Memorandum”) is made as of this ____
day of _____________, 20__, by and between [OSREC ENTITY], a Delaware limited
liability company (“Landlord”), and [                    ], a
[                     ] (“Tenant”).

1. Memorandum of Lease of Premises. This Memorandum is recorded in connection
with, and as evidence of, that certain Lease Agreement (the “Lease”) dated as of
_________ _________, 2020, as may be amended from time to time, by and between
Landlord and Tenant for that certain real property and the improvements thereon
described on Exhibit A attached hereto and made a part hereof (the “Premises”).
The Lease is incorporated by reference into this Memorandum. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Lease.

2. This Memorandum hereby amends and restates, in its entirety, that certain
Memorandum of Lease, dated as of July 29, 2020, recorded ____________.

3. Lease Term and Certain Other Provisions. The initial Term of the Lease
commenced on ____________________, 20__ and expires on _________________, 20__.
Tenant has [     ] options to extend the initial Term of the Lease pursuant to
the applicable provisions thereof for an additional term of [     ] years each.

4. Subordination. The Lease shall be subordinate at all times to any Landlord
Mortgage and the rights of any Landlord Mortgagee; provided, however, in the
event of a foreclosure under any such Landlord Mortgage, or conveyance or
assignment in lieu of foreclosure or by deed in lieu of foreclosure, such
Landlord Mortgagee and its successors and assigns shall not disturb the
occupancy or other rights of Tenant under the terms of the Lease so long as no
Event of Default exists thereunder.

 

 

10 

Note to Draft: To be modified to conform to any local requirements.



--------------------------------------------------------------------------------

  5.

Purpose of Memorandum; Conflicting Provisions. The purpose of this Memorandum is
to make the Lease a matter of public record. If a provision of this Memorandum
conflicts with a provision in the Lease, the provision in the Lease will
control.

 

  6.

Counterparts. This Memorandum may be executed in multiple counterparts, each of
which shall be deemed an original instrument, and all of which, taken together,
shall constitute one and the same instrument. The signature of a party hereto to
any counterpart hereof shall be deemed a signature to, and may be appended to,
any other counterpart hereof

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease Agreement as of the day and year first above written.

 

LANDLORD:

[OSREC ENTITY], a Delaware limited liability company

By:_______________________________________

Name: ____________________________________

Title: _____________________________________

STATE OF ___________________ )

COUNTY OF _________________ )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that ____________________________, whose name as
_____________________ of _________________________________,    a _______________
[corporation], as [manager][managing member][member] of
__________________________________________, a ____________ limited liability
company, is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of said
instrument, he, as such [officer] and with full authority, executed the same
voluntarily for and as the act of said [corporation], acting in its capacity as
_________________________ of said limited liability company as aforesaid.

Given under my hand and official seal, this ______ day of _______________,
20___.

 

 

Notary Public

AFFIX SEAL

My commission expires: ___________________________



--------------------------------------------------------------------------------

TENANT:

[____________________], a(n) [___________]

[____________________]

By:_______________________________________

Name: ____________________________________

Title: _____________________________________

 

STATE OF ____________________ )

COUNTY OF __________________ )

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that _______________________________, whose name
as_________________________of a _______________ corporation, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he/she, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

Given under my hand and official seal, this ________ day of _____________,
20____.

 

 

Notary Public

AFFIX SEAL

My commission expires: ____________________________



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description of Premises

 

81